      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 1 of 168




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                                   MDL 2724
PRICING ANTITRUST LITIGATION                                     16-MD-2724
______________________________________                           HON. CYNTHIA M. RUFE

IN RE: CLOMIPRAMINE CASES                                        LEAD CASE: 16-CM-27240
______________________________________                           END-PAYER CASE: 16-CM-27242

THIS DOCUMENT RELATES TO:

ALL END-PAYER ACTIONS                                             JURY TRIAL DEMANDED
______________________________________

AMERICAN FEDERATION OF STATE, COUNTY AND
MUNICIPAL EMPLOYEES DISTRICT COUNCIL 37
HEALTH & SECURITY PLAN; THE CITY OF
PROVIDENCE, RHODE ISLAND; LOUISIANA
HEALTH SERVICE & INDEMNITY COMPANY d/b/a
BLUE CROSS AND BLUE SHIELD OF LOUISIANA
AND HMO LOUISIANA, INC.; SELF-INSURED
SCHOOLS OF CALIFORNIA; UNIFORMED FIRE
OFFICERS ASSOCIATION FAMILY PROTECTION
PLAN LOCAL 854; UNITED FOOD & COMMERCIAL
WORKERS AND EMPLOYERS ARIZONA HEALTH
AND WELFARE TRUST; and UNITE HERE HEALTH,
on behalf of themselves and all others similarly situated,

                             Plaintiffs,
               v.

MYLAN INC.; MYLAN PHARMACEUTICALS, INC.;
SANDOZ, INC.; TARO PHARMACEUTICALS USA,
INC.,

                             Defendants.



                          CORRECTED1
      CONSOLIDATED AMENDED END-PAYER CLASS ACTION COMPLAINT

       1
          This complaint removes Twin Cities Pipe Trade Welfare Fund, which was inadvertently
listed as a plaintiff. In all other respects it is identical to the originally filed complaint.
                             PUBLIC VERSION
              REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 2 of 168



                                     TABLE OF CONTENTS
                                                                                                                      Page

I.      NATURE OF THE ACTION ................................................................................. 1

II.     ONGOING FEDERAL AND STATE INVESTIGATIONS .................................. 5

III.    JURISDICTION AND VENUE ........................................................................... 11

IV.     PLAINTIFFS ........................................................................................................ 12

V.      DEFENDANTS .................................................................................................... 18

VI.     CO-CONSPIRATORS .......................................................................................... 19

VII.    INTERSTATE AND INTRASTATE TRADE AND COMMERCE ................... 19

VIII.   BACKGROUND OF THE GENERIC DRUG INDUSTRY................................ 20

        A.        Generic Drugs Are Commodity Products ................................................. 20

        B.        Pricing in the U.S. Prescription Drug Industry ......................................... 24

IX.     THE GENERIC CLOMIPRAMINE CONSPIRACY .......................................... 26

        A.        Congressional Responses to Generic Drug Price Increases ...................... 26

        B.        The Generic Clomipramine Market .......................................................... 28

        C.        Generic Clomipramine Price Increases ..................................................... 29

        D.        Defendants’ Conspiracy ............................................................................ 41

        E.        Defendants’ Concerted Efforts to Increase Prices for Generic
                  Clomipramine Yielded Supracompetitive Profits ..................................... 51

        F.        Factors Increasing the Market’s Susceptibility to Collusion .................... 53

                  1.         Industry Concentration.................................................................. 53

                  2.         Barriers to Entry............................................................................ 55

                  3.         Demand Inelasticity ...................................................................... 56

                  4.         Lack of Substitutes ........................................................................ 56

                  5.         Standardized Product with High Degree of
                             Interchangeability ......................................................................... 57


                              i
                       PUBLIC VERSION
        REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 3 of 168

                                      TABLE OF CONTENTS
                                          (continued)
                                                                                                                          Page

                    6.         Inter-competitor Contacts and Communications .......................... 58

X.       THE STATUTES OF LIMITATIONS DO NOT BAR PLAINTIFFS’
         CLAIMS ............................................................................................................... 66

         A.         The Statutes of Limitations Did Not Begin to Run Because
                    Plaintiffs Did Not and Could Not Discover Defendants’ Unlawful
                    Conspiracy ................................................................................................ 66

         B.         Fraudulent Concealment Tolled the Statutes of Limitation ...................... 67

                    1.         Active Concealment of the Conspiracy ........................................ 68

                    2.         Plaintiffs Exercised Reasonable Diligence ................................... 70

XI.      CONTINUING VIOLATIONS ............................................................................ 70

XII.     DEFENDANTS’ ANTITRUST VIOLATIONS................................................... 71

XIII.    CLASS ACTION ALLEGATIONS ..................................................................... 73

XIV. CAUSES OF ACTION ......................................................................................... 77

         FIRST COUNT: Violation of Sections 1 and 3 of the Sherman Act
         (on behalf of Plaintiffs and the Nationwide Class) ................................................77

         SECOND COUNT: Violation of State Antitrust Statutes (on behalf
         of Plaintiffs and the Damages Class) .....................................................................79

         THIRD COUNT: Violation of State Consumer Protection Statutes
         (on behalf of Plaintiffs and the Damages Class) ..................................................101

         FOURTH COUNT: Unjust Enrichment (on behalf of Plaintiffs and
         the Damages Class) ..............................................................................................137

XV.      PRAYER FOR RELIEF ..................................................................................... 162

XVI. JURY DEMAND ................................................................................................ 164




                                                         ii
                        PUBLIC VERSION
         REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 4 of 168




                             I.     NATURE OF THE ACTION

       1.      This suit brings claims on behalf of indirect purchasers of generic Clomipramine

(“End-Payers” or “Plaintiffs”) for injunctive relief and to recoup overcharges that resulted from

an unlawful agreement among Defendants to allocate customers, rig bids, and fix, raise and/or

stabilize the prices of generic Clomipramine.

       2.      Clomipramine is a tricyclic antidepressant that restores the balance of certain

natural substances in the brain. It is commonly used to treat OCD, reducing the recurrence of

unwanted thoughts and the urge to perform repeated tasks that have the potential to be disabling.

Over three million people suffer from OCD in the United States. Treatment typically consists of

daily consumption of an oral tablet form of Clomipramine (25mg, 50mg, or 75mg), with the total

dosage ranging from 25mg to 250mg per day. Patients diagnosed with OCD will typically

require treatment for extended periods of time.      The World Health Organization includes

Clomipramine on its core list of essential medicines, which are medicines necessary to meet the

minimum needs for a basic health-care system.

       3.      For years, competition among sellers of generic Clomipramine kept prices stable,

at low levels. But starting in May 2013, Defendants, who dominate the market for generic

Clomipramine, abruptly and inexplicably raised prices. The price increases were extreme and

unprecedented: prices for generic Clomipramine increased to levels as much as             higher

than pre-conspiracy prices. Prices remain at elevated levels today. In fact, the U.S. Government




                             PUBLIC VERSION
              REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 5 of 168




Accountability Office (“GAO”) identified generic Clomipramine as having experienced “an

extraordinary price increase.”1

       4.      The price increases imposed by Defendant manufacturers of generic

Clomipramine cannot be explained by supply shortages or any other market feature or shock.

Nor were they the result of unilateral business decisions. Instead, the significant increases in the

prices of Clomipramine were the result of an illegal agreement among Defendants to fix prices.

       5.      The market for generic Clomipramine was highly conducive to collusion, as it

was controlled almost exclusively by the Defendants and is subject to high barriers to entry,

including substantial manufacturing costs and regulatory requirements. Because Clomipramine

is a medically necessary product for which reasonable substitutes are not available and demand is

inelastic, Defendants were able to raise prices in concert without suffering corresponding losses

in sales volume. Federal regulations require Defendants’ Clomipramine products to contain the

same type and amount of active pharmaceutical ingredient and to be therapeutically equivalent to

one another.    They are therefore interchangeable commodity products.           Interchangeability

facilitates collusion, as cartel members can easily monitor and detect deviations from a price-

fixing or market allocation agreement.

       6.      Because purchasers choose whose Clomipramine product to buy based primarily

on price, and unilateral price increases generally result in loss of market share, it would have

been economically irrational for any one Defendant to dramatically raise its prices without

assurance that its competitors would do the same.



       1
         GAO, GAO-16-706, Report to Congressional Requesters, Generic Drugs Under
Medicare at Appx. III (Aug. 12, 2016) (“GAO Report”), available at
http://www.gao.gov/assets/680/679022.pdf.

                                     2
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 6 of 168




       7.      Defendants’ attendance at trade association meetings, conferences, and workshops

provided ample opportunities to agree on Clomipramine prices and allocate markets and

customers for Clomipramine.      As alleged below, Defendants implemented their conspiracy

through numerous secret meetings and communications, including trade association meetings

held by the Generic Pharmaceutical Association (“GPhA”) (now the Association for Accessible

Medicines), the National Association of Chain Drug Stores (“NACDS”), the Healthcare

Distribution Management Association (now the Healthcare Distribution alliance) (“HDMA”),

and Efficient Collaborative Retail Marketing (“ECRM”), among others.

       8.      Defendants’ unlawful and anticompetitive conduct in the generic Clomipramine

market is part of a larger conspiracy or series of conspiracies involving numerous generic

pharmaceuticals and pharmaceutical manufacturers.

       9.      Extreme and unprecedented price increases in the generic drug industry—like

those imposed by manufacturers of Clomipramine—have prompted close scrutiny of the industry

by the U.S. Congress, federal and state enforcement agencies, and private litigants.

       10.     An ongoing criminal investigation by the Antitrust Division of the U.S.

Department of Justice (“DOJ”) has, to date, resulted in price-fixing guilty pleas from two senior

executives at Heritage Pharmaceuticals, Inc. relating to the sale of doxycycline hyclate and

glyburide.   But DOJ has made clear that its “investigation is ongoing”2 and the evidence

uncovered during the course of its investigation into those drugs also “implicates . . . a




       2
         DOJ, Division Update Spring 2017 (Mar. 28, 2017), available at
https://www.justice.gov/atr/division-operations/division-update-spring-2017/division-secures-
individual-and-corporate-guilty-pleas-collusion-industries-where-products.

                                    3
                             PUBLIC VERSION
              REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
         Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 7 of 168




significant number of the Defendants . . . [and] a significant number of the drugs at issue” in this

Multidistrict Litigation.3

         11.      The Attorney General for the State of Connecticut (“Connecticut AG”), whose

office has been pursuing an investigation of the generic drug industry parallel to that of DOJ,

confirms that its price-fixing investigation extends “way beyond the two drugs and the six

companies. Way beyond. . . . We’re learning new things every day.”4 There is “compelling

evidence of collusion and anticompetitive conduct across many companies that manufacture and

market generic drugs in the United States . . . [and] evidence of widespread participation in

illegal conspiracies across the generic drug industry.”5

         12.      Manufacturers of generic Clomipramine are implicated in these ongoing

investigations; each of the Defendants named here—including Mylan, Sandoz, and Taro—has

received a federal grand jury subpoena and/or an investigative demand from the Connecticut AG

as part of the generic drug price-fixing investigations. Sun Pharmaceutical Industries, Ltd.,

which owns a majority stake in Taro, has disclosed that its U.S. operating company, Sun

Pharmaceutical Industries, Inc., also received a grand jury subpoena as part of DOJ’s generics

probe.




         3
             Intervenor United States’ Motion to Stay Discovery at 1–2 (May 1, 2017), ECF
No. 279.
         4
        How Martinis, Steaks, and a Golf Round Raised Your Prescription Drug Prices, Kaiser
Health News (Dec. 21, 2016), available at http://www.thedailybeast.com/how-martinis-steaks-
and-a-golf-round-raised-your-prescription-drug-prices.
         5
         Press Release, Conn. AG, Conn. Leads 20 State Coal. Filing Fed. Antitrust Lawsuit
against Heritage Pharm., other Generic Drug Cos. (Dec. 15, 2016), available at
http://www.ct.gov/ag/cwp/view.asp?Q=588538&A=2341.

                                        4
                                 PUBLIC VERSION
                  REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 8 of 168




       13.     As End-Payers in the chain of pharmaceutical distribution, Plaintiffs bear the

brunt of Defendants’ illegal conduct. Plaintiffs have paid many millions of dollars more for

generic Clomipramine than they would have paid in a competitive market.

       14.     Plaintiffs bring this action against Defendants on account of their past and

ongoing violations of Sections 1 and 3 of the Sherman Act (15 U.S.C. §§ 1, 3) and the state laws

set forth below. Plaintiffs bring this action both individually and on behalf of (a) a national

injunctive class of persons and entities in the United States and its territories who indirectly

purchased, paid and/or provided reimbursement for some or all of the purchase price of generic

Clomipramine products manufactured by any Defendant, other than for resale, from May 2013 to

the present (“Class Period”), and (b) a damages class of persons or entities in the states and

territories identified herein who indirectly purchased, paid and/or provided reimbursement for

some or all of the purchase price of generic Clomipramine products manufactured by any

Defendant, other than for resale, from May 2013 to the present.

              II.    ONGOING FEDERAL AND STATE INVESTIGATIONS

       15.     Now in its third year, the federal criminal investigation into generic drug price

fixing has begun to bear fruit. On December 12 and 13, 2016, DOJ filed criminal charges

against former Heritage executives Jeffrey Glazer (CEO) and Jason Malek (President). The

government alleged that they conspired with others “to allocate customers, rig bids, and fix and

maintain prices” of glyburide and doxycycline hyclate in violation of the Sherman Act

(15 U.S.C. § 1).6



       6
         Information ¶ 6, United States v. Glazer, No. 2:16-cr-00506-RBS (E.D. Pa. Dec. 12,
2016), ECF No. 1; Information ¶ 6, United States v. Malek, No. 2:16-cr-00508-RBS (E.D. Pa.
Dec. 13, 2016), ECF No. 1.

                                     5
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 9 of 168




       16.    On January 9, 2017, Glazer and Malek pleaded guilty to those charges.7 Deputy

Assistant Attorney General Brent Snyder of the Justice Department’s Antitrust Division

explained: “These charges are an important step in correcting that injustice and in ensuring that

generic pharmaceutical companies compete vigorously to provide these essential products at a

price set by the market, not by collusion.”8 As they await sentencing, Glazer and Malek are

cooperating with DOJ’s continuing investigation. More criminal charges and guilty pleas are

expected to follow.9

       17.    Although initial public disclosures suggested that the federal and state

investigations were focused on one or two drugs, it is now clear that both investigations are

much, much broader. The investigations reportedly cover two dozen drugs and more than a




       7
         See Tr. of Plea Hr’g, United States v. Glazer, No. 2:16-cr-00506-RBS (E.D. Pa. Jan. 9,
2017), ECF No. 24; see also Tr. of Plea Hr’g, United States v. Malek, No. 2:16-cr-00508-RBS
(E.D. Pa. Jan. 9, 2017), ECF No. 24.
       8
         Press Release, DOJ, Former Top Generic Pharm. Execs. Charged with Price-Fixing,
Bid-Rigging and Customer Allocation Conspiracies (Dec. 14, 2016), available at
https://www.justice.gov/opa/pr/former-top-generic-pharmaceutical-executives-charged-price-
fixing-bid-rigging-and-customer.
       9
          See, e.g., Eric Kroh, Generic Drug Price-Fixing Suits Just Tip Of The Iceberg, Law360
(Jan. 6, 2017) (“‘Once somebody starts cooperating, it leads to many more indictments.’”),
available at https://www.law360.com/articles/877707/generic-drug-price-fixing-suits-just-tip-of-
the-iceberg.

                                    6
                             PUBLIC VERSION
              REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 10 of 168




dozen manufacturers.10 Press reports indicate that “[t]he Department of Justice (DoJ) believes

price-fixing between makers of generic pharmaceuticals is widespread.”11

       18.        According to one report, prosecutors see the investigation of the generic drug

industry much like DOJ’s antitrust probe of the auto parts industry, which has morphed into

DOJ’s largest criminal antitrust probe ever. See In re Automotive Parts Antitrust Litig., No.

2:12-md-02311 (E.D. Mich.). As in that case, prosecutors expect “to move from one drug to

another in a similar cascading fashion.”12

       19.        DOJ and a federal grand jury empaneled in the Eastern District of Pennsylvania

have focused on at least seventeen generic drug manufacturers as part of the growing

investigation, including: Actavis Holdco U.S., Inc. (“Actavis”); Aurobindo Pharma USA, Inc.

(“Aurobindo”); Citron Pharma LLC (“Citron”); Dr. Reddy’s Laboratories, Inc. (“Dr. Reddy’s”);

Heritage Pharmaceuticals, Inc. (“Heritage”); Impax Laboratories, Inc. (“Impax”); Lannett

Company, Inc. (“Lannett”); Mayne Pharma, Inc. (“Mayne”); Mylan Inc. (“Mylan”); Par

Pharmaceuticals, Inc. (“Par”); Perrigo New York, Inc. (“Perrigo”); Sandoz, Inc. (“Sandoz”); Sun

Pharmaceutical Industries, Inc. (“Sun”); Taro Pharmaceuticals USA, Inc. (“Taro”); Teva

Pharmaceuticals USA, Inc. (“Teva”); and Zydus Pharmaceuticals USA, Inc. (“Zydus”). And as




       10
          David McLaughlin & Caroline Chen, U.S. Charges in Generic-Drug Probe to Be Filed
by Year-End, Bloomberg (Nov. 3, 2016), available at
http://www.bloomberg.com/news/articles/2016-11-03/u-s-charges-in-generic-drug-probe-said-to-
be-filed-by-year-end.
       11
         PaRR Report, DoJ Believes Collusion over Generic Drug Prices Widespread (June 26,
2015) (“PaRR Report”), available at http://www.mergermarket.com/pdf/DoJ-Collusion-Generic-
Drug-Prices-2015.pdf.
       12
            Id.

                                        7
                                 PUBLIC VERSION
                  REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 11 of 168




recently as August 10, 2017, Pfizer, Inc. (“Pfizer”) also disclosed that DOJ is investigating its

Greenstone generics business.13

       20.     The fact that these companies and/or their employees received subpoenas from a

federal grand jury is significant. DOJ does not empanel grand juries lightly. The Antitrust

Division Manual admonishes that “staff should consider carefully the likelihood that, if a grand

jury investigation developed evidence confirming the alleged anticompetitive conduct, the

Division would proceed with a criminal prosecution.”             Accordingly, before a grand jury

investigation proceeds, it requires a series of approvals, first by the relevant field chief, who then

sends the request to the Antitrust Criminal Enforcement Division.            “The DAAG [Deputy

Assistant Attorney General] for Operations, the Criminal DAAG, and the Director of Criminal

Enforcement will make a recommendation to the Assistant Attorney General[,]” who must give

final approval and authorize all attorneys who will participate in the investigation.14

       21.     As Mark Rosman, former assistant chief of the National Criminal Enforcement

Section of DOJ’s Antitrust Division, noted in an article on the “unusual” nature of the criminal

subpoenas, “A DOJ investigation into the alleged exchange of pricing information in the

pharmaceutical industry likely indicates that the agency anticipates uncovering criminal antitrust

conduct in the form of price-fixing or customer allocation.”15




       13
           Further discussion of these generic drug manufacturers and their receipt of subpoenas
or other inquiries from DOJ is included infra at ¶ 165.
       14
         DOJ, Antitrust Division Manual III-81–83 (5th ed. 2015), available at
http://www.justice.gov/atr/public/divisionmanual/chapter3.pdf.
       15
         Mark Rosman & Seth Silber, DOJ’s Investigation Into Generic Pharma Pricing Is
Unusual, Law360 (Nov. 12, 2014), available at
https://www.wsgr.com/publications/PDFSearch/rosman-1114.pdf.

                                     8
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 12 of 168




       22.     Another significant indication of criminal price fixing in the generic drug industry

is that DOJ has received assistance from a privately-held company that came forward as a

leniency applicant: “It is understood that Heritage is cooperating with prosecutors in exchange

for amnesty from criminal prosecution under DOJ’s leniency program[.]”16 As explained on

DOJ’s website, an applicant for amnesty “must admit its participation in a criminal antitrust

violation involving price fixing, bid rigging, capacity restriction, or allocation of markets,

customers, or sales or production volumes, before it will receive a conditional leniency letter.”

The applicant must also establish that “[t]he confession of wrongdoing is truly a corporate act, as

opposed to isolated confessions of individual executives or officials.”17

       23.     In addition to the federal criminal investigation, the Connecticut AG began an

investigation in July 2014 into the dramatic price increases in generic drugs. Now joined by the

Attorneys General of 43 other states and the District of Columbia, the Connecticut AG has filed

a civil complaint in the U.S. District Court for the District of Connecticut alleging price fixing

and customer allocation.18     Although the States’ present complaint focuses on two drugs

(doxycycline hyclate delayed release and glyburide), the States make clear that they have




       16
        Richard Vanderford, Generic Pharma Investigation Still Broad, Prosecutor Says,
mLex (Feb. 21, 2017).
       17
         DOJ, Frequently Asked Questions about the Antitrust Division’s Leniency Program
(updated Jan. 26, 2017), available at https://www.justice.gov/atr/page/file/926521/download.
       18
          On August 3, 2017, the U.S. Judicial Panel on Multidistrict Litigation (“JPML”) issued
an order directing that the State AG case be transferred to this Court and coordinated as part of
MDL 2724. (ECF No. 417)

                                     9
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 13 of 168




“uncovered wide-ranging conduct implicating numerous different drugs and competitors” and

suggest that additional drugs and manufacturers will be added “at the appropriate time.”19

       24.      The publicly available version of the State AG Complaint is heavily redacted.

Among the obscured portions are the contents of conspiratorial communications, which the

Connecticut AG has described as “mind-boggling.”20 The State AG Complaint explains that the

generic drug industry is structured in a way that facilitates these types of collusive

communications.       “Generic drug manufacturers operate, through their respective senior

leadership and marketing and sales executives, in a manner that fosters and promotes routine and

direct interaction among their competitors.” This affords them opportunities to “exploit their

interactions at various and frequent industry trade shows, customer conferences and other similar

events, to develop relationships and sow the seeds for their illegal agreements.”21

       25.      The criminal informations and guilty pleas relating to Glazer and Malek, the

grand jury subpoenas, and evidence divulged in the State AG Complaint are merely the tip of the

iceberg.     The government investigations have uncovered the existence of “a broad, well-

coordinated and long-running series of schemes to fix the prices and allocate markets for a

number of generic pharmaceuticals in the United States.”22 Plaintiffs do not yet have access to

all of the information available to the government enforcement agencies. What is known is that



       19
          Connecticut v. Aurobindo Pharma USA, Inc., No. 3:16-cv-2056 (VLB) (D. Conn.
Mar. 1, 2017), ECF No. 168 at ¶ 9 (State AG Complaint), available at
http://www.ct.gov/ag/lib/ag/press_releases/2016/20161215_gdms_complain.pdf.
       20
           Mark Pazniokus, How a small-state AG’s office plays in the big leagues, CT Mirror
(Jan. 27, 2017), available at http://ctmirror.org/2017/01/27/how-a-small-state-ags-office-plays-
in-the-big-leagues/.
       21
            State AG Complaint ¶ 7.
       22
            State AG Complaint ¶ 1.

                                     10
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 14 of 168




in light of all the evidence described above, the large and unprecedented price increases for

generic Clomipramine cannot be explained by normal, competitive market forces.                 The

explanation is collusion.

                            III.    JURISDICTION AND VENUE

        26.    Plaintiffs bring Count One of this action under Section 16 of the Clayton Act

(15 U.S.C. § 26) for injunctive relief and costs of suit, including reasonable attorneys’ fees,

against Defendants for the injuries sustained by Plaintiffs and the members of the Classes

described herein by reason of the violations of Sections 1 and 3 of the Sherman Act (15 U.S.C.

§§ 1, 3).

        27.    This action is also instituted under the antitrust, consumer protection, and

common laws of various states and territories for damages and equitable relief, as described in

Counts Two through Four below.

        28.    Jurisdiction is conferred upon this Court by 28 U.S.C. §§ 1331 and 1337 and by

Section 16 of the Clayton Act (15 U.S.C. § 26). In addition, jurisdiction is conferred upon this

Court by 28 U.S.C. §§ 1332(d) and 1367.

        29.    Venue is proper in this District pursuant to 15 U.S.C. §§ 15(a) & 22; 28 U.S.C

§§ 1391(b)–(d) & 1407; and the MDL Order dated April 6, 2017 (ECF No. 291), and because,

during the Class Period, Defendants resided, transacted business, were found, or had agents in

this District, and a substantial portion of the affected interstate trade and commerce described

below has been carried out in this District. Venue is also proper in this District because the

federal grand jury investigating the pricing of generic drugs is empaneled here and therefore it is

likely that acts in furtherance of the alleged conspiracy took place here. According to DOJ

guidelines, an “investigation should be conducted by a grand jury in a judicial district where


                                    11
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 15 of 168




venue lies for the offense, such as a district from or to which price-fixed sales were made or

where conspiratorial communications occurred.”23

       30.       This Court has personal jurisdiction over each Defendant because, inter alia, each

Defendant: (a) transacted business throughout the United States, including in this District;

(b) sold Clomipramine throughout the United States, including in this District; (c) had substantial

contacts with the United States, including in this District; (d) was engaged in an illegal scheme

and nationwide price-fixing conspiracy that was directed at, had the intended effect of causing

injury to, and did cause injury to persons residing in, located in, or doing business throughout the

United States, including in this District; and/or (e) took overt action in furtherance of the

conspiracy in this District or conspired with someone who did, and by doing so could reasonably

have expected to be sued in this District. In addition, nationwide personal jurisdiction was

authorized by Congress pursuant to the Clayton Act and by 28 U.S.C. § 1407.

                                       IV.    PLAINTIFFS

       31.       Plaintiff American Federation of State, County and Municipal Employees District

Council 37 Health & Security Plan (“DC 37”) is a health and welfare benefit plan headquartered

in New York, New York. District Council 37 (the “Union”) is New York City’s largest public

employee union. The Union includes 51 local unions, representing public sector employees

serving in thousands of job titles from Accountants to Zoo Keepers. Members covered by DC

37’s benefit plan work in almost every agency in New York City, including but not limited to the

City’s police and fire departments, hospitals, schools, libraries, social service centers, water

treatment facilities, and city colleges. DC 37 provides supplemental health benefits, including a



       23
            DOJ, Antitrust Division Manual at III-83.

                                     12
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 16 of 168




prescription drug benefit, to approximately 313,000 individuals, including both active members

and their families and 50,000 retirees, who reside in numerous locations in the United States.

During the Class Period, DC 37 indirectly purchased and paid for some or all of the purchase

price for one or more generic Clomipramine prescriptions, other than for resale, manufactured by

the Defendants. Plaintiff made such payments and/or reimbursements in California, Connecticut,

Florida, Indiana, Kansas, Mississippi, New Jersey, New York, Pennsylvania, and Rhode Island,

thereby suffering injury to its business and property. During the Class Period, DC 37 paid and

reimbursed more for these products than it would have absent Defendants’ anticompetitive

conduct to fix, raise, maintain, and stabilize the prices and allocate markets and customers for

those products. As a result of the alleged conspiracy, DC 37 was injured in its business or

property by reason of the violations of law alleged herein. DC 37 intends to continue purchasing

and/or reimbursing for these drugs and will continue to be injured unless the Defendants are

enjoined from their unlawful conduct as alleged herein.

       32.     Plaintiff The City of Providence, Rhode Island (“Providence”) is a municipal

corporation. Its principal office is located in Providence, Rhode Island. Providence is a self-

insured health and welfare benefit plan, and purchases, pays and/or provides reimbursement for

its employees, retirees, and/or plan beneficiaries, who reside in numerous locations in the United

States, for some or all of the purchase price of prescription drugs. During the Class Period,

Providence indirectly purchased, paid, and/or provided reimbursement for some or all of the

purchase price for one or more generic Propranolol prescriptions, other than for resale,

manufactured by the Defendants. Providence made such payments and/or reimbursements in

Rhode Island, thereby suffering injury to its business and property. During the Class Period,

Providence paid and/or reimbursed more for these products than it would have absent

                                   13
                             PUBLIC VERSION
              REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 17 of 168




Defendants’ anticompetitive conduct to fix, raise, maintain, and/or stabilize the prices and

allocate markets and customers for those products. As a result of the alleged conspiracy,

Providence was injured in its business or property by reason of the violations of law alleged

herein. Providence intends to continue purchasing and/or reimbursing for these drugs and will

continue to be injured unless the Defendants are enjoined from their unlawful conduct as alleged

herein.

          33.   Plaintiff Louisiana Health Service & Indemnity Company d/b/a Blue Cross and

Blue Shield of Louisiana and HMO Louisiana, Inc. (collectively, “BCBS-LA”) is headquartered

in Baton Rouge, Louisiana, and is Louisiana’s oldest and largest domestic health insurer, with

over 1 million members. During the Class Period, BCBS-LA indirectly purchased, paid, and/or

provided reimbursement on behalf of its members for some or all of the purchase price for one or

more generic Clomipramine prescriptions, other than for resale, manufactured by the Defendants.

Plaintiff made such payments and/or reimbursements in Alabama, Arizona, California, Florida,

Georgia, Idaho, Illinois, Indiana, Kansas, Louisiana, Maryland, Massachusetts, Minnesota,

Mississippi, Missouri, Nevada, New Hampshire, New York, North Carolina, North Dakota,

Pennsylvania, Tennessee, Texas, Utah, Virginia and Wisconsin, thereby suffering injury to its

business and property. During the Class Period, BCBS-LA paid and reimbursed more for these

products than it would have absent Defendants’ anticompetitive conduct to fix, raise, maintain,

and stabilize the prices and allocate markets and customers for those products. As a result of the

alleged conspiracy, BCBS-LA was injured in its business or property by reason of the violations

of law alleged herein. BCBS-LA intends to continue purchasing and/or reimbursing for these

drugs and will continue to be injured unless the Defendants are enjoined from their unlawful

conduct as alleged herein.

                                     14
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 18 of 168




       34.     Plaintiff Self-Insured Schools of California (“SISC”) is a Joint Powers Authority

under California law that serves the interests of California public school district members. It is

headquartered in Bakersfield, California. It provides health benefit plans to approximately

300,000 members who reside in numerous locations in the United States. During the Class

Period, SISC indirectly purchased and paid for some or all of the purchase price for one or more

generic Clomipramine prescriptions, other than for resale, manufactured by the Defendants.

SISC made such payments and/or reimbursements in Arizona, California, Illinois, and Oregon

thereby suffering injury to its business and property. During the Class Period, SISC paid and

reimbursed more for these products more than it would have absent Defendants’ anticompetitive

conduct to fix, raise, maintain, and stabilize the prices and allocate markets and customers for

those products. As a result of the alleged conspiracy, SISC was injured in its business or

property by reason of the violations of law alleged herein. SISC intends to continue purchasing

and/or reimbursing for these drugs and will continue to be injured unless the Defendants are

enjoined from their unlawful conduct as alleged herein.

       35.     [INTENTIONALLY LEFT BLANK]




                                               15
                             PUBLIC VERSION
              REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 19 of 168




       36.    Plaintiff Uniformed Fire Officers Association Family Protection Plan Local 854

(“UFOAFPP”) is a health and welfare benefit plan headquartered and with a principal place of

business in New, York, New York. The UFOAFPP Fund administers the assets of a defined

contribution plan formed by a collective bargaining agreement between the City of New York

and the Uniformed Fire Officers Association to provide certain benefits including prescription

drug benefits. They provide health and welfare benefits to approximately 10,000 individuals,

including members and their families, throughout the United States. During the Class Period, the

UFOAFPP indirectly purchased and paid for some or all of the purchase price for one or more

Clomipramine prescriptions, other than for resale, manufactured by the Defendants. UFOAFPP

made such payments and/or reimbursements in Colorado, Missouri, New Jersey, New York, and

Pennsylvania. During the Class Period, UFOAFPP paid and reimbursed more for these products

than it would have absent Defendants’ anticompetitive conduct to fix, raise, maintain, and

stabilize the prices and allocate markets and customers for these products. As a result of the

alleged conspiracy, UFOAFPP was injured in its business or property by reasons of the

violations of law alleged herein. UFOAFPP intends to continue paying and/or reimbursing for



                                              16
                             PUBLIC VERSION
              REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 20 of 168




these drugs and will continue to be injured unless the Defendants are enjoined from their

unlawful conduct as alleged herein.

       37.     Plaintiff United Food & Commercial Workers and Employers Arizona Health and

Welfare Trust (“UFCW”) is an employee welfare benefits fund with its principal place of

business at Maricopa County, Arizona. During the Class Period, UFCW indirectly purchased

and paid for some or all of the purchase price for one or more generic Clomipramine

prescriptions, other than for resale, manufactured by one of the Defendants. Plaintiff made such

payments and/or reimbursements in Arizona and New Mexico. During the Class Period, UFCW

purchased and paid more for these products than it would have absent Defendants’

anticompetitive conduct to fix, raise, maintain, and stabilize the prices and allocate markets and

customers for these products. As a result of the alleged conspiracy, UFCW was injured in its

business or property by reason of the violations of law alleged herein. UFCW intends to

continue purchasing and/or reimbursing for these drugs and will continue to be injured unless the

Defendants are enjoined from their unlawful conduct as alleged herein.

       38.     Plaintiff Unite Here Health (“UHH”) is a multi-employer trust fund composed of

union and employer representatives, whose mission is to provide health benefits that offer high

quality, affordable healthcare to its participants at a better value and with a better service than is

otherwise available in the market. Headquartered in Aurora, Illinois, UHH has served union

workers in the hospitality, food service, and gaming industries for the past several decades.

During the Class Period, UHH indirectly purchased and paid for some or all of the purchase

price for one or more generic Clomipramine prescriptions, other than for resale, manufactured by

the Defendants. Plaintiff made such payments and/or reimbursements in Illinois, Massachusetts,

Nevada, New Jersey, New York, Pennsylvania, and Washington, D.C. During the Class Period,

                                    17
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 21 of 168




UHH purchased and paid more for these products than it would have absent Defendants’

anticompetitive conduct to fix, raise, maintain, and stabilize the prices and allocate markets and

customers for these products. As a result of the alleged conspiracy, Plaintiff UHH was injured in

its business or property by reason of the violations of law alleged herein. UHH intends to

continue purchasing and/or reimbursing for these drugs and will continue to be injured unless the

Defendants are enjoined from their unlawful conduct as alleged herein.

                                     V.     DEFENDANTS

       Mylan Defendants

       39.       Defendant Mylan Inc. is a Pennsylvania corporation with its principal place of

business in Canonsburg, Pennsylvania.

       40.       Defendant Mylan Pharmaceuticals, Inc. is a West Virginia corporation with its

principal place of business in Morgantown, West Virginia. It is a subsidiary of Mylan Inc.

Mylan Pharmaceuticals, Inc. is registered with the Pennsylvania Department of State as a foreign

corporation and maintains a registered agent in Pennsylvania.

       41.       Mylan Inc. and Mylan Pharmaceuticals, Inc. are wholly-owned subsidiaries of

Mylan N.V., a Dutch pharmaceutical company. Unless addressed individually, Mylan Inc. and

Mylan Pharmaceuticals, Inc. are collectively referred to herein as “Mylan.” During the Class

Period, Mylan sold generic Clomipramine to customers in this District and other locations in the

United States.

       Sandoz

       42.       Defendant Sandoz, Inc. (“Sandoz”) is a Colorado corporation with its principal

place of business in Princeton, New Jersey. Sandoz is a subsidiary of Novartis AG, a global

pharmaceutical company based in Basel, Switzerland.             Sandoz is registered with the


                                      18
                                PUBLIC VERSION
                 REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 22 of 168




Pennsylvania Department of State as a foreign corporation and maintains a registered agent in

Pennsylvania. During the Class Period, Sandoz sold generic Clomipramine in this District and

other locations in the United States.

       Taro

       43.       Defendant Taro Pharmaceuticals U.S.A., Inc. (“Taro”) is a New York corporation

with its principal place of business in Hawthorne, New York. Taro is a wholly-owned subsidiary

of Taro Pharmaceutical Industries, Ltd., an Israeli entity, which in turn is majority owned by Sun

Pharmaceutical Industries Ltd., an Indian entity. During the Class Period, Taro sold generic

Clomipramine to customers in this District and other locations in the United States.

                                  VI.        CO-CONSPIRATORS

       44.       Various other persons, firms, corporations and entities have participated as co-

conspirators with Defendants in the violations and conspiracy alleged herein. In order to engage

in the violations alleged herein, these co-conspirators have performed acts and made statements

in furtherance of the antitrust violations and conspiracies alleged herein. Plaintiffs may amend

this Complaint to allege the names of additional co-conspirators as they are discovered.

          VII.     INTERSTATE AND INTRASTATE TRADE AND COMMERCE

       45.       During the Class Period, Defendants sold and distributed generic Clomipramine

in a continuous and uninterrupted flow of interstate commerce to customers throughout the

United States, including in this District.

       46.       Defendants’ and their co-conspirators’ conduct, including the marketing and sale

of generic Clomipramine, took place within the United States and has had, and was intended to

have, a direct, substantial, and reasonably foreseeable anticompetitive effect upon interstate

commerce within the United States.


                                      19
                                PUBLIC VERSION
                 REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 23 of 168




       47.        Defendants’ anticompetitive conduct occurred in part in trade and commerce

within the states and territories set forth herein, and also had substantial intrastate effects in that,

inter alia, retailers within each state and territory were foreclosed from offering less expensive

generic Clomipramine to Plaintiffs inside each respective state and territory. The foreclosure of

these less expensive generic products directly impacted and disrupted commerce for Plaintiffs

within each state and territory and forced Plaintiffs to pay supracompetitive prices.

                  VIII. BACKGROUND OF THE GENERIC DRUG INDUSTRY

       A.         Generic Drugs Are Commodity Products

       48.        Approximately 88% of all pharmaceutical prescriptions in the United States are

filled with a generic drug.24 “In 2015, generic drug sales in the United States were estimated at

$74.5 billion.”25

       49.        According to the U.S. Food & Drug Administration (“FDA”), “a generic drug is

the same as a brand name drug in dosage, safety, strength, how it is taken, quality, performance,

and intended use.”26 Once the FDA approves a generic drug as “therapeutically equivalent” to a

brand drug, the generic version “can be expected to have equal effect and no difference when

substituted for the brand name product.”27




       24
         GPhA, Generic Drug Savings in the U.S. at 1 (2015) (“GPhA Report”), available at
http://www.gphaonline.org/media/wysiwyg/PDF/GPhA_Savings_Report_2015.pdf.
       25
         Press Release, Connecticut AG, Conn. Leads 20 State Coal. Filing Fed. Antitrust
Lawsuit against Heritage Pharm., other Generic Drug Cos. (Dec. 15, 2016), available at
http://www.ct.gov/ag/cwp/view.asp?Q=588538&A=2341.
       26
         FDA Website, available at
http://www.fda.gov/Drugs/InformationOnDrugs/ucm079436.htm#G (last visited Aug. 9, 2017).
       27
            Id.

                                       20
                                 PUBLIC VERSION
                  REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 24 of 168




       50.      In a competitive market, generic drugs cost substantially less than branded drugs.

The U.S. Congressional Budget Office (“CBO”) estimates that, “[o]n average, the retail price of

a generic drug is 75 percent lower than the retail price of a brand-name drug.”28 And that may be

conservative. According to a Federal Trade Commission (“FTC”) study, in a “mature generic

market, generic prices are, on average, 85% lower than the pre-entry branded drug price.”29

Mature generic markets—like that of Clomipramine—typically have several manufacturers that

compete for sales, hence keeping prices in check.

       51.      Generic drug price competition provides enormous savings to consumers,

pharmacies, and other drug purchasers, as well as to private health insurers, health and welfare

funds, and state Medicaid programs. Indeed, one study found that the use of generic medicines

saved the United States healthcare system $254 billion in 2014 alone, and $1.68 trillion between

2005 and 2014.30

       52.      The significant cost savings provided by generic drugs motivated Congress to

enact the Drug Price Competition and Patent Term Restoration Act of 1984, more commonly

known as the “Hatch-Waxman Act” (Pub. L. No. 98-417, 98 Stat. 1585). The Act streamlines

the regulatory hurdles that generic drug manufacturers have to clear prior to marketing and

selling generic drugs. Generic drug manufacturers may obtain FDA approval in an expedited



       28
          CBO, Effects of Using Generic Drugs on Medicare’s Prescription Drug Spending
(Sep. 15, 2010), available at https://www.cbo.gov/sites/default/files/111th-congress-2009-
2010/reports/09-15-prescriptiondrugs.pdf.
       29
         FTC, Pay-For-Delay: How Drug Company Pay-offs Cost Consumers Billions (Jan.
2010), available at https://www.ftc.gov/sites/default/files/documents/reports/pay-delay-how-
drug-company-pay-offs-cost-consumers-billions-federal-trade-commission-staff-
study/100112payfordelayrpt.pdf.
       30
            GPhA Report at 1.

                                     21
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 25 of 168




fashion through the filing of an Abbreviated New Drug Application (“ANDA”) that establishes

that its product is bioequivalent to the branded counterpart.

       53.     Since passage of the Hatch-Waxman Act, every state has adopted substitution

laws requiring or permitting pharmacies to substitute generic drug equivalents for branded drug

prescriptions (unless the prescribing physician specifically orders otherwise by writing “dispense

as written” or similar language on the prescription).

       54.     Because each generic is readily substitutable for another generic of the same

brand drug, pricing is the main differentiating feature. As recognized by the FTC, “generic drugs

are commodity products” and, as a consequence of that, are marketed “primarily on the basis of

price.”31 In a competitive market, generic manufacturers cannot significantly increase prices (or

maintain high prices in the face of a competitor’s lower price) without losing a significant

volume of sales.

       55.     It is well-established that competition among generic manufacturers drives down

price. Before generic drugs enter a market, the brand drug has a monopoly and captures 100% of

sales. When lower-priced generics become available, the brand drug quickly loses market share

as purchasers switch to the less expensive alternatives. Over time, the price of a generic drug

approaches the manufacturers’ marginal costs. As illustrated in the following chart, the price of

a generic drug tends to decrease as more generic drug manufacturers enter the market:




       31
         FTC, Authorized Generic Drugs: Short-Term Effects and Long-Term Impact (Aug.
2011), available at https://www.ftc.gov/sites/default/files/documents/reports/authorized-generic-
drugs-short-term-effects-and-long-term-impact-report-federal-trade-commission/authorized-
generic-drugs-short-term-effects-and-long-term-impact-report-federal-trade-commission.pdf.

                                    22
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 26 of 168




       56.      When new entrants join a competitive generic market, they typically will price

their product below the prevailing market price in order to gain market share.              A recent

government report confirmed this phenomenon in interviews with generic manufacturers:

“manufacturers said that if a company is bringing a generic drug into an established drug market,

it typically offers a price that is lower than the current market price in order to build its customer

base. Manufacturers also said that as each new manufacturer enters an established generic drug

market the price of that generic will fall, with one manufacturer noting that it is typically a 20

percent price decline per entrant.”32

       57.      When there are multiple generic manufacturers in an established generic market—

as with generic Clomipramine—prices should remain low and stable, and should not increase

absent a market disruption or, as is the case here, anticompetitive conduct.




       32
            GAO Report at 23.

                                     23
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 27 of 168




       B.         Pricing in the U.S. Prescription Drug Industry

       58.        In simple terms, the generic pharmaceutical supply chain flows as follows:

Manufacturers sell drugs to wholesalers. Wholesalers sell drugs to pharmacies. Pharmacies

dispense the drugs to consumers, who pay the full retail price if they are uninsured, or a portion

of the retail price (e.g., a co-pay or co-insurance) if they are insured. The insured consumers’

health plans then pay the pharmacies additional amounts that are specified in agreements

between them and the pharmacies. These agreements are sometimes arranged by middlemen

known as Pharmacy Benefit Managers (“PBMs”).

       59.        Because the prices paid by purchasers of generic drugs differ at different levels of

the market and most of the transactions occur between private parties according to terms that are

not publicly disclosed, the price of a given drug is not always obvious. Market-wide pricing for

a given drug, however, may be observed through the Centers for Medicare & Medicaid Services

(“CMS”) survey of National Average Drug Acquisition Cost (“NADAC”).                    NADAC was

“designed to create a national benchmark that is reflective of the prices paid by retail community

pharmacies to acquire prescription . . . drugs.”33 “NADAC is a simple average of the drug

acquisition costs submitted by retail pharmacies.”34 In effect, NADAC is “a single national

average.”35 Thus, NADAC is one way to track general price trends in the marketplace.




       33
          CMS, Methodology for Calculating the National Average Drug Acquisition Cost
(NADAC) for Medicaid Covered Outpatient Drugs at 5, available at
https://www.medicaid.gov/medicaid-chip-program-information/by-topics/prescription-drugs/ful-
nadac-downloads/nadacmethodology.pdf.
       34
            Id. at 15.
       35
            Id.

                                       24
                                 PUBLIC VERSION
                  REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 28 of 168




       60.     While NADAC provides the average price level across all manufacturers of a

given drug, other prices are manufacturer specific. Drug manufacturers typically report

benchmarks-like WACs (Wholesale Acquisition Costs)-for their drugs, which are then published

in compendia used by participants in the pharmaceutical industry. The benchmarks are not

actual transaction prices; rather, they are the manufacturer’s reported list price. Accordingly,

WAC prices do not take into account discounts that may be provided, e.g., for volume sales.36

       61.     The amount that an end-payer will pay a pharmacy for a generic drug typically is

determined with reference to a benchmark or list price like a WAC. The end-payer pays the

pharmacy an amount based on the manufacturer’s list price for the drug, plus a small mark-up or

dispensing fee. Over time, third-party payers and PBMs have learned that manufacturers’ list

prices for some generic drugs can be substantially higher than the actual costs incurred by certain

pharmacies to acquire the drugs. As a consequence, end-payers were paying more than simply

the acquisition cost plus a small amount.

       62.     To combat this, some third-party payers and PBMs have implemented their own

proprietary benchmark prices-Maximum Allowable Costs (“MACs”)-that set the amounts they

will pay pharmacies for some generic drugs. A MAC caps the amount that an end-payer will pay

a pharmacy for a given strength and dosage of a generic drug, regardless of the pharmacy’s

acquisition costs.



       36
          Average Wholesale Price (“AWP”) is another benchmark price that is used in the
pharmaceutical industry. And QuintilesIMS’s National Sales Perspectives (“NSP”) is another
measure of manufacturer specific pricing. NSP data “captures 100% of the total U.S.
pharmaceutical market, measuring sales at actual transaction prices rather than using an average
wholesale price” and includes sales by manufacturers into various outlets. IMS Institute for
Healthcare Informatics, HSRN Data Brief: National Sales Perspectives at 1, available at
https://www.imshealth.com/files/web/IMSH%20Institute/NSP_Data_Brief-.pdf.

                                    25
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 29 of 168




        63.     Third-party payers and PBMs set the MAC of a drug based on several factors, one

of which is believed to be the lowest acquisition cost in the market for that generic drug. So, for

example, if there are three manufacturers offering the same generic drug at three different prices,

a PBM or third-party payer might set the MAC price at or near the lowest of the three prices. A

pharmacy could elect to buy from a manufacturer with a higher price, but upon resale to a

customer of the PBM or third-party payer, the pharmacy would only be paid the MAC price.

        64.     Drug purchasers always should have an incentive to buy the least expensive

available drug. Because MAC prices further incentivize pharmacies to choose the lowest priced

option, a generic manufacturer that increases its price for a drug should expect to lose sales to a

competitor with a lower price. Consequently, in the absence of coordinated pricing activity

among generic manufacturers, an individual manufacturer should not be able to significantly

increase its price (or maintain a higher price in the face of a significantly lower competitor price)

without incurring the loss of a significant volume of sales. A manufacturer can only raise its

price if it knows its competitors will raise their prices, too, e.g., if they are conspiring.

                  IX.     THE GENERIC CLOMIPRAMINE CONSPIRACY

        A.      Congressional Responses to Generic Drug Price Increases

        65.     In addition to the investigations by DOJ and the Connecticut AG, Congress has

raised concerns about the alarming price spikes for numerous generic pharmaceuticals. These

concerns were prompted by the very real hardship suffered by end-payers as a result of the

unprecedented price increases.

        66.     In the Fall of 2014, Senator Bernie Sanders and Representative Elijah Cummings

requested information from manufacturers of 10 drugs that had experienced extraordinary price




                                     26
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 30 of 168




increases. Six of those drugs are now the subject of complaints in this MDL.37 Defendant

Mylan is one of the manufacturers that Sanders and Cummings singled out. In November 2014,

Senator Sanders conducted a hearing entitled, “Why Are Some Generic Drugs Skyrocketing in

Price?” (“Senate Hearing”). Various witnesses discussed the price hikes for generic drugs, but

none of the industry executives who were invited to testify appeared.38

       67.       Senator Sanders and Representative Cummings followed up with a request to the

Office of the Inspector General of the Department of Health & Human Services (“OIG”), asking

it to investigate the effect that price increases of generic drugs have had on the Medicare and

Medicaid programs.          The OIG issued its report in December 2015, confirming that price

increases for numerous generic drugs far out-stripped inflation.39

       68.       In response to another Congressional request—this one from Senators Susan

Collins, Claire McCaskill, Bill Nelson and Mark Warner—the United States Government

Accountability Office (“GAO”) issued a report in August 2016 entitled “Generic Drugs Under

Medicare: Part D Generic Drug Prices Declined Overall, but Some Had Extraordinary Price

Increases.”40 The GAO investigation confirmed that in a competitive market, generic drug prices

decline and remain stable, absent shortages or other market disruptions.41 And this was the case



       37
          Press Release, Sen. Sanders, Congress Investigating Why Generic Drug Prices Are
Skyrocketing (Oct. 2, 2014), available at https://www.sanders.senate.gov/newsroom/press-
releases/congress-investigating-why-generic-drug-prices-are-skyrocketing.
       38
          Senate Hearing (Nov. 20, 2014), available at
https://www.help.senate.gov/hearings/why-are-some-generic-drugs-skyrocketing-in-priced.
       39
         HHS OIG, Average Manufacturer Prices Increased Faster than Inflation for Many
Generic Drugs (Dec. 2015), available at https://oig.hhs.gov/oas/reports/region6/61500030.pdf.
       40
            GAO Report.
       41
            Id. at 23-25.

                                      27
                                PUBLIC VERSION
                 REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 31 of 168




for most generics. But it identified numerous drugs that experienced “extraordinary” increases,

which it defined as an increase of more than 100%.42 The investigation further revealed that

price increases for Clomipramine were some of the most dramatic in the industry, “increas[ing]

over 2,000 percent in 1 year, going from $0.34 per capsule in the first quarter of 2013 to $8.43

per capsule in the first quarter of 2014.”43

       B.        The Generic Clomipramine Market

       69.       The Swiss drug manufacturer Ciba-Geigy discovered Clomipramine in 1964, and

the FDA initially approved branded Clomipramine for use in the United States in 1989 when

Mallinckrodt Pharmaceuticals sold the medication under the brand name Anafranil. Generic

versions of the medication became available in the United States in 1996 and, since that time,

several generic manufacturers have obtained abbreviated approval from the FDA to sell generic

bioequivalents to Anafranil with the same active ingredient: Clomipramine.

       70.       Generic Clomipramine is sold throughout the United States and its territories.

The market for generic Clomipramine is mature. Defendants that operate in such a market

should only be able to gain market share by competing on price.

       71.       During the Class Period, Defendants Mylan, Sandoz and Taro dominated the

Clomipramine market. Defendants controlled approximately           of the generic Clomipramine

market, implying a substantial amount of market power.

       72.       Defendants exercised this power to maintain supracompetitive prices for

Clomipramine without losing so many sales as to make the elevated price unprofitable. In 2014




       42
            Id. at 1 & Appendix III.
       43
            Id. at 14 & Appendix III.

                                      28
                                PUBLIC VERSION
                 REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 32 of 168




alone, Defendants’ total revenue from sales of these products was approximately                .44

This compares to only              in 2012, a year before the price-fixing conspiracy began.

       73.     Defendants sold generic Clomipramine at prices in excess of marginal costs, in

excess of a competitive price, and enjoyed high profit margins.

       74.     Through their market dominance, Defendants have successfully foreclosed the

market to rival competition, thereby maintaining and enhancing market power and enabling

Defendants to charge Plaintiffs supracompetitive prices for generic Clomipramine.

       C.      Generic Clomipramine Price Increases

       75.     Beginning in approximately May 2013 and continuing to the present, Defendants

formed and maintained a price-fixing cartel that included all of their generic Clomipramine

products. Senior executives of each Defendant reached agreement and monitored compliance.

These executives included Mylan’s CEO Heather Bresch. On information and belief, these

executives also included Peter Goldschmidt of Sandoz; James Kedrowski, Taro Pharmaceutical

Industries, Ltd.’s interim CEO from September 2010 to August 2013 and President from 2012 to

2015; and Kal Sundaram, Taro Pharmaceutical Industries, Ltd.’s CEO from August 2013 to

December 2016.

       76.     As the following chart indicates, prices for generic Clomipramine increased

significantly. The chart is based on NADAC data.

       77.     The prices in the chart below show the dramatic price increases for generic

Clomipramine in mid-2013, and also appear to reflect a “one-way ratchet”:           prices never


       44
          Revenue, unit sales, and effective prices are obtained from QuintilesIMS Inc. (“IMS
Health”). IMS Health is the largest vendor of physician prescribing data in the United States and
is widely relied upon in the generic pharmaceutical industry and elsewhere. “Effective prices”
represent actual transaction prices, as reported by IMS Health.

                                   29
                             PUBLIC VERSION
              REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 33 of 168




decreased substantially, as one would expect if sudden price increases reflected temporary

supply shortages, cost increases, or other benign market explanations.




       78.     Data showing Medicaid reimbursements—the amounts that Medicaid paid to

cover its beneficiaries’ prescription drug purchases—provides prices by manufacturer and

confirms that all three Defendants increased their prices for Clomipramine in very similar

fashion over time.

       79.     The following charts display the per-unit amounts that Medicaid has reimbursed

for its beneficiaries’ purchases of Defendants’ generic Clomipramine products.




                                   30
                             PUBLIC VERSION
              REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 34 of 168




                           31
                     PUBLIC VERSION
      REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 35 of 168




       80.     The charts below, based on National Sales Perspectives (NSP) data obtained from

IMS Health, tell a similar story:




                                    32
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 36 of 168




                           33
                     PUBLIC VERSION
      REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 37 of 168




          81.   Mylan: For more than two years before the Class Period began, Mylan’s average

effective prices per unit for generic Clomipramine products were:                           for its

25 mg, 50 mg and 75 mg products respectively.
                                                                                               45



          82.

      :



          45
          Plaintiffs calculate Defendants’ effective prices based on IMS Health’s National Sales
Perspectives (NSP) data, which “captures 100% of the total U.S. pharmaceutical market,
measuring sales at actual transaction prices[.]” IMS Institute for Healthcare Informatics, HSRN
Data Brief: National Sales Perspectives at 1, available at
https://www.imshealth.com/files/web/IMSH%20Institute/NSP_Data_Brief-.pdf. Effective prices
are calculated to multiple decimals. For ease of reference, prices in this complaint are rounded to
the nearest cent. However, percentage increases are calculated based on the more precise
calculated price.

                                     34
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 38 of 168




    Product          Price April 2013        Hike Date            Hike Price     Percentage
                                                                                  Increase

CAP 25 MG

CAP 50 MG

CAP 75 MG

       83.




      Product                Price Date              Peak Price         Percentage Increase

CAP 25 MG

CAP 50 MG

CAP 75 MG

       84.




      Product             Price April 2013         Price Feb. 2017      Percentage Increase

CAP 25 MG

CAP 50 MG

CAP 75 MG

       85.    Taro: For more than two years before the Class Period began, Taro’s average

effective prices per unit for its generic Clomipramine products were:                     for




                                   35
                             PUBLIC VERSION
              REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 39 of 168




its 25 mg, 50 mg and 75 mg products respectively.



      86.

    Product        Price April 2013        Hike Date             Hike Price     Percentage
                                                                                 Increase

CAP 25 MG

CAP 50 MG

CAP 75 MG

      87.




      Product              Price Date               Peak Price         Percentage Increase

CAP 25 MG

CAP 50 MG

CAP 75 MG

      88.



                                                                                        :

      Product           Price April 2013        Price Feb. 2017        Percentage Increase

CAP 25 MG

CAP 50 MG

CAP 75 MG




                                   36
                             PUBLIC VERSION
              REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 40 of 168




      89.     Sandoz: For more than two years before the Class Period began, the average

effective prices per unit of Sandoz’s generic Clomipramine products were

     for its 25 mg, 50 mg and 75 mg products respectively.



       .46

      90.                                                                       :

    Product        Price April 2013       Hike Date            Hike Price     Percentage
                                                                               Increase

CAP 25 MG

CAP 50 MG

      91.




      Product              Price Date             Peak Price         Percentage Increase

CAP 25 MG

CAP 50 MG

CAP 75 MG

      92.




      46




                                   37
                             PUBLIC VERSION
              REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 41 of 168




         Product            Price April 2013       Price Feb. 2017       Percentage Increase

CAP 25 MG

CAP 50 MG

          93.    The overcharges resulting from Defendants’ conduct are directly traceable

through the pharmaceutical distribution chain to End-Payers. A manufacturer first sells the drug

to direct purchaser wholesalers based on the listed wholesale acquisition cost (“WAC”), minus

applicable discounts. Wholesalers then sell the drug to pharmacies, which in turn sell the drugs

to End-Payers. Thus the WAC serves as the benchmark for prices throughout the distribution

chain.     Corresponding increases in Clomipramine’s transactional prices (discussed above)

demonstrate that increased WAC prices (discussed below) translate to increases in the prices

paid by End-Payers.

          94.    The following tables demonstrate that Defendants raised their WACs for generic

Clomipramine products to $8.99, even though it meant increasing the previous benchmarks by as

much as 3,441%.47

 Product        Defendant       NDC            Old       New          Date of     Percentage
                                               WAC       WAC         Increase      Increase

25 mg,
30 ct.          Taro        51672-4011-06      $0.25       $8.99     1-May-13          3,441%

25 mg,
90 ct.          Taro        51672-4011-05      $0.25       $8.99     1-May-13          3,441%

25 mg,
100 ct.         Mylan       00378-3025-01      $0.30       $8.99     16-May-13         2,853%

25 mg,
100 ct.         Sandoz      00781-2027-01      $0.31       $8.99      22-Jul-13        2,778%

          47
          For ease of reference, WAC prices are rounded to the nearest cent, but the percentage
increases are calculated on the actual reported WACs.

                                      38
                                PUBLIC VERSION
                 REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 42 of 168




 Product        Defendant       NDC           Old        New         Date of     Percentage
                                              WAC        WAC        Increase      Increase

50 mg,
30 ct.          Taro        51672-4012-06      $0.34        $8.99    1-May-13         2,579%

50 mg,
90 ct.          Taro        51672-4012-05      $0.34        $8.99    1-May-13         2,579%

50 mg,
100 ct.         Mylan       00378-3050-01      $0.41        $8.99   16-May-13         2,092%

50 mg,
100 ct.         Sandoz      00781-2037-01      $0.37        $8.99    22-Jul-13        2,325%


 Product        Defendant       NDC           Old        New         Date of     Percentage
                                              WAC        WAC        Increase      Increase

75 mg,
100 ct.         Mylan       00378-3075-01      $0.54        $8.99   16-May-13         1,566%

75 mg,
100 ct.         Sandoz      00781-2047-01      $0.48        $8.99    22-Jul-13        1,770%

75 mg,
30 ct.          Taro        51672-4013-06      $0.44        $8.99    1-May-13         1,935%

75 mg,
90 ct.          Taro        51672-4013-05      $0.44        $8.99    1-May-13         1,935%

          95.    There are no competitive explanations for these price hikes. There were no

supply shortages or disruptions, no new patents or formulations, and no changes in drug labeling

that could explain the abrupt, dramatic, and uniform price hikes.




                                      39
                                PUBLIC VERSION
                 REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 43 of 168




       96.    Federal law requires mandatory drug shortage reporting for drug manufacturers.48

Clomipramine is not listed on the FDA’s list of Current and Resolved Drug Shortages and

Discontinuations Reported to FDA. Clomipramine also does not appear on any archived lists of

the American Society of Health-System Pharmacists (“ASHP”) Current Shortage Bulletins from

July 3, 2012, through today, nor does it appear on the current list of ASHP Resolved Shortage

Bulletins (which includes drug shortages dating back to August 2010). None of the Defendants

reported any drug shortages or supply disruptions to the FDA in explanation for the

supracompetitive pricing of Clomipramine.

       97.    Only    anticompetitive   activity   can   explain   these   skyrocketing   prices.

Pharmaceutical analyst Richard Evans at Sector & Sovereign Research explained potential

causes of generic drug price hikes in a 2015 report: “A plausible explanation is that generic

manufacturers, having fallen to near historic low levels of financial performance are cooperating

to raise the prices of products whose characteristics—low sales due to either very low prices or

very low volumes—accommodate price inflation[.]”49




       48
         FDA Safety and Innovation Act of 2012, Pub. L. No. 112-144, §§ 1001-1008, 126 Stat.
995, 1099-1108.
       49
          Ed Silverman, Generic Drug Prices Keep Rising but is a Slowdown Coming, WSJ
(Apr. 22, 2015), available at https://blogs.wsj.com/pharmalot/2015/04/22/generic-drug-prices-
keep-rising-but-is-a-slowdown-coming/.

                                   40
                             PUBLIC VERSION
              REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 44 of 168




       D.      Defendants’ Conspiracy50

       98.     Defendants’ sudden and massive price increases represented a sharp departure

from the previous years of low and stable prices. These dramatic price increases were the

product of an illicit understanding among Defendants.

       99.     During the Class Period, Defendants conspired, combined, and contracted to fix,

maintain, and stabilize prices, rig bids, and engage in customer and market allocation concerning

Clomipramine, which had the intended and actual effect of causing Plaintiffs and the other

members of the proposed Class to pay artificially inflated prices above prices that would exist if

a competitive market had determined prices for Clomipramine.

       100.    Beginning in May 2013, Defendants collectively caused the price of

Clomipramine to increase dramatically. Defendants’ conduct cannot be explained by normal

competitive forces. It was the result of an agreement among Defendants to increase pricing and

restrain competition for the sale of Clomipramine in the United States. The agreement was

furthered by discussions held at meetings and industry events hosted by the GPhA, HDMA,

NACDS, MMCAP, and ECRM as well as other meetings and communications.

       101.    To sustain a conspiracy, conspirators often communicate to ensure that all are

adhering to the collective scheme. Here, such communications occurred primarily through (1)

trade association meetings and conferences, (2) private meetings, dinners, and outings among

smaller groups of employees of various generic drug manufacturers, and (3) individual private

communications between and among Defendants’ employees through use of the phone,

electronic messaging and similar means.

       50
         The allegations included in this section pertaining to the HDMA, NACDS, MMCAP,
and ECRM are based in part upon documents produced to plaintiffs pursuant to subpoenas duces
tecum issued in In re: Propranolol Antitrust Litigation, No. 16-cv-9901 (S.D.N.Y.).

                                   41
                             PUBLIC VERSION
              REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 45 of 168




       102.    These secret, conspiratorial meetings, discussions, and communications helped to

ensure that all Defendants agreed to participate in, implement, and maintain an unlawful bid

rigging, price fixing, and customer and market allocation scheme.

       103.    The industry intelligence-gathering reporting firm Policy and Regulatory Report

has reportedly obtained information regarding the investigation of generic drug companies by

DOJ, and has indicated that DOJ is investigating the extent to which trade associations and

industry conferences have been used as forums for collusion among competing generic drug

companies.51   The State AGs have similarly noted the centrality of trade associations and

industry conferences in their investigation, stating that they have uncovered evidence that certain

generic drug companies “routinely coordinated their schemes through direct interaction with

their competitors at industry trade shows, customer conferences, and other events, as well as

through direct email, phone, and text message communications.”52

       104.    Defendants were members of numerous trade associations, which they used to

facilitate their conspiratorial communications and implement their anticompetitive scheme to

raise, maintain, and stabilize the prices of Clomipramine, and to engage in market allocation

concerning Clomipramine, including, but not limited to, GPhA, the NACDS, and HDMA. In

addition, Defendants regularly attended industry events hosted by the ECRM.




       51
          Eric Palmer, Actavis gets subpoena as DOJ probe of generic pricing moves up food
chain, FiercePharma (Aug. 7, 2015), available at http://www.fiercepharma.com/story/actavis-
gets-subpoena-doj-probe-generic-pricing-moves-food-chain/2015-08-07.
       52
         Connecticut AG, Press Release (Dec. 15, 2016), available at
http://www.ct.gov/ag/cwp/view.asp?Q=588538&A=2341.

                                    42
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 46 of 168




       105.       The GPhA (now called the Association for Accessible Medicines) is the “leading

trade association for manufacturers and distributors of generic prescription drugs.”53 GPhA was

formed in 2000 from the merger of three industry trade associations: the Generic Pharmaceutical

Industry Association, the National Association of Pharmaceutical Manufacturers, and the

National Pharmaceutical Alliance.

       106.       GPhA’s website touts, “[b]y becoming part of GPhA, you can participate in

shaping the policies that govern the generic industry” and lists its “valuable membership

services, such as business networking opportunities, educational forums, access to lawmakers

and regulators, and peer-to-peer connections.”54         GPhA’s “member companies supply

approximately 90 percent of the generic prescription drugs dispensed in the U.S. each year.”

       107.       Defendants Mylan and Sandoz were regular members of the GPhA during the

Class Period, and Taro frequently attended GPhA meetings. Regular members “are corporations,

partnerships or other legal entities whose primary United States business derives the majority of

its revenues from sales of (1) finished dose drugs approved via ANDAs; (2) products sold as

authorized generic drugs; (3) biosimilar/biogeneric products; or (4) DESI products.”55

       108.       Several of Defendants high-ranking corporate officers have served on GPhA’s

Board of Directors before and during the Class Period:




       53
          GPhA website, The Association, available at
http://web.archive.org/web/20150413013801/http://www.gphaonline.org:80/about/the-gpha-
association
       54
          GPhA website, Membership, available at
http://web.archive.org/web/20150413013008/http://www.gphaonline.org:80/about/membership/
       55
            Id.

                                       43
                                 PUBLIC VERSION
                  REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 47 of 168




              (a)    2012 Board of Directors: Tony Mauro, President of Mylan Inc.; Don

DeGolyer, President and CEO of Sandoz;

              (b)    2013 Board of Directors: Tony Mauro, President of Mylan Inc.; Don

DeGolyer, President and CEO of Sandoz;

              (c)    2014 Board of Directors: Tony Mauro, President of Mylan Inc.; Peter

Goldschmidt, President and Head, North America at Sandoz;

              (d)    2015 Board of Directors: Marcie McClintic Coates, VP & Head of

Global Regulatory Affairs for Mylan; Peter Goldschmidt, President and Head, North America at

Sandoz;

              (e)    2016 Board of Directors: Heather Bresch, CEO of Mylan; Peter

Goldschmidt, President and Head, North America at Sandoz.

       109.   In addition, former Heritage CEO, Jeffrey Glazer, who pleaded guilty to federal

criminal charges relating to price fixing and other anticompetitive activity concerning generic

drugs, also served on GPhA’s Board of Directors.

       110.   The NACDS is a national trade association representing chain community

pharmacies. Its members include generic drug manufacturers, wholesalers, and retail chain

pharmacies. NACDS holds regular industry events, including annual and regional conferences,

which Defendants and other generic drug manufacturers attended, including the annual Total

Store Expo.

       111.   The HDMA is a national trade association that represents “primary

pharmaceutical distributors” which links the nation’s drug manufacturers and more than 200,000




                                   44
                             PUBLIC VERSION
              REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 48 of 168




pharmacies, hospitals, long-term care facilities, and clinics.56 HDA holds regular conferences

where its members, including generic drug manufacturers, meet to discuss various issues

affecting the pharmaceutical industry. HDMA members during the Class Period have included

Defendants Mylan and Sandoz.

       112.      According to its website, ECRM conducts Efficient Program Planning Sessions

that are made up of one-on-one strategic meetings that connect decision makers in an effort to

maximize time, grow sales, and uncover industry trends.

       113.      At annual meetings organized by ECRM, generic drug manufacturers have

scheduled meetings with generic drug buyers at chain drug stores, supermarkets, mass

merchants, wholesalers, distributors, and buy groups for independents.

       114.      Representatives of Defendants Sandoz and Mylan attended ECRM’s Efficient

Program Planning Sessions.

       115.      As further set forth below, meetings and events hosted by the GPhA, HDMA,

NACDS, and ECRM were frequently held during the Class Period and attended by high-level

representatives from each Defendant, including employees with price-setting authority.

       116.      For example, on October 1-3, 2012, GPhA held a meeting in Bethesda, Maryland

that was attended by representatives from all Defendants.

       117.      On February 20-22, 2013, GPhA held its 2013 Annual Meeting in Orlando,

Florida. GPhA’s 2013 Annual Meeting was attended by representatives of all Defendants,

including at least the following key executives:

                 (a)    Mylan: Tony Mauro, President of Mylan Inc.; and



       56
            HDA, About, available at https://www.healthcaredistribution.org/about.

                                     45
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 49 of 168




               (b)    Sandoz: Don DeGoyler, President.

       118.




                             .

       119.    On April 20–23, 2013 NACDS held its 2013 Annual Meeting at The Breakers in

Palm Beach, Florida. NACDS’s Annual Meeting was attended by representatives from all

Defendants, including at least the following key executives for generic drug sales and pricing:

               (a)    Mylan: Joe Duda, President, Mylan Pharmaceutical; Robert Potter, SVP

N.A. National Accounts and Channel Development; Tony Mauro, President, Mylan, Inc.; Jim

Nesta, VP, Sales;

               (b)    Sandoz: Samuele Butera, VP & Head, Biopharmaceuticals, NA; Jeff

George, Global Head; Richard Tremonte, SVP, Global Generic Pharmaceuticals; Donald

DeGolyer, CEO and Board Director; and

               (c)    Taro: Jim Kedrowski, Interim CEO; Ara Aprahamian, VP Sales &

Marketing; and Michael Perfetto, Chief Commercial Officer, Generics Rx/OTC, US and Canada.




                                   46
                             PUBLIC VERSION
              REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 50 of 168




       120.    On June 2–5, 2013, HDMA held its 2013 Business Leadership Conference

(“BLC”) in Orlando, Florida. HDMA’s June 2013 BLC was attended by at least the following

representatives from Defendants, who were key executives for generic drug sales and pricing:

               (a)     Mylan: Janet Bell, National Accounts Director; Joseph Duda, President,

Mylan Pharmaceutical; Edgar Escoto, National Accounts Director; Kevin McElfresh, Executive

Director, National Accounts; James Nesta, Executive Director, National Accounts; Robert

O’Neill, VP; Sean Reilly, Key Account Manager; John Shane, Director National Trade

Accounts; Gary Tighe, National Accounts Director; Lance Wyatt, National Accounts Director;

and

               (b)     Sandoz: Alan Ryan, Associate Director, National Accounts; Dawn

Doggett, National Trade Affairs Account Executive.

       121.    On June 4–5, 2013, GPhA held a meeting in Bethesda, Maryland that was

attended by representatives from all Defendants.

       122.    On August 10–13, 2013, NACDS held its 2013 Total Store Expo at the Sands

Expo Convention Center in Las Vegas, Nevada. NACDS’s August 2013 Total Store Expo was

attended by representatives from all Defendants, including at least the following key executives

for generic drug sales and pricing:

               (a)     Mylan: Mike Aigner, Director, National Accounts; Joe Duda, President;

Kevin McElfresh, Executive Director, National Accounts; Robert O’Neill, Head of Sales,

Generic NA; Robert Potter, SVP, National Accounts & Channel Development; Lance Wyatt,

Director, National Accounts; Matt Cestra, Sr. Director Marketing; Rodney Emerson, Director,

Pricing & Contracts; Edgar Escoto, Director National Accounts; Stephen Krinke, National




                                    47
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 51 of 168




Accounts Manager; Damon Pullman, West Regional Account Manager; Sean Reilly, National

Accounts Manager;

               (b)     Sandoz: Peter Goldchmidt, President, Sandoz US & Head NA; Steven

Greenstein, Director, Key Customers; Armando Kellum, VP, Sales & Marketing; Paul

Krauthauser, SVP Sales & Marketing; Della Lubke, National Account Executive

               (c)     Taro: Ara Aprahamian, Vice President, Sales & Marketing; Sheila

Curran, Vice President, Sales Operations; Howard Marcus, VP Sales & Marketing; Michael

Perfetto, Group Vice President and Chief Commercial Officer of the Generic Rx Business; Doug

Statler, Sr. Director/Head of Sales.

       123.    On October 28-30, 2013, GPhA held a meeting in Bethesda, Maryland that was

attended by representatives from all Defendants.

       124.    On December 3, 2013, NACDS held its 2013 NACDS Foundation Reception and

Dinner, which was attended by at least the following representatives from Defendants, who were

key executives for generic drug sales and pricing:

               (a)     Mylan: Joe Duda, President, Mylan Pharmaceutical; Tony Mauro, Mylan

Inc.; Jim Nesta, Vice President of Sales; Rob O’Neill, Head of Sales, Generic North America;

Robert Potter, Senior Vice President, NA National Accounts and Channel Development; and

               (b)     Sandoz: Peter Goldschmidt, President, Sandoz US & Head NA; Armando

Kellum, Vice President, Sales & Marketing; Kirko Kirkov, Executive Director, Key Accounts.

       125.    In 2014, 2015, and 2016, Defendants continued to regularly attend trade

association meetings, conferences and events, including: (i) the February 19-21, 2014 GPhA

Annual Meeting in Orlando, Florida; (ii)

               ; (iii) the April 1, 2014 HDMA Sixth Annual CEO Roundtable Fundraiser in New

                                    48
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 52 of 168




York City; (iv) the April 26-29, 2014 NACDS Annual Meeting in Scottsdale, Arizona; (v) the

June 1-4, 2014 HDMA BLC in Phoenix, Arizona; (vi) the June 3-4, 2014 GPhA meeting in

Bethesda, Maryland; (vii) the August 23-26, 2014 NACDS Total Store Expo in Boston

Massachusetts; (viii) the October 27-29, 2014 GPhA meeting in Bethesda, Maryland; (ix)

                                                             (x) the December 3, 2014 NACDS

Foundation Reception and Dinner; (xi) the February 9-11, 2015 GPhA Annual Meeting in

Miami, Florida; (xii) the April 14, 2015 HDMA Seventh Annual CEO Roundtable Fundraiser in

New York, New York; (xiii) the April 25-28, 2015 NACDS Annual Meeting in Palm Beach,

Florida; (xiv) the June 7-10, 2015 HDMA BLC in San Antonio, Texas; (xv) the June 9-10, 2015

GPhA meeting in Bethesda, Maryland; (xvi) the August 22-25, 2015 NACDS Total Store Expo

in Denver, Colorado; (xvii) the December 3, 2015 NACDS Week in NYC Foundation Reception

and Dinner; (xviii) the April 10-14, 2016 MMCAP meeting in Minneapolis, Minnesota;;(xix) the

April 12, 2016 HDMA Eighth Annual CEO Roundtable Fundraiser in New York; (xx) the April

16-19, 2016, NACDS 2016 Annual Meeting in Palm Beach, Florida; (xv) the June 12-16, 2016

HDMA BLC in Colorado Springs, Colorado; (xvi) the August 6-9, 2016, NACDS 2016 Total

Store Expo in Boston, Massachusetts; and (xvii) the December 1, 2016 NACDS Reception and

Dinner.

       126.    As uncovered in the State AGs’ ongoing investigation, at these various

conferences and trade shows, representatives from Defendants, as well as other generic drug

manufacturers, discussed their respective businesses and customers. These discussions would

occur at social events, including lunches, cocktail parties, dinners, and golf outings, that usually

accompanied these conferences and trade shows.              Defendants’ employees used these




                                    49
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 53 of 168




opportunities to discuss and share upcoming bids, specific generic drug markets, pricing

strategies and pricing terms in their contracts with customers.57

       127.      In conjunction with meetings at conferences and trade shows, representatives of

generic drug manufacturers get together separately, in more limited groups, allowing them to

further meet face-to-face with their competitors and discuss their business. In fact, high-level

executives of many generic drug manufacturers get together periodically for what at least some

of them refer to as “industry dinners.”58

       128.      A large number of generic drug manufacturers, including Defendants Mylan,

Sandoz, and Taro are headquartered or have major offices in close proximity to one another in

New Jersey, New York, and eastern Pennsylvania, giving them easier and more frequent

opportunities to meet and collude. For example, in January 2014, at a time when the prices of a

number of generic drugs were reportedly soaring, at least thirteen high-ranking male executives,

including CEOs, Presidents, and Senior Vice Presidents of various generic drug manufacturers,

met at a steakhouse in Bridgewater, New Jersey.

       129.      Generic drug manufacturer employees also get together regularly for what is

referred to as a “Girls’ Night Out” (“GNO”), or alternatively “Women in the Industry” meetings

and dinners.     During these GNOs, meetings and dinners, these employees meet with their

competitors and discuss competitively sensitive information. Several different GNOs were held

in 2015, including: (1) in Baltimore, Maryland in May, and (2) at the NACDS conference in

August.




       57
            See, e.g., State AG Complaint ¶¶ 50–52.
       58
            Id. ¶¶ 53–60.

                                     50
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 54 of 168




       130.    Through these various interactions, Defendants’ employees are often acutely

aware of their competition and, more importantly, each other’s current and future business plans.

This familiarity and opportunity often leads to agreements among competitors to fix prices or to

allocate a given market so as to avoid competing with one another on price.

       131.    Defendants also routinely communicate and share information with each other

about bids and pricing strategy. This can include forwarding bid packages received from a

customer (e.g., a Request for Proposal or “RFP”) to a competitor, either on their own initiative,

at the request of a competitor, or by contacting a competitor to request that the competitor share

that type of information.

       132.    Additionally, Defendants share information regarding the terms of their contracts

with customers, including various terms relating to pricing, price protection, and rebates.

Defendants use this information from their competitors to negotiate potentially better prices or

terms with their customers, which could be to the ultimate detriment of consumers.

       E.      Defendants’ Concerted Efforts to Increase Prices for Generic Clomipramine
               Yielded Supracompetitive Profits

       133.    Defendants were aware of, and in fact praised, the lack of generic drug

competition. For example, Kal Sundaram, then-CEO of Taro Inc. said in a November 10, 2014

earnings call, “Taro’s sales and earnings growth is attributable to upward price adjustments and

the prudent life cycle management of our product portfolio while our overall volumes remain

relatively constant. . . .” In a competitive generic drugs market, price increases typically lead to

decreased market share, yet Taro touted the ability to maintain “volumes” notwithstanding its

price hikes.




                                    51
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 55 of 168




       134.   Similarly, on May 2, 2013, Mylan’s CEO Ms. Bresch stated in an earnings call:

“From my perspective, we see the generic industry alive and well. We still see a lot of runway

room here in the United States.”

       135.   As demonstrated in the charts above, Defendants’ agreement led to skyrocketing

prices for Clomipramine, from far less than $1 per capsule to nearly $8—increasing as much as

        in some instances.

       136.   The enormous price hikes were not accompanied by a significant change in costs

to manufacturers. Thus, the increased prices resulted in an enormous increase in profits to

Defendants.

       137.   For example, Taro CEO Kal Sundaram attributed the company’s significant

earnings growth to price increases during a November 10, 2014 earnings call held during the

sustained Clomipramine price hike:

              In 2010, as per IMS data, Taro was ranked third among the
              gene[r]ic dermatology companies in USA. In terms of sales, now
              it is ranked number one for the past three years. U.S. remains the
              dominant market for Taro. Taro’s earnings per share also has
              grown 50% CAGR, compounded annual growth, since 2010.
              Taro’s sales and earnings growth is attributable to upward price
              adjustments and the prudent life cycle management of our product
              portfolio while our overall volumes remain relatively constant and
              we remain cautious about the long-term sustainability of these
              prices.

       138.   Sundaram again emphasized Taro’s strategy of relying on high-priced generics on

a May 27, 2016 quarterly earnings call, stating: “We are a specialty generic company, so by

definition, our portfolio will be obviously narrow but sort of focused. We operate in niche

markets; smaller volumes, but better priced.”




                                   52
                             PUBLIC VERSION
              REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 56 of 168




       139.      Sandoz also reported rising revenues in its United States generics business during

the Class Period. On July 21, 2015, Novartis CEO Joe Jimenez stated: “Sandoz delivered very

strong financial results with sales and profit up double-digit[;] as you can see this is driven by the

division[‘]s increased focus on core markets particularly the U.S. which is up 23%.”

       140.      Similarly, on October 30, 2015, John Sheehan, Mylan’s CFO, stated in an

earnings call:

                 With respect to gross margin, I guess I would start by pointing out
                 that since 2010 our gross margins have increased from 45% up to
                 the high end of the guidance range that we indicated we would be
                 at this year of 55%. So the gross margins have been sustained.
                 They have steadily increased over the last five, six years. . . . It
                 also has been driven by the positive pricing environment that
                 we’ve seen, especially over the last couple of years in North
                 America.

       F.        Factors Increasing the Market’s Susceptibility to Collusion

       141.      Publicly available data on the generic Clomipramine market in the United States

demonstrate that it is susceptible to cartelization by Defendants. Factors that make a market

susceptible to        collusion   include:   (1) a    high    degree of industry concentration;

(2) significant barriers to entry; (3) inelastic demand; (4) the lack of available substitutes for the

goods involved; (5) a standardized product with a high degree of interchangeability between the

products of cartel participants; and (6) inter-competitor contacts and communication.

                 1.       Industry Concentration

       142.      A high degree of concentration facilitates the operation of a cartel because it

makes it easier to coordinate behavior among co-conspirators.            Here, Defendants control

approximately           of the generic Clomipramine market.




                                      53
                                PUBLIC VERSION
                 REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 57 of 168




       143.    The market for generic clomipramine was, and continues to be, extraordinarily

concentrated. The commonly accepted measure of market concentration is the Herfindahl-

Hirschman Index (“HHI”). The HHI is calculated by squaring the market share of each firm

competing in the market and then summing the resulting numbers. For example, for a market

consisting of three firms with shares of 20%, 30%, and 50%, the HHI is 3,800. Federal antitrust

enforcement agencies consider markets in which the HHI is above 2,500 to be highly

concentrated. In merger reviews, for instance, a proposed merger that would lead to a highly

concentrated market, and an increase in the HHI of more than 200 points, creates a presumption

of market power and a recognized risk of collusion. Here, throughout the relevant period, the

HHI for generic clomipramine remained at or above approximately 4,000—a concentration level

significantly beyond what antitrust enforcement agencies consider to be highly concentrated and

vulnerable to collusion.

       144.    While the market for Clomipramine is sufficiently concentrated to facilitate

collusion, the years of low and stable pricing in the market establish that the number of

manufacturers in the market was sufficient to drive competition. Absent collusion, prices would

have remained at competitive levels.

       145.    No departures from the market by manufacturers of Clomipramine can explain the

price increases.

       146.    Defendants have been able to maintain supracompetitive prices for Clomipramine

without significant loss of market share to non-conspirators. Thus, Defendants have oligopolistic

market power in the market for Clomipramine.

       147.    The magnitude of Defendants’ price increases for Clomipramine distinguishes

them from non-collusive oligopolistic pricing. Non-collusive oligopolistic pricing would be

                                    54
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 58 of 168




expected to proceed incrementally, as manufacturers test the waters to see if competitors will

follow a price increase. But here the increases are extreme—jumping approximately                 in

some instances.     Such extreme pricing moves are not rational in the absence of advance

knowledge that competitors will join the increase.

               2.        Barriers to Entry

       148.    Supracompetitive pricing in a market normally attracts additional competitors

who want to avail themselves of the high levels of profitability that are available. However, the

presence of significant barriers to entry makes this more difficult and helps to facilitate the

operation of a cartel.

       149.    There are significant capital, regulatory, and intellectual property barriers to entry

in the generic Clomipramine markets that make such entry time-consuming and expensive.

       150.    Start-up costs and regulatory oversight represent substantial barriers to entry in

the generic Clomipramine markets.

       151.    In addition to the significant out-of-pocket costs required to bring a drug to

market, the approval process for generic drugs takes significant time. As Kansas Senator Jerry

Moran commented on September 21, 2016 during Congressional hearings on the FDA’s role in

the generic drug market, “there are more than 4,000 generic drug applications currently awaiting

approval, and the median time it takes for the FDA to approve a generic is now 47 months or

nearly four years.”59 This significant delay for new market entrants effectively precludes new

competition from eroding the supracompetitive prices imposed by the conspiracy.



       59
         Sen. Moran, Statement (Sep. 21, 2016), available at
http://www.appropriations.senate.gov/imo/media/doc/092116-Chairman-Moran-Opening-
Statement.pdf.

                                    55
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 59 of 168




               3.      Demand Inelasticity

       152.    Price elasticity of demand is defined as the measure of responsiveness in the

quantity demanded for a product as a result of change in price of the same product. It is a

measure of how demand for a product reacts to a change in price. The basic necessities of life—

food, water, and shelter—are examples of goods that experience nearly perfectly inelastic

demand at or near the minimums necessary to sustain life. In other words, a person on the verge

of dying of thirst will pay almost anything for water.

       153.    In order for a cartel to profit from raising prices above competitive levels, demand

for the product must be sufficiently inelastic such that any loss in sales will be more than offset

by increases in revenue on those sales that are made. Otherwise, increased prices would result in

declining sales, revenues, and profits as customers purchased substitute products or declined to

buy altogether. Inelastic demand is a market characteristic that facilitates collusion, allowing

producers to raise their prices without triggering customer substitution and lost sales revenue.

       154.    Demand for generic Clomipramine is highly inelastic. When doctors prescribe

generic Clomipramine, patients view it as necessary to their well-being. This gives Defendants

significant pricing power, as well as an incentive to collude.

       155.    Thus, generic Clomipramine is an excellent candidate for cartelization because

price increases will result in more revenue, rather than less, provided that most or all

manufacturers participate.

               4.      Lack of Substitutes

       156.    Clomipramine has been available in brand-name and generic versions. In 1996,

the FDA approved the substitution of generic Clomipramine for brand-name Clomipramine.

However, bioequivalence as between brand and generic Clomipramine is controversial, and


                                    56
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 60 of 168




some medical organizations recommend that patients be started and maintained on either brand

or generic Clomipramine, and not switched from one to the other without repeated testing to

ensure that hormone levels remain within normal ranges. Health warnings are given to users of

Clomipramine about the risks associated with discontinuing usage abruptly, including

antidepressant discontinuation syndrome.

       157.    In addition, branded versions of Clomipramine do not serve as economic

substitutes for generic versions of these compounds because branded products generally maintain

substantial price premiums over even their supra-competitively priced generic counterparts,

making them inapt substitutes even when generic prices soar.

       158.    Thus,   purchasers    of   generic   Clomipramine     are   held    captive   to   the

supracompetitive prices that resulted from Defendants’ conspiracy to fix prices and allocate

markets and customers.

               5.      Standardized Product with High Degree of Interchangeability

       159.    A commodity-like product is one that is standardized across suppliers and allows

for a high degree of substitutability among different suppliers in the market. When products

offered by different suppliers are viewed as interchangeable by purchasers, it is easier for the

suppliers to agree on prices for the goods in question and to monitor those prices effectively.

       160.    Generic drugs of the same chemical composition are effectively commodity

products because the primary mechanism through which they compete is price. When approving

an ANDA, the FDA confirms that a generic drug product is bioequivalent to the branded version

of the drug. This allows pharmacists to substitute that generic for the branded counterpart, as

well as for any other generic that also is bioequivalent to the branded product.




                                    57
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 61 of 168




       161.     Defendants’ generic Clomipramine products are bioequivalent generics of their

branded counterparts, enabling pharmacists to substitute them (any of them) for branded

products.

       162.     Moreover, because generic Clomipramine products are interchangeable, there is

little utility in attempting to distinguish the products based on quality, branding or service.

Accordingly, manufacturers generally spend little effort advertising or detailing (the practice of

providing promotional materials and free samples to physicians) their generic compounds. The

primary means for one generic manufacturer to differentiate its product from another’s is through

price competition.60 The need to compete on price can drive producers of commodity products

to conspire—as they did here—to fix prices.

                6.     Inter-competitor Contacts and Communications

       163.     As discussed above, Defendants’ representatives met at conferences convened by

customers and trade associations of customers (such as the ECRM and NACDS), private industry

dinners, and similar events. Moreover, Defendants are members of and/or participants of the

GPhA; thus, their representatives have many opportunities to meet and conspire at industry

meetings. As noted in press reports, “prosecutors are taking a close look at trade associations as

part of their investigation as having been one potential avenue for facilitating the collusion

between salespeople at different generic producers.”61

       164.     The State AG Complaint alleges that Defendants routinely coordinated their

schemes through direct interaction with their competitors at industry trade shows, customer


       60
         See, e.g., GAO Report at 23 (“If another manufacturer offers a lower price to a
customer, manufacturers we interviewed indicated that they are usually asked to match it or risk
losing market share to the other manufacturer.”).
       61
            PaRR Report.

                                     58
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 62 of 168




conferences, and other events. For example, Defendants Glazer and Malek admitted at their

guilty plea hearings to engaging in discussions and attending meetings with competitors, during

which they reached agreements to allocate customers, rig bids and fix prices of doxycycline

hyclate and glyburide.

        165.     DOJ’s and the Connecticut AG’s investigations, and the grand jury subpoenas and

investigative demands that have issued in conjunction with them, focus on inter-competitor

communications. These types of communications are not unique or isolated, but are rampant;

“[g]eneric drug manufacturers operate, through their respective senior leadership and marketing

and sales executives, in a manner that fosters and promotes routine and direct interaction among

their competitors.”62 The sheer number of companies implicated in the investigations highlights

the prevalence in the generic drug industry of the types of contacts and communications that

facilitate collusion:

                 (a)     Actavis:   In February 2016, Actavis’s former parent, Allergan plc,

disclosed that it received a DOJ subpoena “seeking information relating to the marketing and

pricing of certain of the Company’s generic products and communications with competitors

about such products.”63




        62
             State AG Complaint ¶ 7.
        63
          Allergan, SEC 2015 Form 10-K at F-106 (Feb. 26, 2016), available at
https://www.sec.gov/Archives/edgar/data/1578845/000156459016013478/agn-
10k_20151231.htm.

                                      59
                                PUBLIC VERSION
                 REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 63 of 168




              (b)     Aurobindo: Aurobindo has disclosed receipt of a subpoena relating to

DOJ’s generic drug investigation.64 The company stated that it “received a subpoena in Mar[ch]

2016 requesting non-product specific information.”65

              (c)     Citron: In December 2016, Aceto Corporation (which purchased Citron’s

generic drugs assets) disclosed that DOJ “executed a search warrant against the Company and

also served a subpoena requesting documents and other information concerning potential

antitrust violations in the sale of Glyburide, Glyburide/Metformin, and Fosinopril HCTZ

products.” The Connecticut AG requested that Citron produce all documents produced to DOJ.66

              (d)     Dr. Reddy’s: In November 2016, Dr. Reddy’s disclosed that it received

subpoenas from DOJ and the Connecticut AG “seeking information relating to the marketing,

pricing and sale of certain . . . generic products and any communications with competitors about

such products.”67

              (e)     Heritage: As a private company, Heritage is not required to make public

disclosures. Nonetheless, in the wake of the criminal guilty pleas by two of its executives,




       64
          Zeba Siddiqui, India’s Aurobindo shares hit nine-month low on US price-fixing
lawsuit, Reuters (Dec. 15, 2016), available at http://www.reuters.com/article/us-aurobindo-
pharm-stocks-idUSKBN1450DV.
       65
          Aurobindo, BSE Disclosure (Dec. 16, 2016), available at
http://www.bseindia.com/xml-
data/corpfiling/AttachHis/3C8E03C7_A46F_4792_AED5_197E6961A77E_125855.pdf.
       66
          Aceto, SEC Form 8-K, Ex. 99.5, available at
https://www.sec.gov/Archives/edgar/data/2034/000157104916020771/t1600804_ex99-5.htm.
       67
         Dr. Reddy’s, SEC Form 6-K at 57 (Dec. 31, 2016), available at
http://www.drreddys.com/investors/reports-and-filings/sec-filings/?year=FY17.

                                   60
                             PUBLIC VERSION
              REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 64 of 168




Heritage confirmed that it is “fully cooperating” with DOJ68 and press reports indicate that

Heritage has applied to DOJ’s leniency program seeking amnesty for a cartel violation.69

                 (f)    Impax: In July 2014, Impax disclosed that it received a subpoena from

the Connecticut AG concerning sales of generic digoxin.70 In November 2014, Impax disclosed

that an employee received a broader federal grand jury subpoena that requested testimony and

documents about “any communication or correspondence with any competitor (or an employee

of any competitor) in the sale of generic prescription medications.”71 In February 2016, Impax

disclosed that it received a DOJ subpoena requesting “information and documents regarding the

sales, marketing, and pricing of certain generic prescription medications. In particular . . .

digoxin tablets, terbutaline sulfate tablets, prilocaine/lidocaine cream, and calcipotriene topical

solution.”72

                 (g)    Lannett: In July 2014, Lannett disclosed that it received a subpoena from

the Connecticut AG relating to its investigation into the price fixing of digoxin.73 On November



       68
          Tom Schoenberg , David McLaughlin & Sophia Pearson, U.S. Generic Drug Probe
Seen Expanding After Guilty Pleas, Bloomberg (Dec. 14, 2016), available at
https://www.bloomberg.com/news/articles/2016-12-14/u-s-files-first-charges-in-generic-drug-
price-fixing-probe.
       69
            See supra ¶ 22.
       70
          Impax, SEC Form 8-K (July 15, 2014), available at
https://www.sec.gov/Archives/edgar/data/1003642/000143774914012809/ipxl20140715_8k.htm.
       71
          Impax, SEC Form 8-K (Nov. 6, 2014), available at
https://www.sec.gov/Archives/edgar/data/1003642/000119312514402210/d816555d8k.htm.
       72
          Impax, SEC 2015 Form 10-K at 53 (Feb. 22, 2016), available at
https://www.sec.gov/Archives/edgar/data/1003642/000143774916025780/ipxl20151231_10k.ht
m.
       73
          Press Release, Lannett, Lannett Receives Inquiry From Conn. AG (July 16, 2014),
available at http://lannett.investorroom.com/2014-07-16-Lannett-Receives-Inquiry-From-
Connecticut-Attorney-General.

                                     61
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 65 of 168




3, 2014, Lannett disclosed that a Senior Vice President of Sales and Marketing was served with a

grand jury subpoena “relating to a federal investigation of the generic pharmaceutical industry

into possible violations of the Sherman Act.”         The subpoena also requested “corporate

documents of the Company relating to communications or correspondence with competitors

regarding the sale of generic prescription medications, but is not specifically directed to any

particular product and is not limited to any particular time period.”74 On August 27, 2015,

Lannett further explained that DOJ sought, among other things, “communications or

correspondence with competitors regarding the sale of generic prescription medications, and the

marketing, sale, or pricing of certain products, generally for the period of 2005 through the dates

of the subpoenas.”75

               (h)     Mayne: On August 25, 2016, Mayne Pharma Group Limited (the parent

of Mayne) disclosed that it was “one of numerous generic pharmaceutical companies to receive a

subpoena . . . seeking information relating to marketing, pricing and sales of select generic

products” and that it had received a subpoena from the Connecticut AG seeking similar

information.76 On November 4, 2016, Mayne Pharma Group Limited issued a press release

stating: “Previously on 28 Jun[e] 2016, Mayne Pharma Group Limited disclosed that it was one

of several generic companies to receive a subpoena from the Antitrust Division of the US

Department of Justice (DOJ) seeking information relating to the marketing, pricing and sales of



       74
          Lannett, SEC Form 10-Q at 16 (Nov. 6, 2014), available at
https://www.sec.gov/Archives/edgar/data/57725/000110465914077456/a14-20842_110q.htm.
       75
         Lannett, SEC Form 10-K at 18 (Aug. 27, 2015), available at
http://www.sec.gov/Archives/edgar/data/57725/000110465915062047/a15-13005_110k.htm.
       76
          Mayne, 2016 Annual Report at 75 (Aug. 25, 2016), available at
https://www.maynepharma.com/media/1788/2016-mayne-pharma-annual-report.pdf.

                                    62
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 66 of 168




select generic products. The investigation relating to Mayne Pharma is focused on doxycycline

hyclate delayed-release tablets (generic) and potassium chloride powders.”77

              (i)     Mylan:    In February 2016, Mylan disclosed that it received a DOJ

subpoena “seeking information relating to . . . generic Doxycycline” and a similar subpoena from

the Connecticut AG seeking “information relating to…certain of the Company’s generic

products (including Doxycycline) and communications with competitors about such products.”78

On Nov. 9, 2016, Mylan disclosed that “certain employees and a member of senior management,

received subpoenas from DOJ seeking additional information relating to the marketing, pricing

and sale of our generic Cidofovir, Glipizide-metformin, Propranolol and Verapamil products”

and that “[r]elated search warrants also were executed” in connection with DOJ’s investigation.79

              (j)     Par: In March 2015, Par disclosed that it received subpoenas from the

Connecticut AG and DOJ relating to digoxin and doxycycline.80 In November 2015, Endo

International plc, the parent company of Par, elaborated: “In December 2014, our subsidiary, Par,

received a Subpoena to Testify Before Grand Jury from the Antitrust Division of DOJ and issued

by the U.S. District Court for the Eastern District of Pennsylvania. The subpoena requests

documents and information focused primarily on product and pricing information relating to

       77
          Mayne, Update on DOJ Investigation (Nov. 4, 2016), available at
http://asxcomnewspdfs.fairfaxmedia.com.au/2016/11/04/01798874-137879061.pdf.
       78
          Mylan, SEC 2015 Form 10-K at 160 (Feb. 16, 2016), available at
https://www.sec.gov/Archives/edgar/data/1623613/000162361316000046/myl10k_20151231xdo
c.htm.
       79
          Mylan SEC Form 10-Q at 58 (Nov. 9, 2016), available at
https://www.sec.gov/Archives/edgar/data/1623613/000162361316000071/myl10q_20160930xdo
c.htm.
       80
          Par, SEC 2014 Form 10-K at 37 (Mar. 12, 2015), available at
https://www.sec.gov/Archives/edgar/data/878088/000087808815000002/prx-
20141231x10k.htm.

                                   63
                             PUBLIC VERSION
              REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 67 of 168




Par’s authorized generic version of Lanoxin (digoxin) oral tablets and Par’s generic doxycycline

products, and on communications with competitors and others regarding those products. Par is

currently cooperating fully with the investigation.”81 Endo also disclosed that in December 2015

it “received Interrogatories and Subpoena Duces Tecum from the State of Connecticut Office of

Attorney General requesting information regarding pricing of certain of its generic products,

including      Doxycycline    Hyclate,   Amitriptyline   Hydrochloride,   Doxazosin     Mesylate,

Methotrexate Sodium and Oxybutynin Chloride.”82

                 (k)     Perrigo: On May 2, 2017, Perrigo disclosed that “search warrants were

executed at the Company’s corporate offices associated with an ongoing investigation by the

U.S. Department of Justice Antitrust Division related to drug pricing in the pharmaceutical

industry.”83

                 (l)     Pfizer:   On August 10, 2017, Pfizer disclosed: “As of July 2017, the

U.S. Department of Justice’s Antitrust Division is investigating our Greenstone generics

business. We believe this is related to an ongoing antitrust investigation of the generic

pharmaceutical industry. The government has been obtaining information from Greenstone.”84

                 (m)     Sandoz: In March 2016, Sandoz and Fougera Pharmaceuticals Inc. (a

wholly-owned subsidiary of Sandoz) “received a subpoena from the Antitrust Division of the US

       81
          Endo, SEC Form 10-Q at 30 (Mar. 31, 2016), available at
https://www.sec.gov/Archives/edgar/data/1593034/000159303416000056/endp-
3312016x10q.htm.
       82
            Id. at 31.
       83
           Press Release, Perrigo, Perrigo Discloses Investigation (May 2, 2017), available at
http://perrigo.investorroom.com/2017-05-02-Perrigo-Discloses-Investigation.
       84
           Pfizer, SEC Form 10-Q (Aug. 10, 2017) at 37, available at
https://investors.pfizer.com/financials/sec-filings/sec-filings-
details/default.aspx?FilingId=12225193.

                                      64
                                PUBLIC VERSION
                 REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 68 of 168




Department of Justice (DoJ) requesting documents related to the marketing and pricing of

generic pharmaceutical products . . . and related communications with competitors.”85

               (n)     Sun: On May 27, 2016, Sun Pharmaceutical Industries, Ltd. (the parent of

Taro) stated in a filing with the National Stock Exchange of India that one of its U.S subsidiaries,

namely Sun Pharmaceutical Industries, Inc., “received a grand jury subpoena from the United

States Department of Justice, Antitrust Division seeking documents . . . relating to corporate and

employee records, generic pharmaceutical products and pricing, communications with

competitors and others regarding the sale of generic pharmaceutical products, and certain other

related matters.”86

               (o)     Taro: In September 2016, Taro disclosed that the Company “and two

senior officers” received DOJ subpoenas seeking documents relating to “generic pharmaceutical

products and pricing, communications with competitors and others regarding the sale of generic

pharmaceutical products, and certain other related matters.”87

               (p)     Teva: In August 2016, Teva disclosed that it received subpoenas from

DOJ and the Connecticut AG seeking documents and other information “relating to the

marketing and pricing of certain of Teva USA’s generic products and communications with

competitors about such products.”88



       85
          Novartis, 2016 Financial Report at 217 (Jan. 24, 2017), available at
https://www.novartis.com/sites/www.novartis.com/files/ar-2016-financial-report-en.pdf.
       86
          Sun, BSE Disclosure (May 27, 2016), available at http://www.bseindia.com/xml-
data/corpfiling/AttachHis/8E568708_8D00_472E_B052_666C76A4263D_081648.pdf.
       87
          Taro, SEC Form 6-K (Sept. 9, 2016), available at
https://www.sec.gov/Archives/edgar/data/906338/000115752316006685/a51417528.htm.
       88
          Teva, SEC Form 6-K at 25 (Aug. 4, 2016), available at
https://www.sec.gov/Archives/edgar/data/818686/000119312516671785/d187194d6k.htm.

                                    65
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
        Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 69 of 168




                 (q)    Zydus: Press reports have stated the Zydus is a target of DOJ’s generic

drugs price-fixing investigation.89

   X.         THE STATUTES OF LIMITATIONS DO NOT BAR PLAINTIFFS’ CLAIMS

         A.      The Statutes of Limitations Did Not Begin to Run Because Plaintiffs Did Not
                 and Could Not Discover Defendants’ Unlawful Conspiracy

         166.    Plaintiffs had no knowledge of the combination or conspiracy alleged herein, or

of facts sufficient to place them on inquiry notice of the claims set forth herein, until (at the

earliest) Defendants’ and other generic drug manufacturers’ disclosures of the existence of the

government investigations and subpoenas. Prior to that time, no information in the public

domain or available to Plaintiffs suggested that any Defendant was involved in a criminal

conspiracy to fix prices for generic Clomipramine.

         167.    Plaintiffs are purchasers who indirectly purchased generic Clomipramine

manufactured by one or more Defendants. They had no direct contact or interaction with any of

the Defendants in this case and had no means from which they could have discovered

Defendants’ conspiracy.

         168.    Defendants repeatedly and expressly stated throughout the Class Period, including

on their public Internet websites, that they maintained antitrust/fair competition policies which

prohibited the type of collusion alleged in this Complaint. For example:

                 (a)    Mylan’s Code of Conduct and Business Ethics states:            “Mylan is

committed to complying with applicable antitrust and fair competition laws.”90




         89
         See Rupali Mukherjeel, US polls, pricing pressure may hit Indian pharma cos, The
Times of India (Nov. 8, 2016), available at http://timesofindia.indiatimes.com/business/india-
business/US-polls-pricing-pressure-may-hit-Indian- pharma-cos/articleshow/55301060.cms.

                                     66
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 70 of 168




                 (b)    Novartis’s (the parent of Sandoz) Code of Conduct provides: “We are

committed to fair competition and will not breach competition laws and regulations.”91

                 (c)    Taro’s Code of Conduct provides:         “we do not discuss any of the

following topics with our competitors: prices or price fixing, customer or market allocation, bids

or bid-rigging, any topic that seems to be about restricting competition. If a competitor attempts

to engage you in a discussion on any of these topics, make it clear that you do not wish to

participate.     Leave the conversation immediately, and report the matter to Corporate

Compliance.”92

        169.     It was reasonable for members of the Class to believe that Defendants were

complying with their own antitrust policies.

        170.     For these reasons, the statutes of limitations as to Plaintiffs’ claims under the

federal and state common laws identified herein did not begin to run, and have been tolled with

respect to the claims that Plaintiffs have alleged in this Complaint.

        B.       Fraudulent Concealment Tolled the Statutes of Limitation

        171.     In the alternative, application of the doctrine of fraudulent concealment tolled the

statutes of limitations on the claims asserted by Plaintiffs. Plaintiffs had no knowledge of the

combination or conspiracy alleged in this Complaint, or of facts sufficient to place them on

inquiry notice of their claims, until Defendants disclosed the existence of government

investigations and subpoenas.       Prior to that time, no information in the public domain or


        90
        Mylan Code of Business Conduct and Ethics, available at https://www.mylan.com/-
/media/mylancom/files/code%20of%20business%20conduct%20and%20ethics.pdf.
        91
          Novartis Code of Conduct, available at
https://www.novartis.com/sites/www.novartis.com/files/code-of-conduct-english.pdf.
        92
             Taro Code of Conduct, available at http://www.taro.com/media/oMedia/TaroCOC.pdf.

                                      67
                                PUBLIC VERSION
                 REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 71 of 168




available to Plaintiffs suggested that any Defendant was involved in a criminal conspiracy to fix

prices for generic Clomipramine.

       172.    As described in more detail below, Defendants actively concealed, suppressed and

omitted to disclose material facts to Plaintiffs and members of the Classes concerning

Defendants’ unlawful activities to artificially inflate prices for generic Clomipramine. The

concealed, suppressed, and omitted facts would have been important to Plaintiffs and members

of the Classes as they related to the cost of generic Clomipramine they purchased. Defendants

misrepresented the real cause of price increases and/or the absence of price reductions in generic

Clomipramine.       Defendants’ false statements and conduct concerning the prices of generic

Clomipramine were deceptive as they had the tendency or capacity to mislead Plaintiffs and

members of the Classes to believe that they were purchasing generic Clomipramine at prices

established by a free and fair market.

               1.       Active Concealment of the Conspiracy

       173.    Defendants engaged in an illegal scheme to fix prices, allocate customers and rig

bids. Criminal and civil penalties for engaging in such conduct are severe. Not surprisingly,

Defendants took affirmative measures to conceal their conspiratorial conduct.

       174.    Through their misleading, deceptive, false and fraudulent statements, Defendants

effectively concealed their conspiracy, thereby causing economic harm to Plaintiffs and the

Classes. Defendants’ misrepresentations regarding their price changes were intended to lull

Plaintiffs and the Classes into accepting the price hikes as a normal result of competitive and

economic market trends rather than as the consequence of Defendants’ collusive acts. The public

statements made by Defendants were designed to mislead Plaintiffs and the Classes into paying

unjustifiably higher prices for generic Clomipramine.


                                    68
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
        Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 72 of 168




         175.     As explained in the State AG complaint, the nature of the generic drug industry—

which allows for frequent and repeated face-to-face meetings among competitors—means that

“Most of the conspiratorial communications were intentionally done in person or by cell phone,

in an attempt to avoid creating a record of their illegal conduct. The generic drug industry,

through the aforementioned opportunities to collude at trade shows, customer events and smaller

more intimate dinners and meetings, allowed these communications to perpetuate.”93

         176.     The Defendants also gave pretextual reasons for price increases. For example,

defendant Mylan’s parent company, Mylan N.V., stated in documents filed with the SEC in 2015

that “[t]he pharmaceutical industry is highly competitive” and that it “face[s] vigorous

competition from other pharmaceutical manufacturers that threatens the commercial acceptance

and pricing of our products.”94 Similarly, Taro Pharmaceutical Industries Ltd. stated in a 2014

annual filing with the SEC: “The pharmaceutical industry in which we operate is intensely

competitive. The competition which we encounter has an effect on our product prices, market

share, revenue and profitability.”95 Sandoz’s parent company, Novartis AG, told the SEC in

2014:     “Competition within the industry is intense and extends across a wide range of

commercial activities, including pricing, product characteristics, customer service, sales and

marketing, and research and development.”96




         93
              State AG Complaint ¶ 13.
         94
           Mylan, SEC Form 10-Q at 76 (May 8, 2015), available at
http://investor.mylan.com/secfiling.cfm?filingID=1623613-15-9&CIK=1623613.
         95
          Taro, SEC Form 20-F at 3 (July 2, 2014), available at http://phx.corporate-
ir.net/phoenix.zhtml?c=114698&p=irol-sec.
         96
          Novartis, SEC Form 20-F at 54 (Jan. 29, 2014), available at
https://www.sec.gov/Archives/edgar/data/1114448/000104746914000415/a2217883z20-f.htm.

                                       69
                                 PUBLIC VERSION
                  REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 73 of 168




       177.    These types of false statements and others made by Defendants helped conceal the

illegal conspiracy entered into by Defendants to fix, stabilize, maintain and raise the price of

generic Clomipramine to inflated, supracompetitive levels.

               2.     Plaintiffs Exercised Reasonable Diligence

       178.    Defendants’ anticompetitive conspiracy, by its very nature, was self-concealing.

Generic drugs are not exempt from antitrust regulation, and thus, before the disclosure of the

government investigations, Plaintiffs reasonably considered the markets to be competitive.

Accordingly, a reasonable person under the circumstances would not have been alerted to

investigate the legitimacy of Defendants’ prices before these disclosures.

       179.    Because of the deceptive practices and techniques of secrecy employed by

Defendants and their co-conspirators to conceal their illicit conduct, Plaintiffs and the Classes

could not have discovered the conspiracy at an earlier date by the exercise of reasonable

diligence.

       180.    Therefore, the running of any statutes of limitations has been tolled for all claims

alleged by Plaintiffs and the Classes as a result of Defendants’ anticompetitive and unlawful

conduct. Despite the exercise of reasonable diligence, Plaintiffs and Members of the Classes

were unaware of Defendants’ unlawful conduct, and did not know that they were paying

supracompetitive prices throughout the United States during the Class Period.

       181.    For these reasons, Plaintiffs’ claims are timely under all of the federal, state and

common laws identified herein.

                            XI.     CONTINUING VIOLATIONS

       182.    This Complaint alleges a continuing course of conduct (including conduct within

the limitations periods), and defendants’ unlawful conduct has inflicted continuing and


                                    70
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 74 of 168




accumulating harm within the applicable statutes of limitations.         Thus, Plaintiffs and the

members of the Damages Class can recover for damages that they suffered during any applicable

limitations period.

                      XII.   DEFENDANTS’ ANTITRUST VIOLATIONS

       183.    During the Class Period, set forth below, Defendants engaged in a continuing

agreement, understanding, and conspiracy in restraint of trade to allocate customers, rig bids, and

fix raise and/or stabilize prices for generic Clomipramine sold in the United States.

       184.    In formulating and effectuating the contract, combination or conspiracy,

Defendants identified above and their co-conspirators engaged in anticompetitive activities, the

purpose and effect of which were to allocate customers, rig bids and artificially fix, raise,

maintain, and/or stabilize the price of generic Clomipramine sold in the United States. These

activities included the following:

               (a)      Defendants participated in meetings and/or conversations regarding the

price of generic Clomipramine in the United States;

               (b)      Defendants agreed during those meetings and conversations to charge

prices at specified levels and otherwise to increase and/or maintain prices of generic

Clomipramine sold in the United States;

               (c)      Defendants agreed during those meetings and conversations to allocate

customers, rig bids, and fix the price of generic Clomipramine; and

               (d)      Defendants issued price announcements and price quotations in

accordance with their agreements.

       185.    Defendants and their co-conspirators engaged in the activities described above for

the purpose of effectuating the unlawful agreements described in this Complaint.


                                    71
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 75 of 168




        186.    During and throughout the period of the conspiracy alleged in this Complaint,

Plaintiffs and members of the Classes indirectly purchased generic Clomipramine at inflated and

supracompetitive prices.

        187.    Defendants’ contract, combination and conspiracy constitutes an unreasonable

restraint of trade and commerce in violation of Sections 1 and 3 of the Sherman Act (15 U.S.C.

§§ 1, 3) and the laws of various End-Payer Damages Jurisdictions enumerated below.

        188.    As a result of Defendants’ unlawful conduct, Plaintiffs and the other members of

the Classes have been injured in their business and property in that they have paid more for

generic Clomipramine than they would have paid in a competitive market.

        189.    General economic principles recognize that any overcharge at a higher level of

distribution generally results in higher prices at every level below. Moreover, the institutional

structure of pricing and regulation in the pharmaceutical drug industry assures that overcharges

at the higher level of distribution are passed on to end-payers such as Plaintiffs. Wholesalers and

retailers passed on the inflated prices to Plaintiffs and members of the Class. The impairment of

generic competition at the direct purchaser level similarly injured Plaintiffs who were equally

denied the opportunity to purchase less expensive generic versions of Clomipramine.

        190.    The unlawful contract, combination and conspiracy has had the following effects,

among others:

                (a)        price competition in the market for generic Clomipramine has been

artificially restrained;

                (b)        prices for generic Clomipramine sold by Defendants have been raised,

fixed, maintained, or stabilized at artificially high and non-competitive levels; and




                                     72
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 76 of 168




               (c)    end-payer purchasers of generic Clomipramine sold by Defendants have

been deprived of the benefit of free and open competition in the market for generic

Clomipramine.

                          XIII. CLASS ACTION ALLEGATIONS

       191.    Plaintiffs bring this action on behalf of themselves and as a class action under

Rule 23(a) and (b)(2) of the Federal Rules of Civil Procedure, seeking equitable and injunctive

relief on behalf of the following class (the “Nationwide Class”):

               All persons and entities in the United States and its territories who
               indirectly purchased, paid and/or provided reimbursement for some
               or all of the purchase price for Defendants’ generic Clomipramine
               products (generic clomipramine hydrochloride 25, 50, or 75mg
               capsules), other than for resale, from May 2013 through the
               present.

               This class excludes: (a) Defendants, their officers, directors,
               management, employees, subsidiaries, and affiliates; (b) all federal
               and state governmental entities except for cities, towns,
               municipalities, or counties with self-funded prescription drug
               plans; (c) all persons or entities who purchased Defendants’
               generic Clomipramine products for purposes of resale or directly
               from Defendants; (d) fully insured health plans (i.e., health plans
               that purchased insurance covering 100% of their reimbursement
               obligation to members); (e) any “flat co-pay” consumers whose
               purchases of Defendants’ generic Clomipramine products were
               paid in part by a third party payer and whose co-payment was the
               same regardless of the retail purchase price; (f) pharmacy benefit
               managers; and (g) any judges or justices involved in this action and
               any members of their immediate families.

       192.    Plaintiffs also bring this action on behalf of themselves and as a class action under

Rule 23(a) and (b)(3) of the Federal Rules of Civil Procedure seeking damages pursuant to the

common law of unjust enrichment and the state antitrust, unfair competition, and consumer




                                    73
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 77 of 168




protection laws of the states and territories listed below (the “End-Payer Damages

Jurisdictions”)97 on behalf of the following class (the “Damages Class”):

               All persons and entities in the End-Payer Damages Jurisdictions
               who indirectly purchased, paid and/or provided reimbursement for
               some or all of the purchase price for Defendants’ generic
               Clomipramine products (generic clomipramine hydrochloride 25,
               50, or 75mg capsules), other than for resale, from May 2013
               through the present.

               This class excludes: (a) Defendants, their officers, directors,
               management, employees, subsidiaries, and affiliates; (b) all federal
               and state governmental entities except for cities, towns,
               municipalities, or counties with self-funded prescription drug
               plans; (c) all persons or entities who purchased Defendants’
               generic Clomipramine products for purposes of resale or directly
               from Defendants; (d) fully insured health plans (i.e., health plans
               that purchased insurance covering 100% of their reimbursement
               obligation to members); (e) any “flat co-pay” consumers whose
               purchases of Defendants’ generic Clomipramine products were
               paid in part by a third party payer and whose co-payment was the
               same regardless of the retail purchase price; (f) pharmacy benefit
               managers; and (g) any judges or justices involved in this action and
               any members of their immediate families.

       193.    The Nationwide Class and the Damages Class are referred to herein as the

“Classes.”

       194.    While Plaintiffs do not know the exact number of the members of the Classes,

Plaintiffs believe there are thousands of members in each Class.

       195.    Common questions of law and fact exist as to all members of the Classes. This is

particularly true given the nature of Defendants’ conspiracy, which was generally applicable to

all the members of both Classes, thereby making appropriate relief with respect to the Classes as

a whole. Such questions of law and fact common to the Classes include, but are not limited to:


       97
          The “End-Payer Damages Jurisdictions” include all States (except Indiana and Ohio),
as well as the District of Columbia, Puerto Rico, and the U.S. Virgin Islands.

                                   74
                             PUBLIC VERSION
              REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 78 of 168




               (a)    Whether Defendants and their co-conspirators engaged in a combination

and conspiracy among themselves to fix, raise, maintain and/or stabilize prices of generic

Clomipramine and/or engaged in market allocation for generic Clomipramine sold in the United

States;

               (b)    The identity of the participants of the alleged conspiracy;

               (c)    The duration of the alleged conspiracy and the acts carried out by

Defendants and their co-conspirators in furtherance of the conspiracy;

               (d)    Whether the alleged conspiracy violated the Sherman Act, as alleged in

the First Count;

               (e)    Whether the alleged conspiracy violated state antitrust and unfair

competition laws, and/or state consumer protection laws, as alleged in the Second and Third

Counts;

               (f)    Whether Defendants unjustly enriched themselves to the detriment of the

Plaintiffs and the members of the Classes, thereby entitling Plaintiffs and the members of the

Classes to disgorgement of all benefits derived by Defendants, as alleged in the Fourth Count;

               (g)    Whether the conduct of Defendants and their co-conspirators, as alleged in

this Complaint, caused injury to the business or property of Plaintiffs and the members of the

Classes;

               (h)    The effect of the alleged conspiracy on the prices of generic

Clomipramine sold in the United States during the Class Period;

               (i)    Whether the Defendants and their co-conspirators actively concealed,

suppressed, and omitted to disclose material facts to Plaintiffs and members of the Classes

concerning Defendants’ unlawful activities to artificially inflate prices for generic

                                    75
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 79 of 168




Clomipramine, and/or fraudulently concealed the unlawful conspiracy’s existence from Plaintiffs

and the other members of the Classes;

                (j)     The appropriate injunctive and related equitable relief for the Nationwide

Class; and

                (k)     The appropriate class-wide measure of damages for the Damages Class.

        196.    Plaintiffs’ claims are typical of the claims of the members of the Classes.

Plaintiffs and all members of the Classes are similarly affected by Defendants’ wrongful conduct

in that they paid artificially inflated prices for generic Clomipramine purchased indirectly from

Defendants and/or their co-conspirators. Plaintiffs’ claims arise out of the same common course

of conduct giving rise to the claims of the other members of the Classes.

        197.    Plaintiffs will fairly and adequately protect the interests of the Classes. Plaintiffs’

interests are coincident with, and not antagonistic to, those of the other members of the Classes.

Plaintiffs are represented by counsel who are competent and experienced in the prosecution of

antitrust and class action litigation.

        198.    The questions of law and fact common to the members of the Classes

predominate over any questions affecting only individual members, including legal and factual

issues relating to liability and damages.

        199.    Class action treatment is a superior method for the fair and efficient adjudication

of the controversy, in that, among other things, such treatment will permit a large number of

similarly situated persons to prosecute their common claims in a single forum simultaneously,

efficiently and without the unnecessary duplication of evidence, effort and expense that

numerous individual actions would engender. The benefits of proceeding through the class

mechanism, including providing injured persons or entities with a method for obtaining redress

                                     76
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 80 of 168




for claims that might not be practicable to pursue individually, substantially outweigh any

difficulties that may arise in management of this class action.

       200.     The prosecution of separate actions by individual members of the Classes would

create a risk of inconsistent or varying adjudications, establishing incompatible standards of

conduct for Defendants.

                                 XIV. CAUSES OF ACTION

                                         FIRST COUNT

                       Violation of Sections 1 and 3 of the Sherman Act
                       (on behalf of Plaintiffs and the Nationwide Class)

       201.     Plaintiffs incorporate by reference the allegations set forth above as if fully set

forth herein.

       202.     Defendants and their unnamed co-conspirators entered into and engaged in a

contract, combination, or conspiracy in unreasonable restraint of trade in violation of Sections 1

and 3 of the Sherman Act (15 U.S.C. § 1, 3).

       203.     During the Class Period, Defendants and their co-conspirators entered into a

continuing agreement, understanding and conspiracy in restraint of trade to artificially allocate

customers, rig bids and raise, maintain and fix prices for generic Clomipramine, thereby creating

anticompetitive effects.

       204.     The conspiratorial acts and combinations have caused unreasonable restraints in

the market for generic Clomipramine.

       205.     As a result of Defendants’ unlawful conduct, Plaintiffs and other similarly

situated End-Payers in the Nationwide Class who purchased generic Clomipramine have been

harmed by being forced to pay inflated, supracompetitive prices for generic Clomipramine.



                                     77
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 81 of 168




          206.   In formulating and carrying out the alleged agreement, understanding and

conspiracy, Defendants and their co-conspirators did those things that they combined and

conspired to do, including, but not limited to, the acts, practices and course of conduct set forth

herein.

          207.   Defendants’ conspiracy had the following effects, among others:

                 (a)      Price competition in the market for generic Clomipramine has been

restrained, suppressed, and/or eliminated in the United States;

                 (b)      Prices for generic Clomipramine provided by Defendants and their co-

conspirators have been fixed, raised, maintained, and stabilized at artificially high, non-

competitive levels throughout the United States; and

                 (c)      Plaintiffs and members of the Nationwide Class who purchased generic

Clomipramine indirectly from Defendants and their co-conspirators have been deprived of the

benefits of free and open competition.

          208.   Plaintiffs and members of the Nationwide Class have been injured and will

continue to be injured in their business and property by paying more for generic Clomipramine

purchased indirectly from Defendants and the co-conspirators than they would have paid and

will pay in the absence of the conspiracy.

          209.   Defendants’ contract, combination, or conspiracy is a per se violation of the

federal antitrust laws.

          210.   Plaintiffs and members of the Nationwide Class are entitled to an injunction

against Defendants, preventing and restraining the continuing violations alleged herein.




                                      78
                                PUBLIC VERSION
                 REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 82 of 168




                                        SECOND COUNT

                             Violation of State Antitrust Statutes98
                        (on behalf of Plaintiffs and the Damages Class)

       211.     Plaintiffs incorporate by reference the allegations set forth above as if fully set

forth herein.

       212.     During the Class Period, Defendants and their co-conspirators engaged in a

continuing contract, combination or conspiracy with respect to the sale of generic Clomipramine

in unreasonable restraint of trade and commerce and in violation of the various state antitrust and

other statutes set forth below.

       213.     The contract, combination, or conspiracy consisted of an agreement among

Defendants and their co-conspirators to fix, raise, inflate, stabilize, and/or maintain the prices of

generic Clomipramine and to allocate customers for generic Clomipramine in the United States.

       214.     In formulating and effectuating this conspiracy, Defendants and their co-

conspirators performed acts in furtherance of the combination and conspiracy, including: (a)

participating in meetings and conversations among themselves in the United States and

elsewhere during which they agreed to price generic Clomipramine at certain levels, and

otherwise to fix, increase, inflate, maintain, or stabilize effective prices paid by Plaintiffs and

members of the Damages Class with respect to generic Clomipramine provided in the United

States; and (b) participating in meetings and trade association conversations among themselves




       98
          Statutory antitrust violations are alleged herein for the following jurisdictions: Arizona,
California, Connecticut, District of Columbia, Hawaii, Illinois, Iowa, Kansas, Maine, Maryland,
Michigan, Minnesota, Mississippi, Nebraska, Nevada, New Hampshire, New Mexico, New
York, North Carolina, North Dakota, Oregon, Rhode Island, South Dakota, Tennessee, Utah,
Vermont, West Virginia and Wisconsin.

                                                 79
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 83 of 168




in the United States and elsewhere to implement, adhere to, and police the unlawful agreements

they reached.

        215.    Defendants and their co-conspirators engaged in the actions described above for

the purpose of carrying out their unlawful agreement to allocate customers, rig bids, and fix

prices for generic Clomipramine.

        216.    Defendants’ anticompetitive acts described above were knowing, willful and

constitute violations or flagrant violations of the following state antitrust statutes.

        217.    [INTENTIONALLY LEFT BLANK]

        Arizona

        218.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of Arizona Revised Statutes, § 44-1401, et seq. Defendants’ combination and

conspiracy had the following effects: (1) price competition for generic Clomipramine was

restrained, suppressed, and eliminated throughout Arizona; (2) generic Clomipramine prices

were raised, fixed, maintained and stabilized at artificially high levels throughout Arizona; (3)

Plaintiffs and members of the Damages Class were deprived of free and open competition; and

(4) Plaintiffs and members of the Damages Class paid supracompetitive, artificially inflated

prices for generic Clomipramine. During the Class Period, Defendants’ illegal conduct

substantially affected Arizona commerce. Defendants’ violations of Arizona law were flagrant.

As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs and members of the

Damages Class have been injured in their business and property and are threatened with further

injury. By reason of the foregoing, Defendants entered into an agreement in restraint of trade in

violation of Ariz. Rev. Stat. § 44-1401, et seq. Accordingly, Plaintiffs and members of the

Damages Class seek all forms of relief available under Ariz. Rev. Stat. § 44-1401, et seq.

                                                  80
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 84 of 168




       California

       219.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of California Business and Professions Code § 16700 et seq. During the Class Period,

Defendants and their co-conspirators entered into and engaged in a continuing unlawful trust in

restraint of the trade and commerce described above in violation of California Business and

Professions Code §16720. Defendants, and each of them, have acted in violation of § 16720 to

fix, raise, stabilize, and maintain prices of generic Clomipramine at supracompetitive levels. The

aforesaid violations of § 16720 consisted, without limitation, of a continuing unlawful trust and

concert of action among Defendants and their co-conspirators, the substantial terms of which

were to fix, raise, maintain, and stabilize the prices of generic Clomipramine. For the purpose of

forming and effectuating the unlawful trust, Defendants and their co-conspirators have done

those things which they combined and conspired to do, including, but not limited to, the acts,

practices and course of conduct set forth above and creating a price floor, fixing, raising, and

stabilizing the price of generic Clomipramine. The combination and conspiracy alleged herein

has had, inter alia, the following effects: (1) price competition for generic Clomipramine has

been restrained, suppressed, and/or eliminated in the State of California; (2) prices for generic

Clomipramine provided by Defendants and their co-conspirators have been fixed, raised,

stabilized, and pegged at artificially high, non-competitive levels in the State of California; and

(3) those who purchased generic Clomipramine indirectly from Defendants and their co-

conspirators have been deprived of the benefit of free and open competition. As a direct and

proximate result of Defendants’ unlawful conduct, Plaintiffs and members of the Damages Class

have been injured in their business and property in that they paid more for generic Clomipramine

than they otherwise would have paid in the absence of Defendants’ unlawful conduct. During the

                                                81
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 85 of 168




Class Period, Defendants’ illegal conduct substantially affected California commerce. As a result

of Defendants’ violation of § 16720, Plaintiffs and members of the Damages Class seek treble

damages and their cost of suit, including a reasonable attorney’s fee, pursuant to California

Business and Professions Code § 16750(a).

       Connecticut

       219(a). Defendants have entered into an unlawful agreement in restraint of trade in

violation of the Connecticut Antitrust Act, Conn. Gen. Stat. § 35-35, et seq. Defendants’

combinations and conspiracy had the following effects: (1) price competition for generic

Clomipramine was restrained, suppressed, and eliminated throughout Connecticut; (2) generic

Clomipramine prices were raised, fixed, maintained and stabilized at artificially high levels

throughout Connecticut; (3) Plaintiffs and members of the Damages Class were deprived of free

and open competition; and (4) Plaintiffs and members of the Damages Class paid

supracompetitive, artificially inflated prices for generic Clomipramine. During the Class Period,

Defendants’ illegal conduct substantially affected Connecticut commerce.         As a direct and

proximate result of Defendants’ unlawful conduct, Plaintiffs and members of the Damages Class

have been injured in their business and property and are threatened with further injury. By

reason of the foregoing, Defendants entered into an agreement in restraint of trade in violation of

Conn. Gen. Stat. § 35-35, et seq. Accordingly, Plaintiffs and members of the Damages Class

seek all forms of relief available under Connecticut law.

       District of Columbia

       220.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of District of Columbia Code Annotated § 28-4501, et seq. Defendants’ combination

and conspiracy had the following effects: (1) generic Clomipramine price competition was

                                                82
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 86 of 168




restrained, suppressed, and eliminated throughout the District of Columbia; (2) generic

Clomipramine prices were raised, fixed, maintained and stabilized at artificially high levels

throughout the District of Columbia; (3) Plaintiffs and members of the Damages Class, including

those who resided in the District of Columbia and/or purchased generic Clomipramine in the

District of Columbia that were shipped by Defendants or their co-conspirators into the District of

Columbia, were deprived of free and open competition, including in the District of Columbia;

and (4) Plaintiffs and members of the Damages Class, including those who resided in the District

of Columbia and/or purchased generic Clomipramine in the District of Columbia that were

shipped by Defendants or their co-conspirators, paid supracompetitive, artificially inflated prices

for generic Clomipramine, including in the District of Columbia. During the Class Period,

Defendants’ illegal conduct substantially affected District of Columbia commerce. As a direct

and proximate result of Defendants’ unlawful conduct, Plaintiffs and members of the Damages

Class have been injured in their business and property and are threatened with further injury. By

reason of the foregoing, Defendants have entered into an agreement in restraint of trade in

violation of District of Columbia Code Ann. § 28-4501, et seq. Accordingly, Plaintiffs and

members of the Damages Class seek all forms of relief available under District of Columbia

Code Ann. § 28-4501, et seq.

       Hawaii

       221.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of Hawaii Revised Statutes Annotated § 480-1, et seq. Defendants’ unlawful conduct

had the following effects: (1) generic Clomipramine price competition was restrained,

suppressed, and eliminated throughout Hawaii; (2) generic Clomipramine prices were raised,

fixed, maintained, and stabilized at artificially high levels throughout Hawaii; (3) Plaintiffs and

                                                83
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 87 of 168




members of the Damages Class were deprived of free and open competition; and (4) Plaintiffs

and members of the Damages Class paid supracompetitive, artificially inflated prices for generic

Clomipramine. During the Class Period, Defendants’ illegal conduct substantially affected

Hawaii commerce. As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs

and members of the Damages Class have been injured in their business and property and are

threatened with further injury. By reason of the foregoing, Defendants have entered into an

agreement in restraint of trade in violation of Hawaii Revised Statutes Annotated § 480-4, et seq.

Accordingly, Plaintiffs and members of the Damages Class seek all forms of relief available

under Hawaii Revised Statutes Annotated § 480-4, et seq.

       Illinois

       222.       Defendants have entered into an unlawful agreement in restraint of trade in

violation of the Illinois Antitrust Act (740 Illinois Compiled Statutes 10/1, et seq.) Defendants’

combination or conspiracy had the following effects: (1) generic Clomipramine price

competition was restrained, suppressed, and eliminated throughout Illinois; (2) generic

Clomipramine prices were raised, fixed, maintained, and stabilized at artificially high levels

throughout Illinois; (3) Plaintiffs and members of the Damages Class were deprived of free and

open competition; and (4) Plaintiffs and members of the Damages Class paid supracompetitive,

artificially inflated prices for generic Clomipramine. During the Class Period, Defendants’ illegal

conduct substantially affected Illinois commerce. As a direct and proximate result of Defendants’

unlawful conduct, Plaintiffs and members of the Damages Class have been injured in their

business and property and are threatened with further injury. Accordingly, Plaintiffs and

members of the Damages Class seek all forms of relief available under the Illinois Antitrust Act.



                                                84
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 88 of 168




       Iowa

       223.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of Iowa Code § 553.1, et seq. Defendants’ combination or conspiracy had the following

effects: (1) generic Clomipramine price competition was restrained, suppressed, and eliminated

throughout Iowa; (2) generic Clomipramine prices were raised, fixed, maintained and stabilized

at artificially high levels throughout Iowa; (3) Plaintiffs and members of the Damages Class were

deprived of free and open competition; and (4) Plaintiffs and members of the Damages Class

paid supracompetitive, artificially inflated prices for generic Clomipramine. During the Class

Period, Defendants’ illegal conduct substantially affected Iowa commerce. As a direct and

proximate result of Defendants’ unlawful conduct, Plaintiffs and members of the Damages Class

have been injured in their business and property and are threatened with further injury. By reason

of the foregoing, Defendants have entered into an agreement in restraint of trade in violation of

Iowa Code § 553.1, et seq. Accordingly, Plaintiffs and members of the Damages Class seek all

forms of relief available under Iowa Code § 553, et seq.

       Kansas

       224.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of Kansas Statutes Annotated, § 50-101, et seq. Defendants’ combined capital, skills or

acts for the purposes of creating restrictions in trade or commerce of generic Clomipramine,

increasing the prices of generic Clomipramine, preventing competition in the sale of generic

Clomipramine, or binding themselves not to sell generic Clomipramine, in a manner that

established the price of generic Clomipramine and precluded free and unrestricted competition

among themselves in the sale of generic Clomipramine, in violation of Kan. Stat. Ann. § 50-101,

et seq. Defendants’ combination or conspiracy had the following effects: (1) generic

                                               85
                             PUBLIC VERSION
              REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 89 of 168




Clomipramine price competition was restrained, suppressed, and eliminated throughout Kansas;

(2) generic Clomipramine prices were raised, fixed, maintained and stabilized at artificially high

levels throughout Kansas; (3) Plaintiffs and members of the Damages Class were deprived of

free and open competition; and (4) Plaintiffs and members of the Damages Class paid

supracompetitive, artificially inflated prices for generic Clomipramine. During the Class Period,

Defendants’ illegal conduct substantially affected Kansas commerce. As a direct and proximate

result of Defendants’ unlawful conduct, Plaintiffs and members of the Damages Class have been

injured in their business and property and are threatened with further injury. By reason of the

foregoing, Defendants have entered into an agreement in restraint of trade in violation of Kansas

Stat. Ann. § 50-101, et seq. Accordingly, Plaintiffs and members of the Damages Class seek all

forms of relief available under Kansas Stat. Ann. § 50-101, et seq.

       Maine

       225.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of Maine Revised Statutes (Maine Rev. Stat. Ann. 10, § 1101, et seq.) Defendants’

combination or conspiracy had the following effects: (1) generic Clomipramine price

competition was restrained, suppressed, and eliminated throughout Maine; (2) generic

Clomipramine prices were raised, fixed, maintained and stabilized at artificially high levels

throughout Maine; (3) Plaintiffs and members of the Damages Class were deprived of free and

open competition; and (4) Plaintiffs and members of the Damages Class paid supracompetitive,

artificially inflated prices for generic Clomipramine. During the Class Period, Defendants’ illegal

conduct substantially affected Maine commerce. As a direct and proximate result of Defendants’

unlawful conduct, Plaintiffs and members of the Damages Class have been injured in their

business and property and are threatened with further injury. By reason of the foregoing,

                                                86
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 90 of 168




Defendants have entered into an agreement in restraint of trade in violation of Maine Rev. Stat.

Ann. 10, § 1101, et seq. Accordingly, Plaintiffs and members of the Damages Class seek all

relief available under Maine Rev. Stat. Ann. 10, § 1101, et seq.

       Maryland

       225(a). Defendants have entered into an unlawful agreement in restraint of trade in

violation of the Maryland Antitrust Act, Maryland Code, Com. Law § 11-204, et seq.

Defendants’ combination or conspiracy had the following effects: (1) generic Clomipramine

price competition was restrained, suppressed, and eliminated throughout Maryland; (2) generic

Clomipramine prices were raised, fixed, maintained and stabilized at artificially high levels

throughout Maryland; (3) Plaintiffs and members of the Damages Class were deprived of free

and open competition; and (4) Plaintiffs and members of the Damages Class paid

supracompetitive, artificially inflated prices for generic Clomipramine. During the Class Period,

Defendants’ illegal conduct substantially affected Maryland commerce.          As a direct and

proximate result of Defendants’ unlawful conduct, Plaintiffs and members of the Damages Class

have been injured in their business and property and are threatened with further injury. By

reason of the foregoing, Defendants have entered into an agreement in restraint of trade in

violation of the Maryland Antitrust Act. Accordingly, Plaintiffs and members of the Damages

Class seek all relief available under Maryland law.

       Michigan

       226.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of Michigan Compiled Laws Annotated § 445.771, et seq. Defendants’ combination or

conspiracy had the following effects: (1) generic Clomipramine price competition was restrained,

suppressed, and eliminated throughout Michigan; (2) generic Clomipramine prices were raised,

                                                87
                             PUBLIC VERSION
              REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 91 of 168




fixed, maintained and stabilized at artificially high levels throughout Michigan; (3) Plaintiffs and

members of the Damages Class were deprived of free and open competition; and (4) Plaintiffs

and members of the Damages Class paid supracompetitive, artificially inflated prices for generic

Clomipramine. During the Class Period, Defendants’ illegal conduct substantially affected

Michigan commerce. As a direct and proximate result of Defendants’ unlawful conduct,

Plaintiffs and members of the Damages Class have been injured in their business and property

and are threatened with further injury. By reason of the foregoing, Defendants have entered into

an agreement in restraint of trade in violation of Michigan Comp. Laws Ann. § 445.771, et seq.

Accordingly, Plaintiffs and members of the Damages Class seek all relief available under

Michigan Comp. Laws Ann. § 445.771, et seq.

       Minnesota

       227.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of Minnesota Annotated Statutes § 325D.49, et seq. Defendants’ combination or

conspiracy had the following effects: (1) generic Clomipramine price competition was restrained,

suppressed, and eliminated throughout Minnesota; (2) generic Clomipramine prices were raised,

fixed, maintained and stabilized at artificially high levels throughout Minnesota; (3) Plaintiffs

and members of the Damages Class were deprived of free and open competition; and (4)

Plaintiffs and members of the Damages Class paid supracompetitive, artificially inflated prices

for generic Clomipramine. During the Class Period, Defendants’ illegal conduct substantially

affected Minnesota commerce. As a direct and proximate result of Defendants’ unlawful

conduct, Plaintiffs and members of the Damages Class have been injured in their business and

property and are threatened with further injury. By reason of the foregoing, Defendants have

entered into an agreement in restraint of trade in violation of Minnesota Stat. § 325D.49, et seq.

                                                88
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 92 of 168




Accordingly, Plaintiffs and members of the Damages Class seek all relief available under

Minnesota Stat. § 325D.49, et seq.

       Mississippi

       228.   Defendants have entered into an unlawful agreement in restraint of trade in

violation of Mississippi Code Annotated § 75-21-1, et seq. Trusts are combinations, contracts,

understandings or agreements, express or implied when inimical to the public welfare and with

the effect of, inter alia, restraining trade, increasing the price or output of a commodity, or

hindering competition in the production and sale of a commodity. Miss. Code Ann. § 75-21-1.

Defendants’ combination or conspiracy was in a manner inimical to public welfare and had the

following effects: (1) generic Clomipramine price competition was restrained, suppressed, and

eliminated throughout Mississippi; (2) generic Clomipramine prices were raised, fixed,

maintained and stabilized at artificially high levels throughout Mississippi; (3) Plaintiffs and

members of the Damages Class were deprived of free and open competition; and (4) Plaintiffs

and members of the Damages Class paid supracompetitive, artificially inflated prices for generic

Clomipramine. During the Class Period, Defendants’ illegal conduct substantially affected

Mississippi commerce. As a direct and proximate result of Defendants’ unlawful conduct,

Plaintiffs and members of the Damages Class have been injured in their business and property

and are threatened with further injury. By reason of the foregoing, Defendants have entered into

an agreement in restraint of trade in violation of Mississippi Code Ann. § 75-21-1, et seq.

Accordingly, Plaintiffs and members of the Damages Class seek all relief available under

Mississippi Code Ann. § 75-21-1, et seq.




                                              89
                             PUBLIC VERSION
              REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 93 of 168




       Nebraska

       229.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of Nebraska Revised Statutes § 59-801, et seq. Defendants’ combination or conspiracy

had the following effects: (1) generic Clomipramine price competition was restrained,

suppressed, and eliminated throughout Nebraska; (2) generic Clomipramine prices were raised,

fixed, maintained and stabilized at artificially high levels throughout Nebraska; (3) Plaintiffs and

members of the Damages Class were deprived of free and open competition; and (4) Plaintiffs

and members of the Damages Class paid supracompetitive, artificially inflated prices for generic

Clomipramine. During the Class Period, Defendants’ illegal conduct substantially affected

Nebraska commerce. As a direct and proximate result of Defendants’ unlawful conduct,

Plaintiffs and members of the Damages Class have been injured in their business and property

and are threatened with further injury. By reason of the foregoing, Defendants have entered into

an agreement in restraint of trade in violation of Nebraska Revised Statutes § 59-801, et seq.

Accordingly, Plaintiffs and members of the Damages Class seek all relief available under

Nebraska Revised Statutes § 59-801, et seq.

       Nevada

       230.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of Nevada Revised Statutes Annotated § 598A.010, et seq. Defendants’ combination or

conspiracy had the following effects: (1) generic Clomipramine price competition was restrained,

suppressed, and eliminated throughout Nevada; (2) generic Clomipramine prices were raised,

fixed, maintained and stabilized at artificially high levels throughout Nevada; (3) Plaintiffs and

members of the Damages Class were deprived of free and open competition; and (4) Plaintiffs

and members of the Damages Class paid supracompetitive, artificially inflated prices for generic

                                                90
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 94 of 168




Clomipramine. During the Class Period, Defendants’ illegal conduct substantially affected

Nevada commerce. As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs

and members of the Damages Class have been injured in their business and property and are

threatened with further injury. By reason of the foregoing, Defendants have entered into an

agreement in restraint of trade in violation of Nevada Rev. Stat. Ann. § 598A.010, et seq.

Accordingly, Plaintiffs and members of the Damages Class seek all relief available under

Nevada Rev. Stat. Ann. § 598A.010, et seq.

       New Hampshire

       231.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of New Hampshire Revised Statutes § 356:1, et seq. Defendants’ combination or

conspiracy had the following effects: (1) generic Clomipramine price competition was restrained,

suppressed, and eliminated throughout New Hampshire; (2) generic Clomipramine prices were

raised, fixed, maintained and stabilized at artificially high levels throughout New Hampshire; (3)

Plaintiffs and members of the Damages Class were deprived of free and open competition; and

(4) Plaintiffs and members of the Damages Class paid supracompetitive, artificially inflated

prices for generic Clomipramine. During the Class Period, Defendants’ illegal conduct

substantially affected New Hampshire commerce. As a direct and proximate result of

Defendants’ unlawful conduct, Plaintiffs and members of the Damages Class have been injured

in their business and property and are threatened with further injury. By reason of the foregoing,

Defendants have entered into an agreement in restraint of trade in violation of New Hampshire

Revised Statutes § 356:1, et seq. Accordingly, Plaintiffs and members of the Damages Class seek

all relief available under New Hampshire Revised Statutes § 356:1, et seq.



                                               91
                             PUBLIC VERSION
              REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 95 of 168




       New Mexico

       232.   Defendants have entered into an unlawful agreement in restraint of trade in

violation of New Mexico Statutes Annotated § 57-1-1, et seq. Defendants’ combination or

conspiracy had the following effects: (1) generic Clomipramine price competition was restrained,

suppressed, and eliminated throughout New Mexico; (2) generic Clomipramine prices were

raised, fixed, maintained and stabilized at artificially high levels throughout New Mexico; (3)

Plaintiffs and members of the Damages Class were deprived of free and open competition; and

(4) Plaintiffs and members of the Damages Class paid supracompetitive, artificially inflated

prices for generic Clomipramine. During the Class Period, Defendants’ illegal conduct

substantially affected New Mexico commerce. As a direct and proximate result of Defendants’

unlawful conduct, Plaintiffs and members of the Damages Class have been injured in their

business and property and are threatened with further injury. By reason of the foregoing,

Defendants have entered into an agreement in restraint of trade in violation of New Mexico Stat.

Ann. § 57-1-1, et seq. Accordingly, Plaintiffs and members of the Damages Class seek all relief

available under New Mexico Stat. Ann. § 57-1-1, et seq.

       New York

       233.   Defendants have entered into an unlawful agreement in restraint of trade in

violation of New York’s Donnelly Act, New York General Business Law § 340, et seq.

Defendants’ combination or conspiracy had the following effects: (1) generic Clomipramine

price competition was restrained, suppressed, and eliminated throughout New York; (2) generic

Clomipramine prices were raised, fixed, maintained and stabilized at artificially high levels

throughout New York; (3) Plaintiffs and members of the Damages Class were deprived of free

and open competition; and (4) Plaintiffs and members of the Damages Class paid

                                              92
                             PUBLIC VERSION
              REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 96 of 168




supracompetitive, artificially inflated prices for generic Clomipramine that were higher than they

would have been absent Defendants’ illegal acts. During the Class Period, Defendants’ illegal

conduct substantially affected New York commerce. As a direct and proximate result of

Defendants’ unlawful conduct, Plaintiffs and members of the Damages Class have been injured

in their business and property and are threatened with further injury. By reason of the foregoing,

Defendants have entered into an agreement in restraint of trade in violation of the New York’s

Donnelly Act, New York General Business Law § 340, et seq. The conduct set forth above is a

per se violation of the Act. Accordingly, Plaintiffs and members of the Damages Class seek all

relief available under New York Gen. Bus. Law § 340, et seq.

       North Carolina

       234.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of the North Carolina General Statutes § 75-1, et seq. Defendants’ combination or

conspiracy had the following effects: (1) generic Clomipramine price competition was restrained,

suppressed, and eliminated throughout North Carolina; (2) generic Clomipramine prices were

raised, fixed, maintained and stabilized at artificially high levels throughout North Carolina; (3)

Plaintiffs and members of the Damages Class were deprived of free and open competition; and

(4) Plaintiffs and members of the Damages Class paid supracompetitive, artificially inflated

prices for generic Clomipramine. During the Class Period, Defendants’ illegal conduct

substantially affected North Carolina commerce. As a direct and proximate result of Defendants’

unlawful conduct, Plaintiffs and members of the Damages Class have been injured in their

business and property and are threatened with further injury. By reason of the foregoing,

Defendants have entered into an agreement in restraint of trade in violation of North Carolina



                                                93
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 97 of 168




Gen. Stat. § 75-1, et seq. Accordingly, Plaintiffs and members of the Damages Class seek all

relief available under North Carolina Gen. Stat. § 75-1, et. seq.

       North Dakota

       235.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of North Dakota Century Code § 51-08.1-01, et seq. Defendants’ combination or

conspiracy had the following effects: (1) generic Clomipramine price competition was restrained,

suppressed, and eliminated throughout North Dakota; (2) generic Clomipramine prices were

raised, fixed, maintained and stabilized at artificially high levels throughout North Dakota; (3)

Plaintiffs and members of the Damages Class were deprived of free and open competition; and

(4) Plaintiffs and members of the Damages Class paid supracompetitive, artificially inflated

prices for generic Clomipramine. During the Class Period, Defendants’ illegal conduct had a

substantial effect on North Dakota commerce. As a direct and proximate result of Defendants’

unlawful conduct, Plaintiffs and members of the Damages Class have been injured in their

business and property and are threatened with further injury. By reason of the foregoing,

Defendants have entered into an agreement in restraint of trade in violation of North Dakota

Cent. Code § 51-08.1-01, et seq. Accordingly, Plaintiffs and members of the Damages Class seek

all relief available under North Dakota Cent. Code § 51-08.1-01, et seq.

       Oregon

       236.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of Oregon Revised Statutes § 646.705, et seq. Defendants’ combination or conspiracy

had the following effects: (1) generic Clomipramine price competition was restrained,

suppressed, and eliminated throughout Oregon; (2) generic Clomipramine prices were raised,

fixed, maintained and stabilized at artificially high levels throughout Oregon; (3) Plaintiffs and

                                                 94
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 98 of 168




members of the Damages Class were deprived of free and open competition; and (4) Plaintiffs

and members of the Damages Class paid supracompetitive, artificially inflated prices for generic

Clomipramine. During the Class Period, Defendants’ illegal conduct had a substantial effect on

Oregon commerce. As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs

and members of the Damages Class have been injured in their business and property and are

threatened with further injury. By reason of the foregoing, Defendants have entered into an

agreement in restraint of trade in violation of Oregon Revised Statutes § 646.705, et seq.

Accordingly, Plaintiffs and members of the Damages Class seek all relief available under Oregon

Revised Statutes § 646.705, et seq.

       Rhode Island

       237.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of the Rhode Island Antitrust Act, Rhode Island General Laws § 6-36-1, et seq.

Defendants’ combination or conspiracy had the following effects: (1) generic Clomipramine

price competition was restrained, suppressed, and eliminated throughout Rhode Island; (2)

generic Clomipramine prices were raised, fixed, maintained and stabilized at artificially high

levels throughout Rhode Island; (3) Plaintiffs and members of the Damages Class were deprived

of free and open competition; and (4) Plaintiffs and members of the Damages Class paid

supracompetitive, artificially inflated prices for generic Clomipramine. During the Class Period,

Defendants’ illegal conduct had a substantial effect on Rhode Island commerce. As a direct and

proximate result of Defendants’ unlawful conduct, Plaintiffs and members of the Damages Class

have been injured in their business and property on or after July 15, 2013, and are threatened

with further injury. By reason of the foregoing, Defendants have entered into an agreement in

restraint of trade in violation of Rhode Island General Laws § 6-36-1, et seq. Accordingly,

                                               95
                             PUBLIC VERSION
              REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 99 of 168




Plaintiffs and members of the Damages Class seek all relief available under Rhode Island

General Laws § 6-36-1, et seq.

       South Dakota

       238.   Defendants have entered into an unlawful agreement in restraint of trade in

violation of South Dakota Codified Laws § 37-1-3.1, et seq. Defendants’ combination or

conspiracy had the following effects: (1) generic Clomipramine price competition was restrained,

suppressed, and eliminated throughout South Dakota; (2) generic Clomipramine prices were

raised, fixed, maintained and stabilized at artificially high levels throughout South Dakota; (3)

Plaintiffs and members of the Damages Class were deprived of free and open competition; and

(4) Plaintiffs and members of the Damages Class paid supracompetitive, artificially inflated

prices for generic Clomipramine. During the Class Period, Defendants’ illegal conduct had a

substantial effect on South Dakota commerce. As a direct and proximate result of Defendants’

unlawful conduct, Plaintiffs and members of the Damages Class have been injured in their

business and property and are threatened with further injury. By reason of the foregoing,

Defendants have entered into an agreement in restraint of trade in violation of South Dakota

Codified Laws Ann. § 37-1-3.1, et seq. Accordingly, Plaintiffs and members of the Damages

Class seek all relief available under South Dakota Codified Laws Ann. § 37-1-3.1, et seq.

       Tennessee

       239.   Defendants have entered into an unlawful agreement in restraint of trade in

violation of Tennessee Code Annotated § 47-25-101, et seq. Defendants’ combination or

conspiracy had the following effects: (1) generic Clomipramine price competition was restrained,

suppressed, and eliminated throughout Tennessee; (2) generic Clomipramine prices were raised,

fixed, maintained and stabilized at artificially high levels throughout Tennessee; (3) Plaintiffs

                                               96
                             PUBLIC VERSION
              REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 100 of 168




and members of the Damages Class were deprived of free and open competition; and (4)

Plaintiffs and members of the Damages Class paid supracompetitive, artificially inflated prices

for generic Clomipramine. During the Class Period, Defendants’ illegal conduct had a substantial

effect on Tennessee commerce. As a direct and proximate result of Defendants’ unlawful

conduct, Plaintiffs and members of the Damages Class have been injured in their business and

property and are threatened with further injury. By reason of the foregoing, Defendants have

entered into an agreement in restraint of trade in violation of Tennessee Code Ann. § 47-25-101,

et seq. Accordingly, Plaintiffs and members of the Damages Class seek all relief available under

Tennessee Code Ann. § 47-25-101, et seq.

       Utah

       240.   Defendants have entered into an unlawful agreement in restraint of trade in

violation of Utah Code Annotated § 76-10-3101, et seq. Defendants’ combination or conspiracy

had the following effects: (1) generic Clomipramine price competition was restrained,

suppressed, and eliminated throughout Utah; (2) generic Clomipramine prices were raised, fixed,

maintained and stabilized at artificially high levels throughout Utah; (3) Plaintiffs and members

of the Damages Class were deprived of free and open competition; and (4) Plaintiffs and

members of the Damages Class paid supracompetitive, artificially inflated prices for generic

Clomipramine. During the Class Period, Defendants’ illegal conduct had a substantial effect on

Utah commerce. As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs and

members of the Damages Class have been injured in their business and property and are

threatened with further injury. By reason of the foregoing, Defendants have entered into an

agreement in restraint of trade in violation of Utah Code Annotated § 76-10-3101, et seq.



                                               97
                             PUBLIC VERSION
              REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 101 of 168




Accordingly, Plaintiffs and members of the Damages Class seek all relief available under Utah

Code Annotated § 76-10-3101, et seq.

       Vermont

       241.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of Vermont Stat. Ann. 9 § 2453, et seq. Defendants’ combination or conspiracy had the

following effects: (1) generic Clomipramine price competition was restrained, suppressed, and

eliminated throughout Vermont; (2) generic Clomipramine prices were raised, fixed, maintained

and stabilized at artificially high levels throughout Vermont; (3) Plaintiffs and members of the

Damages Class were deprived of free and open competition; and (4) Plaintiffs and members of

the Damages Class paid supracompetitive, artificially inflated prices for generic Clomipramine.

During the Class Period, Defendants’ illegal conduct had a substantial effect on Vermont

commerce. As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs and

members of the Damages Class have been injured in their business and property and are

threatened with further injury. By reason of the foregoing, Defendants have entered into an

agreement in restraint of trade in violation of Vermont Stat. Ann. 9 § 2453, et seq. Accordingly,

Plaintiffs and members of the Damages Class seek all relief available under Vermont Stat. Ann.

9 § 2453, et seq.

       West Virginia

       242.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of West Virginia Code § 47-18-1, et seq. Defendants’ anticompetitive acts described

above were knowing, willful, and constitute violations or flagrant violations of West Virginia

Antitrust Act. Defendants’ combination or conspiracy had the following effects: (1) generic

Clomipramine price competition was restrained, suppressed, and eliminated throughout West

                                               98
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 102 of 168




Virginia; (2) generic Clomipramine prices were raised, fixed, maintained and stabilized at

artificially high levels throughout West Virginia; (3) Plaintiffs and members of the Damages

Class were deprived of free and open competition; and (4) Plaintiffs and members of the

Damages Class paid supracompetitive, artificially inflated prices for generic Clomipramine.

During the Class Period, Defendants’ illegal conduct had a substantial effect on West Virginia

commerce. As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs and

members of the Damages Class have been injured in their business and property and are

threatened with further injury. By reason of the foregoing, Defendants have entered into an

agreement in restraint of trade in violation of West Virginia Code § 47-18-1, et seq. Accordingly,

Plaintiffs and members of the Damages Class seek all relief available under West Virginia Code

§ 47-18-1, et seq.

       Wisconsin

       243.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of the Wisconsin Statutes § 133.01, et seq. Defendants’ and their co-conspirators’

anticompetitive activities have directly, foreseeably and proximately caused injury to Plaintiffs

and members of the Classes in the United States. Specifically, Defendants’ combination or

conspiracy had the following effects: (1) generic Clomipramine price competition was restrained,

suppressed, and eliminated throughout Wisconsin; (2) generic Clomipramine prices were raised,

fixed, maintained and stabilized at artificially high levels throughout Wisconsin; (3) Plaintiffs

and members of the Damages Class were deprived of free and open competition; and (4)

Plaintiffs and members of the Damages Class paid supracompetitive, artificially inflated prices

for generic Clomipramine.      During the Class Period, Defendants’ illegal conduct had a

substantial effect on the people of Wisconsin and Wisconsin commerce. As a direct and

                                               99
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 103 of 168




proximate result of Defendants’ unlawful conduct, Plaintiffs and members of the Damages Class

have been injured in their business and property and are threatened with further injury. By reason

of the foregoing, Defendants have entered into an agreement in restraint of trade in violation of

Wisconsin Stat. § 133.01, et seq. Accordingly, Plaintiffs and members of the Damages Class

seek all relief available under Wisconsin Stat. § 133.01, et seq.

       As to All Jurisdictions Above

       244.    Plaintiffs and members of the Damages Class in each of the above jurisdictions

have been injured in their business and property by reason of Defendants’ unlawful combination,

contract, conspiracy and agreement. Plaintiffs and members of the Damages Class have paid

more for generic Clomipramine than they otherwise would have paid in the absence of

Defendants’ unlawful conduct. This injury is of the type the antitrust laws of the above states

were designed to prevent and flows from that which makes Defendants’ conduct unlawful.

       245.    In addition, Defendants have profited significantly from the aforesaid conspiracy.

Defendants’ profits derived from their anticompetitive conduct come at the expense and

detriment of Plaintiffs and members of the Damages Class.

       246.    Accordingly, Plaintiffs and members of the Damages Class in each of the above

jurisdictions seek damages (including statutory damages where applicable), to be trebled or

otherwise increased as permitted by a particular jurisdiction’s antitrust law, and costs of suit,

including reasonable attorneys’ fees, to the extent permitted by the above state laws.




                                                100
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 104 of 168




                                         THIRD COUNT

                         Violation of State Consumer Protection Statutes99
                          (on behalf of Plaintiffs and the Damages Class)

       247.     Plaintiffs incorporate by reference the allegations set forth above as if fully set

forth herein.

       248.     Defendants engaged in unfair competition or unfair, unconscionable, deceptive or

fraudulent acts or practices in violation of the state consumer protection and unfair competition

statutes listed below.

       Alaska

       249.     Defendants have engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of Alaska Statute § 45.50.471, et seq. Defendants

knowingly agreed to, and did in fact, act in restraint of trade or commerce by affecting, fixing,

controlling, and/or maintaining at non-competitive and artificially inflated levels, the prices at

which generic Clomipramine were sold, distributed, or obtained in Alaska and took efforts to

conceal their agreements from Plaintiffs and members of the Damages Class. The

aforementioned conduct on the part of Defendants constituted “unconscionable” and “deceptive”

acts or practices in violation of Alaska law. Defendants’ unlawful conduct had the following

effects: (1) generic Clomipramine price competition was restrained, suppressed, and eliminated

throughout Alaska; (2) generic Clomipramine prices were raised, fixed, maintained, and



       99
           Statutory consumer protection violations are alleged herein for the following
jurisdictions: Alaska, Arkansas, California, Colorado, Delaware, District of Columbia, Florida,
Georgia, Hawaii, Massachusetts, Michigan, Minnesota, Missouri, Montana, Nebraska, Nevada,
New Hampshire, New Jersey, New Mexico, New York, North Carolina, North Dakota, Rhode
Island, South Carolina, South Dakota, Utah, Vermont, Virginia, West Virginia, Wisconsin and
the U.S. Virgin Islands.

                                                101
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 105 of 168




stabilized at artificially high levels throughout Alaska; (3) Plaintiffs and members of the

Damages Class were deprived of free and open competition; and (4) Plaintiffs and members of

the Damages Class paid supracompetitive, artificially inflated prices for generic Clomipramine.

During the Class Period, Defendants’ illegal conduct substantially affected Alaska commerce

and consumers. As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs and

members of the Damages Class have been injured and are threatened with further injury.

Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

violation of Alaska Stat. § 45.50.471, et seq., and, accordingly, Plaintiffs and members of the

Damages Class seek all relief available under that statute.

       Arkansas

       250.    Defendants have knowingly entered into an unlawful agreement in restraint of

trade in violation of the Arkansas Code Annotated, § 4-88-101, et seq. Defendants knowingly

agreed to, and did in fact, act in restraint of trade or commerce by affecting, fixing, controlling,

and/or maintaining at non-competitive and artificially inflated levels, the prices at which generic

Clomipramine were sold, distributed, or obtained in Arkansas and took efforts to conceal their

agreements from Plaintiffs and members of the Damages Class. The aforementioned conduct on

the part of Defendants constituted “unconscionable” and “deceptive” acts or practices in

violation of Arkansas Code Annotated, § 4-88-107(a)(10). Defendants’ unlawful conduct had the

following effects: (1) generic Clomipramine price competition was restrained, suppressed, and

eliminated throughout Arkansas; (2) generic Clomipramine prices were raised, fixed, maintained,

and stabilized at artificially high levels throughout Arkansas; (3) Plaintiffs and members of the

Damages Class were deprived of free and open competition; and (4) Plaintiffs and members of

the Damages Class paid supracompetitive, artificially inflated prices for generic Clomipramine.

                                                102
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 106 of 168




During the Class Period, Defendants’ illegal conduct substantially affected Arkansas commerce

and consumers. As a direct and proximate result of the unlawful conduct of Defendants,

Plaintiffs and members of the Damages Class have been injured in their business and property

and are threatened with further injury. Defendants have engaged in unfair competition or unfair

or deceptive acts or practices in violation of Arkansas Code Annotated, § 4-88-107(a)(10) and,

accordingly, Plaintiffs and members of the Damages Class seek all relief available under that

statute.

           California

           251.   Defendants have engaged in unfair competition or unfair, unconscionable,

deceptive or fraudulent acts or practices in violation of California Business and Professions Code

§ 17200, et seq. During the Class Period, Defendants manufactured, marketed, sold, or

distributed generic Clomipramine in California, and committed and continue to commit acts of

unfair competition, as defined by § 17200, et seq. of the California Business and Professions

Code, by engaging in the acts and practices specified above. This claim is instituted pursuant to

§§ 17203 and 17204 of the California Business and Professions Code, to obtain restitution from

these Defendants for acts, as alleged herein, that violated § 17200 of the California Business and

Professions Code, commonly known as the Unfair Competition Law. Defendants’ conduct as

alleged herein violated § 17200. The acts, omissions, misrepresentations, practices and non-

disclosures of Defendants, as alleged herein, constituted a common, continuous, and continuing

course of conduct of unfair competition by means of unfair, unlawful, and/or fraudulent business

acts or practices within the meaning of California Business and Professions Code §17200, et

seq., including, but not limited to, the following: (1) the violations of Section 1 of the Sherman

Act, as set forth above; (2) the violations of § 16720, et seq. of the California Business and

                                               103
                                 PUBLIC VERSION
                  REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 107 of 168




Professions Code, set forth above. Defendants’ acts, omissions, misrepresentations, practices,

and non-disclosures, as described above, whether or not in violation of § 16720, et seq. of the

California Business and Professions Code, and whether or not concerted or independent acts, are

otherwise unfair, unconscionable, unlawful or fraudulent; (3) Defendants’ acts or practices are

unfair to purchasers of generic Clomipramine in the State of California within the meaning of §

17200, California Business and Professions Code; and (4) Defendants’ acts and practices are

fraudulent or deceptive within the meaning of Section 17200 of the California Business and

Professions Code. Plaintiffs and members of the Damages Class are entitled to full restitution

and/or disgorgement of all revenues, earnings, profits, compensation, and benefits that have been

obtained by Defendants as a result of such business acts or practices. During the Class Period,

Defendants’ illegal conduct substantially affected California commerce and consumers. The

illegal conduct alleged herein is continuing and there is no indication that Defendants will not

continue such activity into the future. The unlawful and unfair business practices of Defendants,

and each of them, as described above, have caused and continue to cause Plaintiffs and members

of the Damages Class to pay supracompetitive and artificially-inflated prices for generic

Clomipramine. Plaintiffs and members of the Damages Class suffered injury in fact and lost

money or property as a result of such unfair competition. The conduct of Defendants as alleged

in this Complaint violates § 17200 of the California Business and Professions Code. As alleged

in this Complaint, Defendants and their co-conspirators have been unjustly enriched as a result of

their wrongful conduct and by Defendants’ unfair competition. Plaintiffs and members of the

Damages Class are accordingly entitled to equitable relief including restitution and/or

disgorgement of all revenues, earnings, profits, compensation, and benefits that may have been



                                               104
                             PUBLIC VERSION
              REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 108 of 168




obtained by Defendants as a result of such business practices, pursuant to the California Business

and Professions Code, §§17203 and 17204.

       Colorado

       252.    Defendants have engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of Colorado Consumer Protection Act, Colorado Rev.

Stat. § 6-1-101, et seq. Defendants engaged in an unfair and deceptive trade practices during the

course of their business dealings, which significantly impacted Plaintiffs as actual or potential

consumers of the Defendants’ goods and which caused Plaintiffs to suffer injury. Defendants

took efforts to conceal their agreements from Plaintiffs. Defendants’ unlawful conduct had the

following effects: (1) generic Clomipramine price competition was restrained, suppressed, and

eliminated throughout Colorado; (2) generic Clomipramine prices were raised, fixed, maintained,

and stabilized at artificially high levels throughout Colorado; (3) Plaintiffs and members of the

Damages Class were deprived of free and open competition; and (4) Plaintiffs and members of

the Damages Class paid supracompetitive, artificially inflated prices for generic Clomipramine.

During the Class Period, Defendants’ illegal conduct substantially affected Colorado commerce

and consumers. As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs and

members of the Damages Class have been injured and are threatened with further injury.

Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

violation of Colorado Rev. Stat. § 6-1-101, et seq., and, accordingly, Plaintiffs and members of

the Class seek all relief available under that statute and as equity demands.

       Delaware

       253.    Defendants have engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of the Delaware Consumer Fraud Act, 6 Del. Code §

                                                105
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 109 of 168




2511, et seq. Defendants agreed to, and did in fact, act in restraint of trade or commerce in

Delaware, by affecting, fixing, controlling, and/or maintaining, at artificial and non-competitive

levels, the prices at which generic Clomipramine were sold, distributed, or obtained in Delaware.

Defendants deliberately failed to disclose material facts to Plaintiffs and members of the

Damages Class concerning Defendants’ unlawful activities and artificially inflated prices for

generic Clomipramine. Defendants misrepresented to all purchasers during the Class Period that

Defendants’ generic Clomipramine prices were competitive and fair. Defendants’ unlawful

conduct had the following effects: (1) generic Clomipramine price competition was restrained,

suppressed, and eliminated throughout Delaware; (2) generic Clomipramine prices were raised,

fixed, maintained, and stabilized at artificially high levels throughout Delaware; (3) Plaintiffs

and members of the Damages Class were deprived of free and open competition; and (4)

Plaintiffs and members of the Damages Class paid supracompetitive, artificially inflated prices

for generic Clomipramine. During the Class Period, Defendants’ illegal conduct had a substantial

effect on Delaware commerce and consumers. As a direct and proximate result of Defendants’

violations of law, Plaintiffs and members of the Damages Class suffered an ascertainable loss of

money or property as a result of Defendants’ use or employment of unconscionable and

deceptive commercial practices as set forth above. That loss was caused by Defendants’ willful

and deceptive conduct, as described herein. Defendants’ deception, including their affirmative

misrepresentations and omissions concerning the price of generic Clomipramine, likely misled

all purchasers acting reasonably under the circumstances to believe that they were purchasing

generic Clomipramine at prices set by a free and fair market. Defendants’ misleading conduct

and unconscionable activities constitute violations of 6 Del. Code § 2511, et seq., and,



                                               106
                             PUBLIC VERSION
              REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 110 of 168




accordingly, Plaintiffs and members of the Damages Class seek all relief available under that

statute.

           District of Columbia

           254.   Defendants have engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of District of Columbia Code § 28-3901, et seq.

Defendants agreed to, and did in fact, act in restraint of trade or commerce by affecting, fixing,

controlling and/or maintaining, at artificial and/or non-competitive levels, the prices at which

generic Clomipramine were sold, distributed or obtained in the District of Columbia. During the

Class Period, Defendants’ illegal conduct substantially affected District of Columbia commerce

and consumers. The foregoing conduct constitutes “unlawful trade practices,” within the

meaning of D.C. Code § 28-3904. Plaintiffs and members of the Damages Class were not aware

of Defendants’ price-fixing conspiracy and were therefore unaware that they were being unfairly

and illegally overcharged. Defendants had the sole power to set that price and Plaintiffs and

members of the Damages Class had no power to negotiate a lower price. Moreover, Plaintiffs

and members of the Damages Class lacked any meaningful choice in purchasing generic

Clomipramine because they were unaware of the unlawful overcharge, and there was no

alternative source of supply through which Plaintiffs and members of the Damages Class could

avoid the overcharges. Defendants’ conduct with regard to sales of generic Clomipramine,

including their illegal conspiracy to secretly fix the price of generic Clomipramine at

supracompetitive levels and overcharge consumers, was substantively unconscionable because it

was one-sided and unfairly benefited Defendants at the expense of Plaintiffs and the public.

Defendants took grossly unfair advantage of Plaintiffs and members of the Damages Class. The

suppression of competition that has resulted from Defendants’ conspiracy has ultimately resulted

                                               107
                                 PUBLIC VERSION
                  REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 111 of 168




in unconscionably higher prices for purchasers so that there was a gross disparity between the

price paid and the value received for generic Clomipramine. Defendants’ unlawful conduct had

the following effects: (1) generic Clomipramine price competition was restrained, suppressed,

and eliminated throughout the District of Columbia; (2) generic Clomipramine prices were

raised, fixed, maintained, and stabilized at artificially high levels throughout the District of

Columbia; (3) Plaintiffs and members of the Damages Class were deprived of free and open

competition; and (4) Plaintiffs and members of the Damages Class paid supracompetitive,

artificially inflated prices for generic Clomipramine. As a direct and proximate result of

Defendants’ conduct, Plaintiffs and members of the Damages Class have been injured and are

threatened with further injury. Defendants have engaged in unfair competition or unfair or

deceptive acts or practices in violation of District of Columbia Code § 28-3901, et seq., and,

accordingly, Plaintiffs and members of the Damages Class seek all relief available under that

statute.

           Florida

           255.   Defendants have engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of the Florida Deceptive and Unfair Trade Practices Act,

Fla. Stat. § 501.201, et seq. Defendants’ unlawful conduct had the following effects: (1) generic

Clomipramine price competition was restrained, suppressed, and eliminated throughout Florida;

(2) generic Clomipramine prices were raised, fixed, maintained, and stabilized at artificially high

levels throughout Florida; (3) Plaintiffs and members of the Damages Class were deprived of

free and open competition; and (4) Plaintiffs and members of the Damages Class paid

supracompetitive, artificially inflated prices for generic Clomipramine. During the Class Period,

Defendants’ illegal conduct substantially affected Florida commerce and consumers. As a direct

                                               108
                                 PUBLIC VERSION
                  REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 112 of 168




and proximate result of Defendants’ unlawful conduct, Plaintiffs and members of the Damages

Class have been injured and are threatened with further injury. Defendants have engaged in

unfair competition or unfair or deceptive acts or practices in violation of Florida Stat. § 501.201,

et seq., and, accordingly, Plaintiffs and members of the Damages Class seek all relief available

under that statute.

       Georgia

       256.    Defendants have engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of the Georgia Uniform Deceptive Trade Practices Act,

Georgia Code § 10-1-370, et seq. and the Georgia Fair Businesses Practices Act, Georgia Code

Ann. § 10-1-390, et seq. Defendants agreed to, and did in fact, act in restraint of trade or

commerce in Georgia, by affecting, fixing, controlling, and/or maintaining, at artificial and non-

competitive levels, the prices at which generic Clomipramine were sold, distributed, or obtained

in Georgia. Defendants deliberately failed to disclose material facts to Plaintiffs and members of

the Damages Class concerning Defendants’ unlawful activities and artificially inflated prices for

generic Clomipramine. Defendants misrepresented to all purchasers during the Class Period that

Defendants’ generic Clomipramine prices were competitive and fair. Defendants’ unlawful

conduct had the following effects: (1) generic Clomipramine price competition was restrained,

suppressed, and eliminated throughout Georgia; (2) generic Clomipramine prices were raised,

fixed, maintained, and stabilized at artificially high levels throughout Georgia; (3) Plaintiffs and

members of the Damages Class were deprived of free and open competition; and (4) Plaintiffs

and members of the Damages Class paid supracompetitive, artificially inflated prices for generic

Clomipramine. During the Class Period, Defendants’ illegal conduct had a substantial effect on

Georgia commerce and consumers. As a direct and proximate result of Defendants’ violations of

                                                109
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 113 of 168




law, Plaintiffs and members of the Damages Class suffered an ascertainable loss of money or

property as a result of Defendants’ use or employment of unconscionable and deceptive

commercial practices as set forth above and are threatened with further injury. That loss was

caused by Defendants’ willful and deceptive conduct, as described herein. Defendants’

deception, including their affirmative misrepresentations and omissions concerning the price of

generic Clomipramine, likely misled all purchasers acting reasonably under the circumstances to

believe that they were purchasing generic Clomipramine at prices set by a free and fair market.

Defendants’ misleading conduct and unconscionable activities constitute violations of Georgia

law, and, accordingly, Plaintiffs and members of the Damages Class seek all relief available

under that statute and as equity demands.

       Hawaii

       257.    Defendants have engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of the Hawaii Revised Statutes Annotated § 480-1, et seq.

Defendants’ unlawful conduct had the following effects: (1) generic Clomipramine price

competition was restrained, suppressed, and eliminated throughout Hawaii; (2) generic

Clomipramine prices were raised, fixed, maintained, and stabilized at artificially high levels

throughout Hawaii; (3) Plaintiffs and members of the Damages Class were deprived of free and

open competition; and (4) Plaintiffs and members of the Damages Class paid supracompetitive,

artificially inflated prices for generic Clomipramine. During the Class Period, Defendants’ illegal

conduct substantially affected Hawaii commerce and consumers. As a direct and proximate

result of Defendants’ unlawful conduct, Plaintiffs and members of the Damages Class have been

injured and are threatened with further injury. Defendants have engaged in unfair competition or

unfair or deceptive acts or practices in violation of Hawaii Rev. Stat. § 480-1 et seq., and,

                                               110
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 114 of 168




accordingly, Plaintiffs and members of the Damages Class seek all relief available under that

statute.

           Massachusetts

           258.   Defendants   have   engaged in      unfair competition or unlawful,        unfair,

unconscionable, or deceptive acts or practices in violation of the Massachusetts Gen. Laws, Ch

93A, § 1, et seq. Defendants were engaged in trade or commerce as defined by G.L. 93A.

Defendants, in a market that includes Massachusetts, agreed to, and did in fact, act in restraint of

trade or commerce by affecting, fixing, controlling, and/or maintaining at non-competitive and

artificially inflated levels, the prices at which generic Clomipramine were sold, distributed, or

obtained in Massachusetts and took efforts to conceal their agreements from Plaintiffs and

members of the Damages Class. The aforementioned conduct on the part of Defendants

constituted “unfair methods of competition and unfair or deceptive acts or practices in the

conduct of any trade or commerce,” in violation of Massachusetts Gen. Laws, Ch 93A, § 2, 11.

Defendants’ unlawful conduct had the following effects: (1) generic Clomipramine price

competition was restrained, suppressed, and eliminated throughout Massachusetts; (2) generic

Clomipramine prices were raised, fixed, maintained, and stabilized at artificially high levels

throughout Massachusetts; (3) Plaintiffs and members of the Damages Class were deprived of

free and open competition; and (4) Plaintiffs and the members of the Damages Class paid

supracompetitive, artificially inflated prices for generic Clomipramine. During the Class Period,

Defendants’ illegal conduct substantially affected Massachusetts commerce and consumers. As a

direct and proximate result of the unlawful conduct of Defendants, Plaintiffs and members of the

Damages Class have been injured in their business and property and are threatened with further

injury. Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

                                                111
                                 PUBLIC VERSION
                  REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 115 of 168




violation of Massachusetts Gen. Laws, Ch 93A, § 2, 11, that were knowing or willful, and,

accordingly, Plaintiffs and members of the Damages Class seek all relief available under that

statute, including multiple damages.

       Michigan

       259.   Defendants have engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of the Michigan Consumer Protection Statute, Mich.

Compiled Laws § 445.903, et seq. Defendants agreed to, and did in fact, act in restraint of trade

or commerce in Michigan, by affecting, fixing, controlling, and/or maintaining, at artificial and

non-competitive levels, the prices at which generic Clomipramine were sold, distributed, or

obtained in Michigan. Defendants deliberately failed to disclose material facts to Plaintiffs and

members of the Damages Class concerning Defendants’ unlawful activities and artificially

inflated prices for generic Clomipramine. Defendants misrepresented to all purchasers during the

Class Period that Defendants’ generic Clomipramine prices were competitive and fair.

Defendants’ unlawful conduct had the following effects: (1) generic Clomipramine price

competition was restrained, suppressed, and eliminated throughout Michigan; (2) generic

Clomipramine prices were raised, fixed, maintained, and stabilized at artificially high levels

throughout Michigan; (3) Plaintiffs and members of the Damages Class were deprived of free

and open competition; and (4) Plaintiffs and members of the Damages Class paid

supracompetitive, artificially inflated prices for generic Clomipramine. During the Class Period,

Defendants’ illegal conduct had a substantial effect on Michigan commerce and consumers. As a

direct and proximate result of Defendants’ violations of law, Plaintiffs and members of the

Damages Class suffered an ascertainable loss of money or property as a result of Defendants’ use

or employment of unconscionable and deceptive commercial practices as set forth above. That

                                              112
                             PUBLIC VERSION
              REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 116 of 168




loss was caused by Defendants’ willful and deceptive conduct, as described herein. Defendants’

deception, including their affirmative misrepresentations and omissions concerning the price of

generic Clomipramine, likely misled all purchasers acting reasonably under the circumstances to

believe that they were purchasing generic Clomipramine at prices set by a free and fair market.

Defendants’ misleading conduct and unconscionable activities constitute violations of Mich.

Compiled Laws § 445.903, et seq., and, accordingly, Plaintiffs and members of the Damages

Class seek all relief available under that statute.

        Minnesota

        260.    Defendants have engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of the Minnesota Uniform Deceptive Trade Practices Act,

Minn. Stat. § 325D.43, et seq. Defendants engaged in an unfair and deceptive trade practices

during the course of their business dealings, which significantly impacted Plaintiffs as actual or

potential consumers of the Defendants’ goods and which caused Plaintiffs to suffer injury.

Defendants took efforts to conceal their agreements from Plaintiffs. Defendants’ unlawful

conduct had the following effects: (1) generic Clomipramine price competition was restrained,

suppressed, and eliminated throughout Minnesota; (2) generic Clomipramine prices were raised,

fixed, maintained, and stabilized at artificially high levels throughout Minnesota; (3) Plaintiffs

and members of the Damages Class were deprived of free and open competition; and (4)

Plaintiffs and members of the Damages Class paid supracompetitive, artificially inflated prices

for generic Clomipramine. During the Class Period, Defendants’ illegal conduct substantially

affected Minnesota commerce and consumers. As a direct and proximate result of Defendants’

unlawful conduct, Plaintiffs and members of the Damages Class have been injured and are

threatened with further injury. Defendants have engaged in unfair competition or unfair or

                                                  113
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 117 of 168




deceptive acts or practices in violation of Minn. Stat. § 325D.43, et seq., and, accordingly,

Plaintiffs and members of the Class seek all relief available under that statute and as equity

demands.

       Missouri

       261.    Defendants have engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of the Missouri Merchandising Practices Act, Mo. Rev.

Stat. § 407.010, et seq. Plaintiffs and members of the Damages Class purchased generic

Clomipramine for personal or family purposes. Defendants engaged in the conduct described

herein in connection with the sale of generic Clomipramine in trade or commerce in a market

that includes Missouri. Defendants agreed to, and did in fact affect, fix, control, and/or maintain,

at artificial and non-competitive levels, the prices at which generic Clomipramine were sold,

distributed, or obtained in Missouri, which conduct constituted unfair practices in that it was

unlawful under federal and state law, violated public policy, was unethical, oppressive and

unscrupulous, and caused substantial injury to Plaintiffs and members of the Damages Class.

Defendants concealed, suppressed, and omitted to disclose material facts to Plaintiffs and

members of the Damages Class concerning Defendants’ unlawful activities and artificially

inflated prices for generic Clomipramine. The concealed, suppressed, and omitted facts would

have been important to Plaintiffs and members of the Damages Class as they related to the cost

of generic Clomipramine they purchased. Defendants misrepresented the real cause of price

increases and/or the absence of price reductions in generic Clomipramine by making public

statements that were not in accord with the facts. Defendants’ statements and conduct concerning

the price of generic Clomipramine were deceptive as they had the tendency or capacity to

mislead Plaintiffs and members of the Damages Class to believe that they were purchasing

                                                114
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 118 of 168




generic Clomipramine at prices established by a free and fair market. Defendants’ unlawful

conduct had the following effects: (1) generic Clomipramine price competition was restrained,

suppressed, and eliminated throughout Missouri; (2) generic Clomipramine prices were raised,

fixed, maintained, and stabilized at artificially high levels throughout Missouri; (3) Plaintiffs and

members of the Damages Class were deprived of free and open competition; and (4) Plaintiffs

and members of the Damages Class paid supracompetitive, artificially inflated prices for generic

Clomipramine. The foregoing acts and practices substantially affected Missouri commerce and

consumers and constituted unlawful practices in violation of the Missouri Merchandising

Practices Act. As a direct and proximate result of the above-described unlawful practices,

Plaintiffs and members of the Damages Class suffered ascertainable loss of money or property.

Accordingly, Plaintiffs and members of the Damages Class seek all relief available under

Missouri’s Merchandising Practices Act, specifically Mo. Rev. Stat. § 407.020, which prohibits

“[t]he act, use or employment by any person of any deception, fraud, false pretense, false

promise, misrepresentation, unfair practice or the concealment, suppression, or omission of any

material fact in connection with the sale or advertisement of any merchandise in trade or

commerce…”, as further interpreted by the Missouri Code of State Regulations, 15 CSR 60-

7.010, et seq., 15 CSR 60-8.010, et seq., and 15 CSR 60-9.010, et seq., and Mo. Rev. Stat. §

407.025.

       Montana

       262.    Defendants have engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of the Montana Unfair Trade Practices and Consumer

Protection Act of 1970, Mont. Code, § 30-14-103, et seq., and § 30-14-201, et seq. Defendants’

unlawful conduct had the following effects: (1) generic Clomipramine price competition was

                                                115
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 119 of 168




restrained, suppressed, and eliminated throughout Montana; (2) generic Clomipramine prices

were raised, fixed, maintained, and stabilized at artificially high levels throughout Montana; (3)

Plaintiffs and members of the Damages Class were deprived of free and open competition; and

(4) Plaintiffs and members of the Damages Class paid supracompetitive, artificially inflated

prices for generic Clomipramine. During the Class Period, Defendants marketed, sold, or

distributed generic Clomipramine in Montana, and Defendants’ illegal conduct substantially

affected Montana commerce and consumers. As a direct and proximate result of Defendants’

unlawful conduct, Plaintiffs and members of the Damages Class have been injured and are

threatened with further injury. Defendants have engaged in unfair competition or unfair or

deceptive acts or practices in violation of Mont. Code, § 30-14-103, et seq., and § 30-14-201, et.

seq., and, accordingly, Plaintiffs and members of the Damages Class seek all relief available

under that statute.

       Nebraska

       263.    Defendants have engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of the Nebraska Consumer Protection Act, Neb. Rev. Stat.

§ 59-1601, et seq.     Defendants’ unlawful conduct had the following effects: (1) generic

Clomipramine price competition was restrained, suppressed, and eliminated throughout

Nebraska; (2) generic Clomipramine prices were raised, fixed, maintained, and stabilized at

artificially high levels throughout Nebraska; (3) Plaintiffs and members of the Damages Class

were deprived of free and open competition; and (4) Plaintiffs and members of the Damages

Class paid supracompetitive, artificially inflated prices for generic Clomipramine. During the

Class Period, Defendants marketed, sold, or distributed generic Clomipramine in Nebraska, and

Defendants’ illegal conduct substantially affected Nebraska commerce and consumers. As a

                                               116
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 120 of 168




direct and proximate result of Defendants’ unlawful conduct, Plaintiffs and members of the

Damages Class have been injured and are threatened with further injury. Defendants have

engaged in unfair competition or unfair or deceptive acts or practices in violation of Neb. Rev.

Stat. § 59-1601, et seq., and, accordingly, Plaintiffs and members of the Damages Class seek all

relief available under that statute.

        Nevada

        264.    Defendants have engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of the Nevada Deceptive Trade Practices Act, Nev. Rev.

Stat. § 598.0903, et seq. Defendants agreed to, and did in fact, act in restraint of trade or

commerce in Nevada, by affecting, fixing, controlling, and/or maintaining, at artificial and non-

competitive levels, the prices at which generic Clomipramine were sold, distributed, or obtained

in Nevada. Defendants deliberately failed to disclose material facts to Plaintiffs and members of

the Damages Class concerning Defendants’ unlawful activities and artificially inflated prices for

generic Clomipramine. Defendants misrepresented to all purchasers during the Class Period that

Defendants’ generic Clomipramine prices were competitive and fair. Defendants’ unlawful

conduct had the following effects: (1) generic Clomipramine price competition was restrained,

suppressed, and eliminated throughout Nevada; (2) generic Clomipramine prices were raised,

fixed, maintained, and stabilized at artificially high levels throughout Nevada; (3) Plaintiffs and

members of the Damages Class were deprived of free and open competition; and (4) Plaintiffs

and members of the Damages Class paid supracompetitive, artificially inflated prices for generic

Clomipramine. During the Class Period, Defendants’ illegal conduct had a substantial effect on

Nevada commerce and consumers. As a direct and proximate result of Defendants’ violations of

law, Plaintiffs and members of the Damages Class suffered an ascertainable loss of money or

                                               117
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 121 of 168




property as a result of Defendants’ use or employment of unconscionable and deceptive

commercial practices as set forth above. That loss was caused by Defendants’ willful and

deceptive conduct, as described herein. Defendants’ deception, including their affirmative

misrepresentations and omissions concerning the price of generic Clomipramine, likely misled

all purchasers acting reasonably under the circumstances to believe that they were purchasing

generic Clomipramine at prices set by a free and fair market. Defendants’ misleading conduct

and unconscionable activities constitute violations of Nev. Rev. Stat. § 598.0903, et seq., and,

accordingly, Plaintiffs and members of the Damages Class seek all relief available under that

statute.

           New Hampshire

           265.   Defendants have engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of the New Hampshire Consumer Protection Act, N.H.

Rev. Stat. § 358-A:1, et seq. Defendants’ unlawful conduct had the following effects: (1)

generic Clomipramine price competition was restrained, suppressed, and eliminated throughout

New Hampshire; (2) generic Clomipramine prices were raised, fixed, maintained, and stabilized

at artificially high levels throughout New Hampshire; (3) Plaintiffs and members of the Damages

Class were deprived of free and open competition; and (4) Plaintiffs and members of the

Damages Class paid supracompetitive, artificially inflated prices for generic Clomipramine.

During the Class Period, Defendants marketed, sold, or distributed generic Clomipramine in

New Hampshire, and Defendants’ illegal conduct substantially affected New Hampshire

commerce and consumers. As a direct and proximate result of Defendants’ unlawful conduct,

Plaintiffs and members of the Damages Class have been injured. Defendants have engaged in

unfair competition or unfair or deceptive acts or practices in violation of N.H. Rev. Stat. § 358-

                                               118
                                 PUBLIC VERSION
                  REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 122 of 168




A:1, et seq., and, accordingly, Plaintiffs and members of the Damages Class seek all relief

available under that statute.

       New Jersey

       266.    Defendants have engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of the New Jersey Consumer Fraud Act, N.J. Statutes §

56:8-1, et seq. Defendants agreed to, and did in fact, act in restraint of trade or commerce in

New Jersey, by affecting, fixing, controlling, and/or maintaining, at artificial and non-

competitive levels, the prices at which generic Clomipramine were sold, distributed, or obtained

in New Jersey. Defendants deliberately failed to disclose material facts to Plaintiffs and members

of the Damages Class concerning Defendants’ unlawful activities and artificially inflated prices

for generic Clomipramine. Defendants misrepresented to all purchasers during the Class Period

that Defendants’ generic Clomipramine prices were competitive and fair. Defendants’ unlawful

conduct had the following effects: (1) generic Clomipramine price competition was restrained,

suppressed, and eliminated throughout New Jersey; (2) generic Clomipramine prices were raised,

fixed, maintained, and stabilized at artificially high levels throughout New Jersey; (3) Plaintiffs

and members of the Damages Class were deprived of free and open competition; and (4)

Plaintiffs and members of the Damages Class paid supracompetitive, artificially inflated prices

for generic Clomipramine. During the Class Period, Defendants’ illegal conduct had a substantial

effect on New Jersey commerce and consumers. As a direct and proximate result of Defendants’

violations of law, Plaintiffs and members of the Damages Class suffered an ascertainable loss of

money or property as a result of Defendants’ use or employment of unconscionable and

deceptive commercial practices as set forth above. That loss was caused by Defendants’ willful

and deceptive conduct, as described herein. Defendants’ deception, including their affirmative

                                               119
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 123 of 168




misrepresentations and omissions concerning the price of generic Clomipramine, likely misled

all purchasers acting reasonably under the circumstances to believe that they were purchasing

generic Clomipramine at prices set by a free and fair market. Defendants’ misleading conduct

and unconscionable activities constitute violations of N.J. Statutes § 56:8-1, et seq., and,

accordingly, Plaintiffs and members of the Damages Class seek all relief available under that

statute.

           New Mexico

           267.   Defendants have engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of the New Mexico Stat. § 57-12-1, et seq. Defendants

agreed to, and did in fact, act in restraint of trade or commerce by affecting, fixing, controlling

and/or maintaining at non-competitive and artificially inflated levels, the prices at which generic

Clomipramine were sold, distributed or obtained in New Mexico and took efforts to conceal their

agreements from Plaintiffs and members of the Damages Class. The aforementioned conduct on

the part of Defendants constituted “unconscionable trade practices,” in violation of New Mexico

Stat. § 57-12-3, in that such conduct, inter alia, resulted in a gross disparity between the value

received by Plaintiffs and members of the Damages Class and the prices paid by them for generic

Clomipramine as set forth in New Mexico Stat. § 57-12-2E. Plaintiffs and members of the

Damages Class were not aware of Defendants’ price-fixing conspiracy and were therefore

unaware that they were being unfairly and illegally overcharged. Defendants had the sole power

to set that price, and Plaintiffs and members of the Damages Class had no power to negotiate a

lower price. Moreover, Plaintiffs and members of the Damages Class lacked any meaningful

choice in purchasing generic Clomipramine because they were unaware of the unlawful

overcharge, and there was no alternative source of supply through which Plaintiffs and members

                                               120
                                 PUBLIC VERSION
                  REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 124 of 168




of the Damages Class could avoid the overcharges. Defendants’ conduct with regard to sales of

generic Clomipramine, including their illegal conspiracy to secretly fix the price of generic

Clomipramine at supracompetitive levels and overcharge consumers, was substantively

unconscionable because it was one-sided and unfairly benefited Defendants at the expense of

Plaintiffs and the public. Defendants took grossly unfair advantage of Plaintiffs and members of

the Damages Class. The suppression of competition that has resulted from Defendants’

conspiracy has ultimately resulted in unconscionably higher prices for consumers so that there

was a gross disparity between the price paid and the value received for generic Clomipramine.

Defendants’ unlawful conduct had the following effects: (1) generic Clomipramine price

competition was restrained, suppressed, and eliminated throughout New Mexico; (2) generic

Clomipramine prices were raised, fixed, maintained, and stabilized at artificially high levels

throughout New Mexico; (3) Plaintiffs and members of the Damages Class were deprived of free

and open competition; and (4) Plaintiffs and members of the Damages Class paid

supracompetitive, artificially inflated prices for generic Clomipramine. During the Class Period,

Defendants’ illegal conduct substantially affected New Mexico commerce and consumers. As a

direct and proximate result of the unlawful conduct of Defendants, Plaintiffs and members of the

Damages Class have been injured and are threatened with further injury. Defendants have

engaged in unfair competition or unfair or deceptive acts or practices in violation of New Mexico

Stat. § 57-12-1, et seq., and, accordingly, Plaintiffs and members of the Damages Class seek all

relief available under that statute.

        New York

        268.    Defendants have engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of N.Y. Gen. Bus. Law § 349, et seq. Defendants agreed

                                              121
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 125 of 168




to, and did in fact, act in restraint of trade or commerce by affecting, fixing, controlling and/or

maintaining, at artificial and non-competitive levels, the prices at which generic Clomipramine

were sold, distributed or obtained in New York and took efforts to conceal their agreements from

Plaintiffs and members of the Damages Class. Defendants and their co-conspirators made public

statements about the prices of generic Clomipramine that either omitted material information that

rendered the statements that they made materially misleading or affirmatively misrepresented the

real cause of price increases for generic Clomipramine; and Defendants alone possessed material

information that was relevant to consumers, but failed to provide the information. Because of

Defendants’ unlawful trade practices in the State of New York, New York class members who

indirectly purchased generic Clomipramine were misled to believe that they were paying a fair

price for generic Clomipramine or the price increases for generic Clomipramine were for valid

business reasons; and similarly situated consumers were affected by Defendants’ conspiracy.

Defendants knew that their unlawful trade practices with respect to pricing generic

Clomipramine would have an impact on New York consumers and not just Defendants’ direct

customers. Defendants knew that their unlawful trade practices with respect to pricing generic

Clomipramine would have a broad impact, causing consumer class members who indirectly

purchased generic Clomipramine to be injured by paying more for generic Clomipramine than

they would have paid in the absence of Defendants’ unlawful trade acts and practices. The

conduct of Defendants described herein constitutes consumer-oriented deceptive acts or practices

within the meaning of N.Y. Gen. Bus. Law § 349, which resulted in consumer injury and broad

adverse impact on the public at large, and harmed the public interest of consumers in New York

State in an honest marketplace in which economic activity is conducted in a competitive manner.

Defendants’ unlawful conduct had the following effects: (1) generic Clomipramine price

                                               122
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 126 of 168




competition was restrained, suppressed, and eliminated throughout New York; (2) generic

Clomipramine prices were raised, fixed, maintained, and stabilized at artificially high levels

throughout New York; (3) Plaintiffs and members of the Damages Class were deprived of free

and open competition; and (4) Plaintiffs and members of the Damages Class paid

supracompetitive, artificially inflated prices for generic Clomipramine. During the Class Period,

Defendants marketed, sold, or distributed generic Clomipramine in New York, and Defendants’

illegal conduct substantially affected New York commerce and consumers. During the Class

Period, each of Defendants named herein, directly, or indirectly and through affiliates they

dominated and controlled, manufactured, sold and/or distributed generic Clomipramine in New

York. Plaintiffs and members of the Damages Class seek all relief available pursuant to N.Y.

Gen. Bus. Law § 349(h).

       North Carolina

       269.    Defendants have engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of North Carolina Gen. Stat. § 75-1.1, et seq. Defendants

agreed to, and did in fact, act in restraint of trade or commerce by affecting, fixing, controlling

and/or maintaining, at artificial and non-competitive levels, the prices at which generic

Clomipramine were sold, distributed or obtained in North Carolina and took efforts to conceal

their agreements from Plaintiffs and members of the Damages Class. Defendants’ price-fixing

conspiracy could not have succeeded absent deceptive conduct by Defendants to cover up their

illegal acts. Secrecy was integral to the formation, implementation and maintenance of

Defendants’ price-fixing conspiracy. Defendants committed inherently deceptive and self-

concealing actions, of which Plaintiffs and members of the Damages Class could not possibly

have been aware. Defendants and their co-conspirators publicly provided pretextual and false

                                               123
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 127 of 168




justifications regarding their price increases. Defendants’ public statements concerning the price

of generic Clomipramine created the illusion of competitive pricing controlled by market forces

rather than supracompetitive pricing driven by Defendants’ illegal conspiracy. Moreover,

Defendants deceptively concealed their unlawful activities by mutually agreeing not to divulge

the existence of the conspiracy to outsiders. The conduct of Defendants described herein

constitutes consumer-oriented deceptive acts or practices within the meaning of North Carolina

law, which resulted in consumer injury and broad adverse impact on the public at large, and

harmed the public interest of North Carolina consumers in an honest marketplace in which

economic activity is conducted in a competitive manner. Defendants’ unlawful conduct had the

following effects: (1) generic Clomipramine price competition was restrained, suppressed, and

eliminated throughout North Carolina; (2) generic Clomipramine prices were raised, fixed,

maintained, and stabilized at artificially high levels throughout North Carolina; (3) Plaintiffs and

members of the Damages Class were deprived of free and open competition; and (4) Plaintiffs

and members of the Damages Class paid supracompetitive, artificially inflated prices for generic

Clomipramine. During the Class Period, Defendants marketed, sold, or distributed generic

Clomipramine in North Carolina, and Defendants’ illegal conduct substantially affected North

Carolina commerce and consumers. During the Class Period, each of Defendants named herein,

directly, or indirectly and through affiliates they dominated and controlled, manufactured, sold

and/or distributed generic Clomipramine in North Carolina. Plaintiffs and members of the

Damages Class seek actual damages for their injuries caused by these violations in an amount to

be determined at trial and are threatened with further injury. Defendants have engaged in unfair

competition or unfair or deceptive acts or practices in violation of North Carolina Gen. Stat. §



                                                124
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 128 of 168




75-1.1, et seq., and, accordingly, Plaintiffs and members of the Damages Class seek all relief

available under that statute.

       North Dakota

       270.    Defendants have engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of the North Dakota Unlawful Sales or Advertising

Practices Statute, N.D. Century Code § 51-15-01, et seq. Defendants agreed to, and did in fact,

act in restraint of trade or commerce in North Dakota, by affecting, fixing, controlling, and/or

maintaining, at artificial and non-competitive levels, the prices at which generic Clomipramine

were sold, distributed, or obtained in North Dakota. Defendants deliberately failed to disclose

material facts to Plaintiffs and members of the Damages Class concerning Defendants’ unlawful

activities and artificially inflated prices for generic Clomipramine. Defendants misrepresented to

all purchasers during the Class Period that Defendants’ generic Clomipramine prices were

competitive and fair. Defendants’ unlawful conduct had the following effects: (1) generic

Clomipramine price competition was restrained, suppressed, and eliminated throughout North

Dakota; (2) generic Clomipramine prices were raised, fixed, maintained, and stabilized at

artificially high levels throughout North Dakota; (3) Plaintiffs and members of the Damages

Class were deprived of free and open competition; and (4) Plaintiffs and members of the

Damages Class paid supracompetitive, artificially inflated prices for generic Clomipramine.

During the Class Period, Defendants’ illegal conduct had a substantial effect on North Dakota

commerce and consumers. As a direct and proximate result of Defendants’ violations of law,

Plaintiffs and members of the Damages Class suffered an ascertainable loss of money or property

as a result of Defendants’ use or employment of unconscionable and deceptive commercial

practices as set forth above. That loss was caused by Defendants’ willful and deceptive conduct,

                                               125
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 129 of 168




as described herein. Defendants’ deception, including their affirmative misrepresentations and

omissions concerning the price of generic Clomipramine, likely misled all purchasers acting

reasonably under the circumstances to believe that they were purchasing generic Clomipramine

at prices set by a free and fair market. Defendants’ misleading conduct and unconscionable

activities constitute violations of N.D. Century Code § 51-15-01, et seq., and, accordingly,

Plaintiffs and members of the Damages Class seek all relief available under that statute.

       Rhode Island

       271.    Defendants have engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of the Rhode Island Unfair Trade Practice and Consumer

Protection Act, R.I. Gen. Laws § 6-13.1-1, et seq. Members of the Damages Class purchased

generic Clomipramine for personal, family, or household purposes. Defendants agreed to, and

did in fact, act in restraint of trade or commerce in a market that includes Rhode Island, by

affecting, fixing, controlling, and/or maintaining, at artificial and non-competitive levels, the

prices at which generic Clomipramine were sold, distributed, or obtained in Rhode Island.

Defendants deliberately failed to disclose material facts to Plaintiffs and members of the

Damages Class concerning Defendants’ unlawful activities and artificially inflated prices for

generic Clomipramine. Defendants owed a duty to disclose such facts, and considering the

relative lack of sophistication of the average, non-business purchaser, Defendants breached that

duty by their silence. Defendants misrepresented to all purchasers during the Class Period that

Defendants’ generic Clomipramine prices were competitive and fair. Defendants’ unlawful

conduct had the following effects: (1) generic Clomipramine price competition was restrained,

suppressed, and eliminated throughout Rhode Island; (2) generic Clomipramine prices were

raised, fixed, maintained, and stabilized at artificially high levels throughout Rhode Island; (3)

                                               126
                             PUBLIC VERSION
              REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 130 of 168




Plaintiffs and members of the Damages Class were deprived of free and open competition; and

(4) Plaintiffs and members of the Damages Class paid supracompetitive, artificially inflated

prices for generic Clomipramine. Defendants’ illegal conduct substantially affected Rhode Island

commerce and consumers. As a direct and proximate result of Defendants’ violations of law,

Plaintiffs and members of the Damages Class suffered an ascertainable loss of money or property

as a result of Defendants’ use or employment of unconscionable and deceptive commercial

practices as set forth above. That loss was caused by Defendants’ willful and deceptive conduct,

as described herein. Defendants’ deception, including their affirmative misrepresentations and

omissions concerning the price of generic Clomipramine, likely misled all purchasers acting

reasonably under the circumstances to believe that they were purchasing generic Clomipramine

at prices set by a free and fair market. Defendants’ affirmative misrepresentations and omissions

constitute information important to Plaintiffs and members of the Damages Class as they related

to the cost of generic Clomipramine they purchased. Defendants have engaged in unfair

competition or unfair or deceptive acts or practices in violation of Rhode Island Gen. Laws. § 6-

13.1-1, et seq., and, accordingly, Plaintiffs and members of the Damages Class seek all relief

available under that statute.

       South Carolina

       272.    Defendants have engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of South Carolina Unfair Trade Practices Act, S.C. Code

Ann. § 39-5-10, et seq. Defendants’ combination or conspiracy had the following effects: (1)

generic Clomipramine price competition was restrained, suppressed, and eliminated throughout

South Carolina; (2) generic Clomipramine prices were raised, fixed, maintained, and stabilized at

artificially high levels throughout South Carolina; (3) Plaintiffs and members of the Damages

                                              127
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 131 of 168




Class were deprived of free and open competition; and (4) Plaintiffs and members of the

Damages Class paid supracompetitive, artificially inflated prices for generic Clomipramine.

During the Class Period, Defendants’ illegal conduct had a substantial effect on South Carolina

commerce and consumers. As a direct and proximate result of Defendants’ unlawful conduct,

Plaintiffs and members of the Damages Class have been injured in their business and property

and are threatened with further injury. Defendants have engaged in unfair competition or unfair

or deceptive acts or practices in violation of S.C. Code Ann. § 39-5-10, et seq., and, accordingly,

Plaintiffs and the members of the Damages Class seek all relief available under that statute.

       South Dakota

       273.    Defendants have engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of the South Dakota Deceptive Trade Practices and

Consumer Protection Statute, S.D. Codified Laws § 37-24-1, et seq. Defendants agreed to, and

did in fact, act in restraint of trade or commerce in South Dakota, by affecting, fixing,

controlling, and/or maintaining, at artificial and non-competitive levels, the prices at which

generic Clomipramine were sold, distributed, or obtained in South Dakota. Defendants

deliberately failed to disclose material facts to Plaintiffs and members of the Damages Class

concerning Defendants’ unlawful activities and artificially inflated prices for generic

Clomipramine. Defendants misrepresented to all purchasers during the Class Period that

Defendants’ generic Clomipramine prices were competitive and fair. Defendants’ unlawful

conduct had the following effects: (1) generic Clomipramine price competition was restrained,

suppressed, and eliminated throughout South Dakota; (2) generic Clomipramine prices were

raised, fixed, maintained, and stabilized at artificially high levels throughout South Dakota; (3)

Plaintiffs and members of the Damages Class were deprived of free and open competition; and

                                               128
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 132 of 168




(4) Plaintiffs and members of the Damages Class paid supracompetitive, artificially inflated

prices for generic Clomipramine. Defendants’ illegal conduct substantially affected South

Dakota commerce and consumers. As a direct and proximate result of Defendants’ violations of

law, Plaintiffs and members of the Damages Class suffered an ascertainable loss of money or

property as a result of Defendants’ use or employment of unconscionable and deceptive

commercial practices as set forth above. That loss was caused by Defendants’ willful and

deceptive conduct, as described herein. Defendants’ deception, including their affirmative

misrepresentations and omissions concerning the price of generic Clomipramine, likely misled

all purchasers acting reasonably under the circumstances to believe that they were purchasing

generic Clomipramine at prices set by a free and fair market. Defendants’ affirmative

misrepresentations and omissions constitute information important to Plaintiffs and members of

the Damages Class as they related to the cost of generic Clomipramine they purchased.

Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

violation of S.D. Codified Laws § 37-24-1, et seq., and, accordingly, Plaintiffs and members of

the Damages Class seek all relief available under that statute.

       Utah

       274.    Defendants have engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of the Utah Consumer Sales Practices Act, Ut. Stat. § 13-

11-1, et seq. Members of the Damages Class purchased generic Clomipramine for personal,

family, or household purposes. Defendants agreed to, and did in fact, act in restraint of trade or

commerce in a market that includes Utah, by affecting, fixing, controlling, and/or maintaining, at

artificial and non-competitive levels, the prices at which generic Clomipramine were sold,

distributed, or obtained in Utah. Defendants deliberately failed to disclose material facts to

                                                129
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 133 of 168




Plaintiffs and members of the Damages Class concerning Defendants’ unlawful activities and

artificially inflated prices for generic Clomipramine. Defendants owed a duty to disclose such

facts, and considering the relative lack of sophistication of the average, non-business purchaser,

Defendants breached that duty by their silence. Defendants misrepresented to all purchasers

during the Class Period that Defendants’ generic Clomipramine prices were competitive and fair.

Defendants’ unlawful conduct had the following effects: (1) generic Clomipramine price

competition was restrained, suppressed, and eliminated throughout Utah; (2) generic

Clomipramine prices were raised, fixed, maintained, and stabilized at artificially high levels

throughout Utah; (3) Plaintiffs and members of the Damages Class were deprived of free and

open competition; and (4) Plaintiffs and members of the Damages Class paid supracompetitive,

artificially inflated prices for generic Clomipramine. Defendants’ illegal conduct substantially

affected Utah commerce and consumers. As a direct and proximate result of Defendants’

violations of law, Plaintiffs and members of the Damages Class suffered an ascertainable loss of

money or property as a result of Defendants’ use or employment of unconscionable and

deceptive commercial practices as set forth above and are threatened with further injury. That

loss was caused by Defendants’ willful and deceptive conduct, as described herein. Defendants’

deception, including their affirmative misrepresentations and omissions concerning the price of

generic Clomipramine, likely misled all purchasers acting reasonably under the circumstances to

believe that they were purchasing generic Clomipramine at prices set by a free and fair market.

Defendants’ affirmative misrepresentations and omissions constitute information important to

Plaintiffs and members of the Damages Class as they related to the cost of generic Clomipramine

they purchased. Defendants have engaged in unfair competition or unfair or deceptive acts or



                                               130
                             PUBLIC VERSION
              REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 134 of 168




practices in violation of Ut. Stat. § 13-11-1 et seq., and, accordingly, Plaintiffs and members of

the Damages Class seek all relief available under that statute and as equity demands.

       Vermont

       275.    Defendants have engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of 9 Vermont Statutes § 2451, et seq. Defendants agreed

to, and did in fact, act in restraint of trade or commerce in a market that includes Vermont, by

affecting, fixing, controlling, and/or maintaining, at artificial and non-competitive levels, the

prices at which generic Clomipramine were sold, distributed, or obtained in Vermont.

Defendants deliberately failed to disclose material facts to Plaintiffs and members of the

Damages Class concerning Defendants’ unlawful activities and artificially inflated prices for

generic Clomipramine. Defendants owed a duty to disclose such facts, and considering the

relative lack of sophistication of the average, non-business purchaser, Defendants breached that

duty by their silence. Defendants misrepresented to all purchasers during the Class Period that

Defendants’ generic Clomipramine prices were competitive and fair. Defendants’ unlawful

conduct had the following effects: (1) generic Clomipramine price competition was restrained,

suppressed, and eliminated throughout Vermont; (2) generic Clomipramine prices were raised,

fixed, maintained, and stabilized at artificially high levels throughout Vermont; (3) Plaintiffs and

members of the Damages Class were deprived of free and open competition; and (4) Plaintiffs

and members of the Damages Class paid supracompetitive, artificially inflated prices for generic

Clomipramine. During the Class Period, Defendants’ illegal conduct had a substantial effect on

Vermont commerce and consumers. As a direct and proximate result of Defendants’ violations of

law, Plaintiffs and members of the Damages Class suffered an ascertainable loss of money or

property as a result of Defendants’ use or employment of unconscionable and deceptive

                                                131
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 135 of 168




commercial practices as set forth above. That loss was caused by Defendants’ willful and

deceptive conduct, as described herein. Defendants’ deception, including their affirmative

misrepresentations and omissions concerning the price of generic Clomipramine, likely misled

all purchasers acting reasonably under the circumstances to believe that they were purchasing

generic Clomipramine at prices set by a free and fair market. Defendants’ misleading conduct

and unconscionable activities constitutes unfair competition or unfair or deceptive acts or

practices in violation of 9 Vt. Stat. § 2451, et seq., and, accordingly, Plaintiffs and members of

the Damages Class seek all relief available under that statute.

       Virginia

       276.    Defendants have engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of the Virginia Consumer Protection Act of 1977, Va.

Code § 59.1-196, et seq. Members of the Damages Class purchased generic Clomipramine to be

used for personal, family, or household purposes. Defendants agreed to, and did in fact, act in

restraint of trade or commerce in a market that includes Virginia, by affecting, fixing,

controlling, and/or maintaining, at artificial and non-competitive levels, the prices at which

generic Clomipramine were sold, distributed, or obtained in Virginia. Defendants deliberately

failed to disclose material facts to Plaintiffs and members of the Damages Class concerning

Defendants’ unlawful activities and artificially inflated prices for generic Clomipramine.

Defendants misrepresented to all purchasers during the Class Period that Defendants’ generic

Clomipramine prices were competitive and fair. Defendants’ unlawful conduct had the following

effects: (1) generic Clomipramine price competition was restrained, suppressed, and eliminated

throughout Virginia; (2) generic Clomipramine prices were raised, fixed, maintained, and

stabilized at artificially high levels throughout Virginia; (3) Plaintiffs and members of the

                                                132
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 136 of 168




Damages Class were deprived of free and open competition; and (4) Plaintiffs and members of

the Damages Class paid supracompetitive, artificially inflated prices for generic Clomipramine.

Defendants’ illegal conduct substantially affected Virginia commerce and consumers. As a direct

and proximate result of Defendants’ violations of law, Plaintiffs and members of the Damages

Class suffered an ascertainable loss of money or property as a result of Defendants’ use or

employment of unconscionable and deceptive commercial practices as set forth above. That loss

was caused by Defendants’ willful and deceptive conduct, as described herein. Defendants’

deception, including their affirmative misrepresentations and omissions concerning the price of

generic Clomipramine, likely misled all purchasers acting reasonably under the circumstances to

believe that they were purchasing generic Clomipramine at prices set by a free and fair market.

Defendants’ affirmative misrepresentations and omissions constitute information important to

Plaintiffs and members of the Damages Class as they related to the cost of generic Clomipramine

they purchased. Defendants have engaged in unfair competition or unfair or deceptive acts or

practices in violation of Va. Code § 59.1-196, et seq., and, accordingly, Plaintiffs and members

of the Damages Class seek all relief available under that statute.

       West Virginia

       277.    Defendants have engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of the West Virginia Consumer Credit and Protection Act,

W.Va. Code § 46A-6-101, et seq. Defendants agreed to, and did in fact, act in restraint of trade

or commerce in a market that includes West Virginia, by affecting, fixing, controlling, and/or

maintaining, at artificial and non-competitive levels, the prices at which generic Clomipramine

were sold, distributed, or obtained in West Virginia. Defendants deliberately failed to disclose

material facts to Plaintiffs and members of the Damages Class concerning Defendants’ unlawful

                                                133
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 137 of 168




activities and artificially inflated prices for generic Clomipramine. Defendants affirmatively

misrepresented to all purchasers during the Class Period that Defendants’ generic Clomipramine

prices were competitive and fair. Defendants’ unlawful conduct had the following effects: (1)

generic Clomipramine price competition was restrained, suppressed, and eliminated throughout

West Virginia; (2) generic Clomipramine prices were raised, fixed, maintained, and stabilized at

artificially high levels throughout West Virginia; (3) Plaintiffs and members of the Damages

Class were deprived of free and open competition; and (4) Plaintiffs and members of the

Damages Class paid supracompetitive, artificially inflated prices for generic Clomipramine.

Defendants’ illegal conduct substantially affected West Virginia commerce and consumers. As a

direct and proximate result of Defendants’ violations of law, Plaintiffs and members of the

Damages Class suffered an ascertainable loss of money or property as a result of Defendants’ use

or employment of unconscionable and deceptive commercial practices as set forth above. That

loss was caused by Defendants’ willful and deceptive conduct, as described herein. Defendants’

deception, including their affirmative misrepresentations and omissions concerning the price of

generic Clomipramine, likely misled all purchasers acting reasonably under the circumstances to

believe that they were purchasing generic Clomipramine at prices set by a free and fair market.

Defendants’ affirmative misrepresentations and omissions constitute information important to

Plaintiffs and members of the Damages Class as they related to the cost of generic Clomipramine

they purchased. Defendants have engaged in unfair competition or unfair or deceptive acts or

practices in violation of W.Va. Code § 46A-6-101, et seq., and, accordingly, Plaintiffs and

members of the Damages Class seek all relief available under that statute.




                                               134
                             PUBLIC VERSION
              REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 138 of 168




       Wisconsin

       278.    Defendants have engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of the Wisconsin Consumer Protection Statutes, Wisc.

Stat. § 100.18, et seq. Defendants agreed to, and did in fact, act in restraint of trade or commerce

in a market that includes Wisconsin, by affecting, fixing, controlling, and/or maintaining, at

artificial and non-competitive levels, the prices at which generic Clomipramine were sold,

distributed, or obtained in Wisconsin. Defendants affirmatively misrepresented to all purchasers

during the Class Period that Defendants’ generic Clomipramine prices were competitive and fair.

Defendants’ unlawful conduct had the following effects: (1) generic Clomipramine price

competition was restrained, suppressed, and eliminated throughout Wisconsin; (2) generic

Clomipramine prices were raised, fixed, maintained, and stabilized at artificially high levels

throughout Wisconsin; (3) Plaintiffs and members of the Damages Class were deprived of free

and open competition; and (4) Plaintiffs and members of the Damages Class paid

supracompetitive, artificially inflated prices for generic Clomipramine. Defendants’ illegal

conduct substantially affected Wisconsin commerce and consumers. As a direct and proximate

result of Defendants’ violations of law, Plaintiffs and members of the Damages Class suffered an

ascertainable loss of money or property as a result of Defendants’ use or employment of

unconscionable and deceptive commercial practices as set forth above. That loss was caused by

Defendants’ willful and deceptive conduct, as described herein. Defendants’ deception, including

their affirmative misrepresentations concerning the price of generic Clomipramine, likely misled

all purchasers acting reasonably under the circumstances to believe that they were purchasing

generic Clomipramine at prices set by a free and fair market. Defendants’ affirmative

misrepresentations constitute information important to Plaintiffs and members of the Damages

                                                135
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 139 of 168




Class as they related to the cost of generic Clomipramine they purchased. Defendants have

engaged in unfair competition or unfair or deceptive acts or practices in violation of Wisc. Stat. §

100.18, et seq., and, accordingly, Plaintiffs and members of the Damages Class seek all relief

available under that statute.

       U.S. Virgin Islands

       279.    Defendants have engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of the U.S. Virgin Islands Consumer Fraud and Deceptive

Business Practices Act, 12A V.I.C. §§ 102, 301-35, et seq. Defendants agreed to, and did in fact,

act in restraint of trade or commerce in a market that includes U.S.V.I., by affecting, fixing,

controlling, and/or maintaining, at artificial and non-competitive levels, the prices at which

generic Clomipramine were sold, distributed, or obtained in U.S.V.I. Defendants deliberately

failed to disclose material facts to Plaintiffs and members of the Damages Class concerning

Defendants’ unlawful activities and artificially inflated prices for generic Clomipramine.

Defendants affirmatively misrepresented to all purchasers during the Class Period that

Defendants’ generic Clomipramine prices were competitive and fair. Defendants’ unlawful

conduct had the following effects: (1) generic Clomipramine price competition was restrained,

suppressed, and eliminated throughout U.S.V.I.; (2) generic Clomipramine prices were raised,

fixed, maintained, and stabilized at artificially high levels throughout U.S.V.I.; (3) Plaintiffs and

members of the Damages Class were deprived of free and open competition; and (4) Plaintiffs

and members of the Damages Class paid supracompetitive, artificially inflated prices for generic

Clomipramine. Defendants’ illegal conduct substantially affected U.S.V.I. commerce and

consumers. As a direct and proximate result of Defendants’ violations of law, Plaintiffs and

members of the Damages Class suffered an ascertainable loss of money or property as a result of

                                                136
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 140 of 168




Defendants’ use or employment of unconscionable and deceptive commercial practices as set

forth above and are threatened with further injury. That loss was caused by Defendants’ willful

and deceptive conduct, as described herein. Defendants’ deception, including their affirmative

misrepresentations and omissions concerning the price of generic Clomipramine, likely misled

all purchasers acting reasonably under the circumstances to believe that they were purchasing

generic Clomipramine at prices set by a free and fair market. Defendants’ affirmative

misrepresentations and omissions constitute information important to Plaintiffs and members of

the Damages Class as they related to the cost of generic Clomipramine they purchased.

Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

violation of 12A V.I.C. §§ 102, 301-35, et seq., and, accordingly, Plaintiffs and members of the

Damages Class seek all relief available under that statute and as equity demands.

                                        FOURTH COUNT

                                     Unjust Enrichment100
                        (on behalf of Plaintiffs and the Damages Class)

       280.     Plaintiffs incorporate by reference the allegations set forth above as if fully set

forth herein.

       281.     To the extent required, this claim is pleaded in the alternative to the other claims

in this Complaint.

       282.     Defendants have unlawfully benefited from their sales of Clomipramine because

of the unlawful and inequitable acts alleged in this Complaint. Defendants unlawfully




       100
          Unjust enrichment claims are alleged herein under the laws of all States (except Ohio
and Indiana) as well as the District of Columbia, Puerto Rico and the U.S. Virgin Islands.

                                                137
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 141 of 168




overcharged End-payers, who made purchases of or reimbursements for Clomipramine at prices

that were more than they would have been but for Defendants’ unlawful actions.

       283.    Defendants’ financial benefits resulting from their unlawful and inequitable acts

are traceable to overpayments by Plaintiffs and the Damages Class.

       284.    Plaintiffs and the Damages Class have conferred upon Defendants an economic

benefit, in the nature of profits resulting from unlawful overcharges, to the economic detriment

of Plaintiffs and the Damages Class.

       285.    Defendants have been enriched by revenue resulting from unlawful overcharges

for Clomipramine while Plaintiffs and the Damages Class have been impoverished by the

overcharges they paid for Clomipramine imposed through Defendants’ unlawful conduct.

Defendants’ enrichment and Plaintiffs’ and the Damages Class’s impoverishment are connected.

       286.    There is no justification for Defendants’ retention of, and enrichment from, the

benefits they received, which caused impoverishment to Plaintiffs and the Damages Class,

because Plaintiffs and the Damages Class paid supracompetitive prices that inured to

Defendants’ benefit, and it would be inequitable for Defendants to retain any revenue gained

from their unlawful overcharges.

       287.    Plaintiffs and the Damages Class did not interfere with Defendants’ affairs in any

manner that conferred these benefits upon Defendants.

       288.    The benefits conferred upon Defendants were not gratuitous, in that they

constituted revenue created by unlawful overcharges arising from Defendants’ illegal and unfair

actions to inflate the prices of Clomipramine.




                                                 138
                             PUBLIC VERSION
              REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 142 of 168




       289.    The benefits conferred upon Defendants are measurable, in that the revenue

Defendants have earned due to their unlawful overcharges of Clomipramine are ascertainable by

review of sales records.

       290.    It would be futile for Plaintiffs and the Damages Class to seek a remedy from any

party with whom they have privity of contract. Defendants have paid no consideration to any

other person for any of the unlawful benefits they received indirectly from Plaintiffs and the

Damages Class with respect to Defendants’ sales of Clomipramine.

       291.    It would be futile for Plaintiffs and the Damages Class to seek to exhaust any

remedy against the immediate intermediary in the chain of distribution from which they

indirectly purchased Clomipramine, as the intermediaries are not liable and cannot reasonably be

expected to compensate Plaintiffs and the Damages Class for Defendants’ unlawful conduct.

       292.    The economic benefit of overcharges and monopoly profits derived by

Defendants through charging supracompetitive and artificially inflated prices for Clomipramine

is a direct and proximate result of Defendants’ unlawful practices.

       293.    The financial benefits derived by Defendants rightfully belong to Plaintiffs and

the Damages Class, because Plaintiffs and the Damages Class paid supracompetitive prices

during the Class Period, inuring to the benefit of Defendants.

       294.    It would be inequitable under unjust enrichment principles under the laws of all

States (except Ohio and Indiana) and of the District of Columbia, Puerto Rico and the U.S.

Virgin Islands, for Defendants to be permitted to retain any of the overcharges for Clomipramine

derived from Defendants’ unlawful, unfair and unconscionable methods, acts, and trade practices

alleged in this Complaint.



                                               139
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 143 of 168




        295.    Defendants are aware of and appreciate the benefits bestowed upon them by

Plaintiffs and the Damages Class. Defendants consciously accepted the benefits and continue to

do so as of the date of this filing.

        296.    Defendants should be compelled to disgorge in a common fund for the benefit of

Plaintiffs and the Damages Class all unlawful or inequitable proceeds they received from their

sales of Clomipramine.

        297.    A constructive trust should be imposed upon all unlawful or inequitable sums

received by Defendants traceable to indirect purchases of Clomipramine by Plaintiffs and the

Damages Class.

        298.    Plaintiffs and the Damages Class have no adequate remedy at law.

        299.    By engaging in the foregoing unlawful or inequitable conduct depriving Plaintiffs

and the Damages Class of the opportunity to purchase lower-priced generic versions of

Clomipramine and forcing them to pay higher prices for Clomipramine, Defendants have been

unjustly enriched in violation of the common law of various states, as outlined below:

        Alabama

        300.    Defendants unlawfully overcharged End-payers, who made purchases of or

reimbursements for Clomipramine in Alabama at prices that were more than they would have

been but for Defendants’ actions. Defendants received money from Plaintiffs and the Damages

Class as a direct result of the unlawful overcharges, and have retained this money. Defendants

have benefitted at the expense of Plaintiffs and the Damages Class from revenue resulting from

unlawful overcharges for Clomipramine. It is inequitable for Defendants to accept and retain the

benefits received without compensating Plaintiffs and the Damages Class.



                                               140
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 144 of 168




       Alaska

       301.     Defendants unlawfully overcharged End-payers, who made purchases of or

reimbursements for Clomipramine in Alaska at prices that were more than they would have been

but for Defendants’ actions. Plaintiffs and the Damages Class have conferred an economic

benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges to the

economic detriment of Plaintiffs and the Damages Class. Defendants appreciated the benefits

bestowed upon them by Plaintiffs and the Damages Class. Defendants accepted and retained the

benefits bestowed upon them under inequitable and unjust circumstances arising from unlawful

overcharges to Plaintiffs and the Damages Class.      Under the circumstances, it would be

inequitable for Defendants to retain such benefits without compensating Plaintiffs and the

Damages Class.

       Arizona

       302.     Defendants unlawfully overcharged End-payers, who made purchases of or

reimbursements for Clomipramine in Arizona at prices that were more than they would have

been but for Defendants’ actions. Defendants have been enriched by revenue resulting from

unlawful overcharges for Clomipramine. Plaintiffs and the Damages Class have been

impoverished by the overcharges for Clomipramine resulting from Defendants’ unlawful

conduct. Defendants’ enrichment and Plaintiffs’ and the Damages Class’s impoverishment are

connected.    There is no justification for Defendants’ receipt of the benefits causing their

enrichment and Plaintiffs’ and the Damages Class’s impoverishment, because Plaintiffs and the

Damages Class paid supracompetitive prices that inured to Defendants’ benefit, and it would be

inequitable for Defendants to retain any revenue gained from their unlawful overcharges.

Plaintiffs and the Damages Class have no remedy at law.

                                             141
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 145 of 168




       Arkansas

       303.   Defendants unlawfully overcharged End-payers, who made purchases of or

reimbursements for Clomipramine in Arkansas at prices that were more than they would have

been but for Defendants’ actions. Defendants received money from Plaintiffs and the Damages

Class as a direct result of the unlawful overcharges, and have retained this money. Defendants

have paid no consideration to any other person in exchange for this money.           Under the

circumstances, it would be inequitable for Defendants to retain such benefits without

compensating Plaintiffs and the Damages Class.

       California

       304.   Defendants unlawfully overcharged End-payers, who made purchases of or

reimbursements for Clomipramine in California at prices that were more than they would have

been but for Defendants’ actions. Defendants have received a benefit from Plaintiffs and the

Damages Class as a direct result of the unlawful overcharges. Defendants retained the benefits

bestowed upon them under inequitable and unjust circumstances at the expense of Plaintiffs and

the Damages Class.

       Colorado

       305.   Defendants unlawfully overcharged End-payers, who made purchases of or

reimbursements for Clomipramine in Colorado at prices that were more than they would have

been but for Defendants’ actions. Defendants have received a benefit from Plaintiffs and the

Damages Class in the nature of revenue resulting from the unlawful overcharges, which revenue

resulted from anticompetitive prices that inured to the benefit of Defendants. Defendants have

benefitted at the expense of Plaintiffs and the Damages Class. Under the circumstances, it would



                                              142
                             PUBLIC VERSION
              REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 146 of 168




be inequitable for Defendants to retain such benefits without compensating Plaintiffs and the

Damages Class.

       Connecticut

       306.    Defendants unlawfully overcharged End-payers, who made purchases of or

reimbursements for Clomipramine in Connecticut at prices that were more than they would have

been but for Defendants’ actions. Defendants were benefitted in the nature of revenue resulting

from unlawful overcharges to the economic detriment of Plaintiffs and the Damages Class.

Defendants have paid no consideration to any other person in exchange for this benefit.

Defendants retained the benefits bestowed upon them under inequitable and unjust circumstances

at the expense of Plaintiffs and the Damages Class.

       Delaware

       307.    Defendants unlawfully overcharged End-payers, who made purchases of or

reimbursements for Clomipramine in Delaware at prices that were more than they would have

been but for Defendants’ actions. Defendants have been enriched by revenue resulting from

unlawful overcharges for Clomipramine.         Plaintiffs and the Damages Class have been

impoverished by the overcharges for Clomipramine resulting from Defendants’ unlawful

conduct. Defendants’ enrichment and Plaintiffs’ and the Damages Class’s impoverishment are

connected.    There is no justification for Defendants’ receipt of the benefits causing their

enrichment, because Plaintiffs and the Damages Class paid supracompetitive prices that inured to

Defendants’ benefit, and it would be inequitable for Defendants to retain any revenue gained

from their unlawful overcharges. Plaintiffs and the Damages Class have no remedy at law.




                                              143
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 147 of 168




       District of Columbia

       308.    Defendants unlawfully overcharged End-payers, who made purchases of or

reimbursements for Clomipramine in the District of Columbia at prices that were more than they

would have been but for Defendants’ actions. Plaintiffs and the Damages Class have conferred

an economic benefit upon Defendants, in the nature of revenue resulting from unlawful

overcharges to the economic detriment of Plaintiffs and the Damages Class. Defendants retained

the benefit bestowed upon them under inequitable and unjust circumstances arising from

unlawful overcharges to Plaintiffs and the Damages Class. Under the circumstances, it would be

inequitable and unjust for Defendants to retain such benefits.

       Florida

       309.    Defendants unlawfully overcharged End-payers, who made purchases of or

reimbursements for Clomipramine in Florida at prices that were more than they would have been

but for Defendants’ actions. Plaintiffs and the Damages Class have conferred an economic

benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges to the

economic detriment of Plaintiffs and the Damages Class. Defendants appreciated the benefits

bestowed upon them by Plaintiffs and the Damages Class. Under the circumstances, it would be

inequitable for Defendants to retain such benefits without compensating Plaintiffs and the

Damages Class.

       Georgia

       310.    Defendants unlawfully overcharged End-payers, who made purchases of or

reimbursements for Clomipramine in Georgia at prices that were more than they would have

been but for Defendants’ actions. Plaintiffs and the Damages Class have conferred an economic

benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges to the

                                               144
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 148 of 168




economic detriment of Plaintiffs and the Damages Class. Under the circumstances, it would be

inequitable for Defendants to retain such benefits without compensating Plaintiffs and the

Damages Class.

       Hawaii

       311.       Defendants unlawfully overcharged End-payers, who made purchases of or

reimbursements for Clomipramine in Hawaii at prices that were more than they would have been

but for Defendants’ actions. Plaintiffs and the Damages Class have conferred an economic

benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges to the

economic detriment of Plaintiffs and the Damages Class. Under the circumstances, it would be

inequitable for Defendants to retain such benefits without compensating Plaintiffs and the

Damages Class.

       Idaho

       312.       Defendants unlawfully overcharged End-payers, who made purchases of or

reimbursements for Clomipramine in Idaho at prices that were more than they would have been

but for Defendants’ actions. Plaintiffs and the Damages Class have conferred an economic

benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges to the

economic detriment of Plaintiffs and the Damages Class. Defendants appreciated the benefit

conferred upon them by Plaintiffs and the Damages Class. Under the circumstances, it would be

inequitable for Defendants to retain such benefits without compensating Plaintiffs and the

Damages Class.

       Illinois

       313.       Defendants unlawfully overcharged End-payers, who made purchases of or

reimbursements for Clomipramine in Illinois at prices that were more than they would have been

                                             145
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 149 of 168




but for Defendants’ actions. Plaintiffs and the Damages Class have conferred an economic

benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges to the

economic detriment of Plaintiffs and the Damages Class. Defendants retained the benefits

bestowed upon them under unjust circumstances arising from unlawful overcharges to Plaintiffs

and the Damages Class. It is against equity, justice, and good conscience for Defendants to be

permitted to retain the revenue resulting from their unlawful overcharges.

       Iowa

       314.    Defendants unlawfully overcharged End-payers, who made purchases of or

reimbursements for Clomipramine in Iowa at prices that were more than they would have been

but for Defendants’ actions. Defendants have been enriched by revenue resulting from unlawful

overcharges for Clomipramine, which revenue resulted from anticompetitive prices paid by

Plaintiffs and the Damages Class, which inured to Defendants’ benefit. Defendants’ enrichment

has occurred at the expense of Plaintiffs and the Damages Class. Under the circumstances, it

would be unjust for Defendants to retain such benefits without compensating Plaintiffs and the

Damages Class.

       Kansas

       315.    Defendants unlawfully overcharged End-payers, who made purchases of or

reimbursements for Clomipramine in Kansas at prices that were more than they would have been

but for Defendants’ actions. Plaintiffs and the Damages Class have conferred an economic

benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges to the

economic detriment of Plaintiffs and the Damages Class. Defendants retained the benefits

bestowed upon them under unjust circumstances arising from unlawful overcharges to Plaintiffs



                                               146
                             PUBLIC VERSION
              REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 150 of 168




and the Damages Class. Under the circumstances, it would be inequitable for Defendants to

retain such benefits without compensating Plaintiffs and the Damages Class.

       Kentucky

       316.    Defendants unlawfully overcharged End-payers, who made purchases of or

reimbursements for Clomipramine in Kentucky at prices that were more than they would have

been but for Defendants’ actions. Plaintiffs and the Damages Class have conferred an economic

benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges to the

economic detriment of Plaintiffs and the Damages Class. Defendants appreciated the benefit

conferred upon them by Plaintiffs and the Damages Class. Under the circumstances, it would be

inequitable for Defendants to retain such benefits without compensating Plaintiffs and the

Damages Class.

       Louisiana

       317.    Defendants unlawfully overcharged End-payers, who made purchases of or

reimbursements for Clomipramine in Louisiana at prices that were more than they would have

been but for Defendants’ actions. Defendants have been enriched by revenue resulting from

unlawful overcharges for Clomipramine.        Plaintiffs and the Damages Class have been

impoverished by the overcharges for Clomipramine resulting from Defendants’ unlawful

conduct. Defendants’ enrichment and Plaintiffs’ and the Damages Class’s impoverishment are

connected.    There is no justification for Defendants’ receipt of the benefits causing their

enrichment, because Plaintiffs and the Damages Class paid supracompetitive prices that inured to

Defendants’ benefit, and it would be inequitable for Defendants to retain any revenue gained

from their unlawful overcharges. Plaintiffs and the Damages Class have no other remedy at law.



                                              147
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 151 of 168




       Maine

       318.    Defendants unlawfully overcharged End-payers, who made purchases of or

reimbursements for Clomipramine in Maine at prices that were more than they would have been

but for Defendants’ actions. Plaintiffs and the Damages Class have conferred an economic

benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges to the

economic detriment of Plaintiffs and the Damages Class.        Defendants were aware of or

appreciated the benefit bestowed upon them by Plaintiffs and the Damages Class. Under the

circumstances, it would be inequitable for Defendants to retain such benefits without

compensating Plaintiffs and the Damages Class.

       Maryland

       319.    Defendants unlawfully overcharged End-payers, who made purchases of or

reimbursements for Clomipramine in Maryland at prices that were more than they would have

been but for Defendants’ actions. Plaintiffs and the Damages Class have conferred an economic

benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges to the

economic detriment of Plaintiffs and the Damages Class.        Defendants were aware of or

appreciated the benefit bestowed upon them by Plaintiffs and the Damages Class. Under the

circumstances, it would be inequitable for Defendants to retain such benefits without

compensating Plaintiffs and the Damages Class.

       Massachusetts

       320.    Defendants unlawfully overcharged End-payers, who made purchases of or

reimbursements for Clomipramine in Massachusetts at prices that were more than they would

have been but for Defendants’ actions. Plaintiffs and the Damages Class have conferred an

economic benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges

                                             148
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
    Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 152 of 168




to the economic detriment of Plaintiffs and the Damages Class. Defendants were aware of or

appreciated the benefit conferred upon them by Plaintiffs and the Damages Class. Under the

circumstances, it would be inequitable for Defendants to retain such benefits without

compensating Plaintiffs and the Damages Class.

       Michigan

       321.   Defendants unlawfully overcharged End-payers, who made purchases of or

reimbursements for Clomipramine in Michigan at prices that were more than they would have

been but for Defendants’ actions. Defendants have received a benefit from Plaintiffs and the

Damages Class in the nature of revenue resulting from the unlawful overcharges, which revenue

resulted from anticompetitive prices that inured to the benefit of Defendants.    Defendants

retained the benefits bestowed upon them under unjust circumstances arising from unlawful

overcharges to Plaintiffs and the Damages Class.     Under the circumstances, it would be

inequitable for Defendants to retain such benefits without compensating Plaintiffs and the

Damages Class.

       Minnesota

       322.   Defendants unlawfully overcharged End-payers, who made purchases of or

reimbursements for Clomipramine in Minnesota at prices that were more than they would have

been but for Defendants’ actions. Plaintiffs and the Damages Class have conferred an economic

benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges to the

economic detriment of Plaintiffs and the Damages Class. Defendants appreciated and knowingly

accepted the benefits bestowed upon them by Plaintiffs and the Damages Class. Under the

circumstances, it would be inequitable for Defendants to retain such benefits without

compensating Plaintiffs and the Damages Class.

                                            149
                             PUBLIC VERSION
              REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 153 of 168




       Mississippi

       323.    Defendants unlawfully overcharged End-payers, who made purchases of or

reimbursements for Clomipramine in Mississippi at prices that were more than they would have

been but for Defendants’ actions. Defendants received money from Plaintiffs and the Damages

Class as a direct result of the unlawful overcharges. Defendants retain the benefit of overcharges

received on the sales of Clomipramine, which in equity and good conscience belong to Plaintiffs

and the Damages Class on account of Defendants’ anticompetitive conduct.               Under the

circumstances, it would be inequitable for Defendants to retain such benefits without

compensating Plaintiffs and the Damages Class.

       Missouri

       324.    Defendants unlawfully overcharged End-payers, who made purchases of or

reimbursements for Clomipramine in Missouri at prices that were more than they would have

been but for Defendants’ actions. Plaintiffs and the Damages Class have conferred an economic

benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges to the

economic detriment of Plaintiffs and the Damages Class. Defendants appreciated the benefit

bestowed upon them by Plaintiffs and the Damages Class. Defendants accepted and retained the

benefit bestowed upon them under inequitable and unjust circumstances arising from unlawful

overcharges to Plaintiffs and the Damages Class.

       Montana

       325.    Defendants unlawfully overcharged End-payers, who made purchases of or

reimbursements for Clomipramine in Montana at prices that were more than they would have

been but for Defendants’ actions. Plaintiffs and the Damages Class have conferred an economic

benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges to the

                                               150
                             PUBLIC VERSION
              REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 154 of 168




economic detriment of Plaintiffs and the Damages Class. Under the circumstances, it would be

inequitable for Defendants to retain such benefits without compensating Plaintiffs and the

Damages Class.

       Nebraska

       326.   Defendants unlawfully overcharged End-payers, who made purchases of or

reimbursements for Clomipramine in Nebraska at prices that were more than they would have

been but for Defendants’ actions. Defendants received money from Plaintiffs and the Damages

Class as a direct result of the unlawful overcharges, and have retained this money. Defendants

have paid no consideration to any other person in exchange for this money. In justice and

fairness, Defendants should disgorge such money and remit the overcharged payments back to

Plaintiffs and the Damages Class.

       Nevada

       327.   Defendants unlawfully overcharged End-payers, who made purchases of or

reimbursements for Clomipramine in Nevada at prices that were more than they would have been

but for Defendants’ actions. Plaintiffs and the Damages Class have conferred an economic

benefit upon Defendants in the nature of revenue resulting from unlawful overcharges for

Clomipramine. Defendants appreciated the benefits bestowed upon them by Plaintiffs and the

Damages Class, for which they have paid no consideration to any other person. Under the

circumstances, it would be inequitable for Defendants to retain such benefits without

compensating Plaintiffs and the Damages Class.

       New Hampshire

       328.   Defendants unlawfully overcharged End-payers, who made purchases of or

reimbursements for Clomipramine in New Hampshire at prices that were more than they would

                                             151
                             PUBLIC VERSION
              REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 155 of 168




have been but for Defendants’ actions. Defendants have received a benefit from Plaintiffs and

the Damages Class in the nature of revenue resulting from the unlawful overcharges, which

revenue resulted from anticompetitive prices that inured to the benefit of Defendants. Under the

circumstances, it would be unconscionable for Defendants to retain such benefits.

       New Jersey

       329.   Defendants unlawfully overcharged End-payers, who made purchases of or

reimbursements for Clomipramine in New Jersey at prices that were more than they would have

been but for Defendants’ actions. Defendants have received a benefit from Plaintiffs and the

Damages Class in the nature of revenue resulting from the unlawful overcharges, which revenue

resulted from anticompetitive prices that inured to the benefit of Defendants. The benefits

conferred upon Defendants were not gratuitous, in that they comprised revenue created by

unlawful overcharges arising from arising from unlawful overcharges to Plaintiffs and the

Damages Class. Defendants have paid no consideration to any other person for any of the

unlawful benefits they received from Plaintiffs and the Damages Class with respect to

Defendants’ sales of Clomipramine. Under the circumstances, it would be unjust for Defendants

to retain such benefits without compensating Plaintiffs and the Damages Class.

       New Mexico

       330.   Defendants unlawfully overcharged End-payers, who made purchases of or

reimbursements for Clomipramine in New Mexico at prices that were more than they would have

been but for Defendants’ actions. Defendants have knowingly benefitted at the expense of

Plaintiffs and the Damages Class from revenue resulting from unlawful overcharges for

Clomipramine. To allow Defendants to retain the benefits would be unjust because the benefits



                                              152
                             PUBLIC VERSION
              REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 156 of 168




resulted from anticompetitive pricing that inured to Defendants’ benefit and because Defendants

have paid no consideration to any other person for any of the benefits they received.

       New York

       331.    Defendants unlawfully overcharged End-payers, who made purchases of or

reimbursements for Clomipramine in New York at prices that were more than they would have

been but for Defendants’ actions. Defendants have been enriched by revenue resulting from

unlawful overcharges for Clomipramine, which revenue resulted from anticompetitive prices

paid by Plaintiffs and the Damages Class, which inured to Defendants’ benefit. Defendants’

enrichment has occurred at the expense of Plaintiffs and the Damages Class. It is against equity

and good conscience for Defendants to be permitted to retain the revenue resulting from their

unlawful overcharges.

       North Carolina

       332.    Defendants unlawfully overcharged End-payers, who made purchases of or

reimbursements for Clomipramine in North Carolina at prices that were more than they would

have been but for Defendants’ actions. Plaintiffs and the Damages Class have conferred an

economic benefit upon Defendants in the nature of revenue resulting from unlawful overcharges

to the economic detriment of Plaintiffs and the Damages Class. Plaintiffs and the Damages Class

did not interfere with Defendants’ affairs in any manner that conferred these benefits upon

Defendants. The benefits conferred upon Defendants were not gratuitous, in that they comprised

revenue created by unlawful overcharges arising from arising from unlawful overcharges to

Plaintiffs and the Damages Class. The benefits conferred upon Defendants are measurable, in

that the revenue Defendants have earned due to unlawful overcharges are ascertainable by

review of sales records. Defendants consciously accepted the benefits conferred upon them.

                                               153
                             PUBLIC VERSION
              REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 157 of 168




       North Dakota

       333.    Defendants unlawfully overcharged End-payers, who made purchases of or

reimbursements for Clomipramine in North Dakota at prices that were more than they would

have been but for Defendants’ actions. Defendants have been enriched by revenue resulting from

unlawful overcharges for Clomipramine.         Plaintiffs and the Damages Class have been

impoverished by the overcharges for Clomipramine resulting from Defendants’ unlawful

conduct. Defendants’ enrichment and Plaintiffs’ and the Damages Class’s impoverishment are

connected.    There is no justification for Defendants’ receipt of the benefits causing their

enrichment, because Plaintiffs and the Damages Class paid supracompetitive prices that inured to

Defendants’ benefit, and it would be inequitable for Defendants to retain any revenue gained

from their unlawful overcharges. Plaintiffs and the Damages Class have no remedy at law.

Under the circumstances, it would be unjust for Defendants to retain such benefits without

compensating Plaintiffs and the Damages Class.

       Oklahoma

       334.    Defendants unlawfully overcharged End-payers, who made purchases of or

reimbursements for Clomipramine in Oklahoma at prices that were more than they would have

been but for Defendants’ actions. Defendants received money from Plaintiffs and the Damages

Class as a direct result of the unlawful overcharges, and have retained this money. Defendants

have paid no consideration to any other person in exchange for this money. Plaintiffs and the

Damages Class have no remedy at law. It is against equity and good conscience for Defendants

to be permitted to retain the revenue resulting from their unlawful overcharges.




                                               154
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 158 of 168




         Oregon

         335.   Defendants unlawfully overcharged End-payers, who made purchases of or

reimbursements for Clomipramine in Oregon at prices that were more than they would have been

but for Defendants’ actions. Plaintiffs and the Damages Class have conferred an economic

benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges to the

economic detriment of Plaintiffs and the Damages Class. Defendants were aware of the benefit

bestowed upon them by Plaintiffs and the Damages Class. Under the circumstances, it would be

unjust for Defendants to retain such benefits without compensating Plaintiffs and the Damages

Class.

         Pennsylvania

         336.   Defendants unlawfully overcharged End-payers, who made purchases of or

reimbursements for Clomipramine in Pennsylvania at prices that were more than they would

have been but for Defendants’ actions. Plaintiffs and the Damages Class have conferred an

economic benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges

to the economic detriment of Plaintiffs and the Damages Class. Defendants appreciated the

benefit bestowed upon them by Plaintiffs and the Damages Class. Under the circumstances, it

would be inequitable for Defendants to retain such benefits without compensating Plaintiffs and

the Damages Class.

         Puerto Rico

         337.   Defendants unlawfully overcharged End-payers, who made purchases of or

reimbursements for Clomipramine in Puerto Rico at prices that were more than they would have

been but for Defendants’ actions. Defendants have been enriched by revenue resulting from

unlawful overcharges for Clomipramine.        Plaintiffs and the Damages Class have been

                                             155
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 159 of 168




impoverished by the overcharges for Clomipramine resulting from Defendants’ unlawful

conduct. Defendants’ enrichment and Plaintiffs’ and the Damages Class’s impoverishment are

connected.    There is no justification for Defendants’ receipt of the benefits causing their

enrichment and Plaintiffs’ and the Damages Class’s impoverishment, because Plaintiffs and the

Damages Class paid supracompetitive prices that inured to Defendants’ benefit, and it would be

inequitable for Defendants to retain any revenue gained from their unlawful overcharges.

Plaintiffs and the Damages Class have no remedy at law.

       Rhode Island

       338.    Defendants unlawfully overcharged End-payers, who made purchases of or

reimbursements for Clomipramine in Rhode Island at prices that were more than they would

have been but for Defendants’ actions. Plaintiffs and the Damages Class have conferred an

economic benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges

to the economic detriment of Plaintiffs and the Damages Class. Defendants appreciated the

benefit bestowed upon them by Plaintiffs and the Damages Class. Under the circumstances, it

would be inequitable for Defendants to retain such benefits without compensating Plaintiffs and

the Damages Class.

       South Carolina

       339.    Defendants unlawfully overcharged End-payers, who made purchases of or

reimbursements for Clomipramine in South Carolina at prices that were more than they would

have been but for Defendants’ actions. The benefits conferred upon Defendants were not

gratuitous, in that they comprised revenue created by unlawful overcharges arising from arising

from unlawful overcharges to Plaintiffs and the Damages Class. Defendants realized value from

the benefit bestowed upon them by Plaintiffs and the Damages Class. Under the circumstances,

                                             156
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 160 of 168




it would be inequitable for Defendants to retain such benefits without compensating Plaintiffs

and the Damages Class.

       South Dakota

       340.   Defendants unlawfully overcharged End-payers, who made purchases of or

reimbursements for Clomipramine in South Dakota at prices that were more than they would

have been but for Defendants’ actions. Defendants have received a benefit from Plaintiffs and

the Damages Class in the nature of revenue resulting from the unlawful overcharges, which

revenue resulted from anticompetitive prices that inured to the benefit of Defendants.

Defendants were aware of the benefit bestowed upon them by Plaintiffs and the Damages Class.

Under the circumstances, it would be inequitable and unjust for Defendants to retain such

benefits without reimbursing Plaintiffs and the Damages Class.

       Tennessee

       341.   Defendants unlawfully overcharged End-payers, who made purchases of or

reimbursements for Clomipramine in Tennessee at prices that were more than they would have

been but for Defendants’ actions. Plaintiffs and the Damages Class have conferred an economic

benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges to the

economic detriment of Plaintiffs and the Damages Class. Defendants appreciated the benefit

bestowed upon them by Plaintiffs and the Damages Class. Under the circumstances, it would be

inequitable for Defendants to retain such benefits without compensating Plaintiffs and the

Damages Class. It would be futile for Plaintiffs and the Damages Class to seek a remedy from

any party with whom they have privity of contract. Defendants have paid no consideration to any

other person for any of the unlawful benefits they received indirectly from Plaintiffs and the

Damages Class with respect to Defendants’ sales of Clomipramine. It would be futile for

                                              157
                             PUBLIC VERSION
              REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 161 of 168




Plaintiffs and the Damages Class to exhaust all remedies against the entities with which Plaintiffs

and the Damages Class have privity of contract because Plaintiffs and the Damages Class did not

purchase Clomipramine directly from any Defendant.

       Texas

       342.    Defendants unlawfully overcharged End-payers, who made purchases of or

reimbursements for Clomipramine in Texas at prices that were more than they would have been

but for Defendants’ actions. Defendants have received a benefit from Plaintiffs and the Damages

Class in the nature of revenue resulting from the unlawful overcharges, which revenue resulted

from anticompetitive prices that inured to the benefit of Defendants. Defendants were aware of

or appreciated the benefit bestowed upon them by Plaintiffs and the Damages Class. The

circumstances under which Defendants have retained the benefits bestowed upon them by

Plaintiffs and the Damages Class are inequitable in that they result from Defendants’ unlawful

overcharges for Clomipramine. Plaintiffs and the Damages Class have no remedy at law.

       Utah

       343.    Defendants unlawfully overcharged End-payers, who made purchases of or

reimbursements for Clomipramine in Utah at prices that were more than they would have been

but for Defendants’ actions. Plaintiffs and the Damages Class have conferred an economic

benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges to the

economic detriment of Plaintiffs and the Damages Class.           Defendants were aware of or

appreciated the benefit bestowed upon them by Plaintiffs and the Damages Class. Under the

circumstances, it would be inequitable for Defendants to retain such benefits without

compensating Plaintiffs and the Damages Class.



                                               158
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 162 of 168




       Vermont

       344.   Defendants unlawfully overcharged End-payers, who made purchases of or

reimbursements for Clomipramine in Vermont at prices that were more than they would have

been but for Defendants’ actions. Plaintiffs and the Damages Class have conferred an economic

benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges to the

economic detriment of Plaintiffs and the Damages Class. Defendants accepted the benefit

bestowed upon them by Plaintiffs and the Damages Class. Under the circumstances, it would be

inequitable for Defendants to retain such benefits without compensating Plaintiffs and the

Damages Class.

       Virginia

       345.   Defendants unlawfully overcharged End-payers, who made purchases of or

reimbursements for Clomipramine in Virginia at prices that were more than they would have

been but for Defendants’ actions. Plaintiffs and the Damages Class have conferred an economic

benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges to the

economic detriment of Plaintiffs and the Damages Class. Defendants were aware of the benefit

bestowed upon them. Defendants should reasonably have expected to repay Plaintiffs and the

Damages Class. The benefits conferred upon Defendants were not gratuitous, in that they

constituted revenue created by unlawful overcharges arising from Defendants’ illegal and unfair

actions to inflate the prices of Clomipramine. Defendants have paid no consideration to any

other person for any of the benefits they have received from Plaintiffs and the Damages Class.

       Washington

       346.   Defendants unlawfully overcharged End-payers, who made purchases of or

reimbursements for Clomipramine in Washington at prices that were more than they would have

                                              159
                             PUBLIC VERSION
              REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 163 of 168




been but for Defendants’ actions. Plaintiffs and the Damages Class have conferred an economic

benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges to the

economic detriment of Plaintiffs and the Damages Class.        Defendants were aware of or

appreciated the benefit conferred upon them by Plaintiffs and the Damages Class. Under the

circumstances, it would be inequitable for Defendants to retain such benefits without

compensating Plaintiffs and the Damages Class.

       West Virginia

       347.   Defendants unlawfully overcharged End-payers, who made purchases of or

reimbursements for Clomipramine in West Virginia at prices that were more than they would

have been but for Defendants’ actions. Plaintiffs and the Damages Class have conferred an

economic benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges

to the economic detriment of Plaintiffs and the Damages Class. Defendants were aware of or

appreciated the benefit bestowed upon them by Plaintiffs and the Damages Class. Under the

circumstances, it would be inequitable for Defendants to retain such benefits without

compensating Plaintiffs and the Damages Class.

       Wisconsin

       348.   Defendants unlawfully overcharged End-payers, who made purchases of or

reimbursements for Clomipramine in Wisconsin at prices that were more than they would have

been but for Defendants’ actions. Plaintiffs and the Damages Class have conferred an economic

benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges to the

economic detriment of Plaintiffs and the Damages Class. Defendants appreciated the benefit

bestowed upon them by Plaintiffs and the Damages Class. Under the circumstances, it would be



                                             160
                             PUBLIC VERSION
              REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
    Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 164 of 168




inequitable for Defendants to retain such benefits without compensating Plaintiffs and the

Damages Class.

       Wyoming

       349.      Defendants unlawfully overcharged End-payers, who made purchases of or

reimbursements for Clomipramine in Wyoming at prices that were more than they would have

been but for Defendants’ actions. Plaintiffs and the Damages Class have conferred an economic

benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges to the

economic detriment of Plaintiffs and the Damages Class.      Defendants accepted, used and

enjoyed the benefits bestowed upon them by Plaintiffs and the Damages Class. Under the

circumstances, it would be inequitable for Defendants to retain such benefits without

compensating Plaintiffs and the Damages Class.

       U.S. Virgin Islands

       350.      Defendants unlawfully overcharged End-payers, who made purchases of or

reimbursements for Clomipramine in the United States Virgin Islands at prices that were more

than they would have been but for Defendants’ actions. Defendants have been enriched by

revenue resulting from unlawful overcharges for Clomipramine, which revenue resulted from

anticompetitive prices paid by Plaintiffs and the Damages Class, which inured to Defendants’

benefit. Defendants’ enrichment has occurred at the expense of Plaintiffs and the Damages

Class. Defendants appreciated the benefit bestowed upon them by Plaintiffs and the Damages

Class. It is against equity and good conscience for Defendants to be permitted to retain the

revenue resulting from their unlawful overcharges. Plaintiffs and the Damages Class have no

remedy at law.



                                            161
                                PUBLIC VERSION
                 REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 165 of 168




                                XV.       PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs demand judgment for the following relief:

       1.      The Court determine that this action may be maintained as a class action under

Rule 23(a), (b)(2) and (b)(3) of the Federal Rules of Civil Procedure, and direct that reasonable

Notice of this action, as provided by Rule 23(c)(2) of the Federal Rules of Civil Procedure, be

given to each and every member of the Class;

       2.      That the unlawful conduct, contract, conspiracy, or combination alleged herein be

adjudged and decreed: (a) an unreasonable restraint of trade or commerce in violation of Sections

1 and 3 of the Sherman Act; (b) a per se violation of Sections 1 and 3 of the Sherman Act; (c) an

unlawful combination, trust, agreement, understanding and/or concert of action in violation of

the state antitrust and unfair competition and consumer protection laws as set forth herein; and

(d) acts of unjust enrichment by Defendants as set forth herein.

       3.      Plaintiffs and members of the Damages Class recover damages, to the maximum

extent allowed under such state laws, and that a judgment in favor of Plaintiffs and members of

the Damages Class be entered against Defendants jointly and severally in an amount to be

trebled to the extent such laws permit;

       4.      Plaintiffs and members of the Damages Class recover damages, to the maximum

extent allowed by such laws, in the form of restitution and/or disgorgement of profits unlawfully

obtained;

       5.      Plaintiffs and members of the Damages Class be awarded restitution, including

disgorgement of profits Defendants obtained as a result of their acts of unfair competition and

acts of unjust enrichment, and the Court establish of a constructive trust consisting of all ill-



                                               162
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 166 of 168




gotten gains from which Plaintiffs and members of the Damages Class may make claims on a

pro rata basis;

       6.         Defendants, their affiliates, successors, transferees, assignees and other officers,

directors, partners, agents and employees thereof, and all other persons acting or claiming to act

on their behalf or in concert with them, be permanently enjoined and restrained from in any

manner continuing, maintaining or renewing the conduct, contract, conspiracy, or combination

alleged herein, or from entering into any other contract, conspiracy, or combination having a

similar purpose or effect, and from adopting or following any practice, plan, program, or device

having a similar purpose or effect;

       7.         Plaintiffs and members of the Classes be awarded pre- and post- judgment interest

as provided by law, and that such interest be awarded at the highest legal rate;

       8.         Plaintiffs and members of the Classes recover their costs of suit, including

reasonable attorneys’ fees, as provided by law; and

       9.         Plaintiffs and members of the Classes have such other and further relief as the

case may require and the Court may deem just and proper.




                                                  163
                                 PUBLIC VERSION
                  REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 167 of 168
    Case 2:16-CM-27242-CMR Document 133 Filed 06/25/19 Page 168 of 168




San Francisco, CA 94111                                San Francisco, CA 94108
(415) 500-6800                                         (415) 981-4800
jsaveri@saverilawfirm.com                              chc@girardsharp.com

Heidi M. Silton, Esquire                               Bonny E. Sweeney, Esquire
Lockridge Grindal Nauen P.L.L.P.                       Hausfeld LLP
100 Washington Avenue South                            600 Montgomery Street, Suite 3200
Suite 2200                                             San Francisco, CA 94111
Minneapolis, MN 55401                                  (415) 633-1908
(612) 339-6900                                         bsweeney@hausfeld.com
hmsilton@locklaw.com

Adam J. Zapala, Esquire
Cotchett, Pitre & McCarthy, LLP
840 Malcolm Road, Suite 200
Burlingame, CA 94010
(650) 697-6000
azapala@cpmlegal.com

                            End-Payer Plaintiffs’ Steering Committee

  Audrey A. Browne, Esquire                        Lee Albert, Esquire
     American Federation of State, County          Glancy Prongay & Murray, LLP
  and Municipal Employees District Council         122 East 42nd Street, Suite 2920
  37 Health & Security Plan                        New York, NY 10168
  125 Barclay Street, Room 313                     (212) 682-5340
  New York, NY 10007                               lalbert@glancylaw.com
  (212) 815-1304
  abrowne@dc37.net

  Attorneys for Plaintiff American
  Federation of State, County and
  Municipal Employees District
  Council 37 Health & Security Plan


                        Additional End-Payer Plaintiffs’ Counsel




                                             165
                            PUBLIC VERSION
             REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
